Exhibit 10.2

 

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF AUGUST 10, 2007,

AMONG

KIMBALL HILL, INC.,

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

HARRIS N.A.,
AS ADMINISTRATIVE AGENT,

BANK OF AMERICA, N.A.,
AS SYNDICATION AGENT,

KEYBANK NATIONAL ASSOCIATION,
AS CO-DOCUMENTATION AGENT,

WACHOVIA BANK, NATIONAL ASSOCIATION,
AS CO-DOCUMENTATION AGENT,

BMO CAPITAL MARKETS,
AS CO-LEAD ARRANGER AND JOINT BOOK RUNNER,

AND

BANC OF AMERICA SECURITIES, LLC,
AS CO-LEAD ARRANGER AND JOINT BOOK RUNNER

--------------------------------------------------------------------------------

 

 $500,000,000 REVOLVING CREDIT FACILITY

 

 


--------------------------------------------------------------------------------


 

SECTION 1.      THE CREDIT FACILITIES

 

1

 

Section 1.1

 

Revolving Credit Commitments

 

1

 

Section 1.2

 

Letters of Credit

 

2

 

Section 1.3

 

Applicable Interest Rates

 

4

 

Section 1.4

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

 

6

 

Section 1.5

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

 

6

 

Section 1.6

 

Interest Periods

 

8

 

Section 1.7

 

Maturity of Revolving Loans and Swing Loans

 

9

 

Section 1.8

 

Prepayments

 

9

 

Section 1.9

 

Default Rate

 

11

 

Section 1.10

 

The Notes

 

11

 

Section 1.11

 

Funding Indemnity

 

12

 

Section 1.12

 

Revolving Credit Commitment Terminations

 

12

 

Section 1.13

 

Increase in Aggregate Revolving Credit Commitment

 

13

 

Section 1.14

 

Substitution of Lenders

 

14

 

Section 1.15

 

Swing Loans

 

14

 

SECTION 2.      FEES

 

15

 

Section 2.1

 

Fees

 

16

 

SECTION 3.      PLACE AND APPLICATION OF PAYMENTS

 

16

 

Section 3.1

 

Place and Application of Payments

 

16

 

Section 3.2

 

Account Debit

 

18

 

SECTION 4.      GUARANTIES

 

18

 

Section 4.1

 

Guaranties

 

18

 

Section 4.2

 

Further Assurances

 

18

 

Section 4.3

 

Collateral

 

18

 

Section 4.4

 

Mortgages of Existing Borrowing Base Property

 

19

 

Section 4.5

 

Additional Borrowing Base Property

 

19

 

Section 4.6

 

Mortgage Tax Arrangements

 

21

 

Section 4.7

 

Appraisals

 

21

 

Section 4.8

 

Release of Collateral

 

22

 

Section 4.9

 

Further Assurances

 

23

 

 


--------------------------------------------------------------------------------


 

SECTION 5.      DEFINITIONS; INTERPRETATION

 

24

 

Section 5.1

 

Definitions

 

24

 

Section 5.2

 

Interpretation

 

41

 

Section 5.3

 

Change in Accounting Principles

 

41

 

SECTION 6.      REPRESENTATIONS AND WARRANTIES

 

41

 

Section 6.1

 

Organization and Qualification

 

41

 

Section 6.2

 

Subsidiaries

 

41

 

Section 6.3

 

Authority and Validity of Obligations

 

42

 

Section 6.4

 

Use of Proceeds; Margin Stock

 

42

 

Section 6.5

 

Financial Reports

 

43

 

Section 6.6

 

No Material Adverse Change

 

43

 

Section 6.7

 

Full Disclosure

 

43

 

Section 6.8

 

Trademarks, Franchises, and Licenses

 

43

 

Section 6.9

 

Governmental Authority and Licensing

 

44

 

Section 6.10

 

Good Title

 

44

 

Section 6.11

 

Litigation and Other Controversies

 

44

 

Section 6.12

 

Taxes

 

44

 

Section 6.13

 

Approvals

 

44

 

Section 6.14

 

Affiliate Transactions

 

45

 

Section 6.15

 

Investment Company; Public Utility Holding Company

 

45

 

Section 6.16

 

ERISA

 

45

 

Section 6.17

 

Compliance with Laws

 

45

 

Section 6.18

 

Other Agreements

 

46

 

Section 6.19

 

Solvency

 

46

 

Section 6.20

 

No Broker Fees

 

46

 

Section 6.21

 

No Default

 

46

 

SECTION 7.      CONDITIONS PRECEDENT

 

46

 

Section 7.1

 

All Credit Events

 

47

 

Section 7.2

 

Initial Credit Event

 

47

 

SECTION 8.      COVENANTS

 

48

 

Section 8.1

 

Maintenance of Business

 

48

 

Section 8.2

 

Maintenance of Properties

 

49

 

Section 8.3

 

Taxes and Assessments

 

49

 

 

ii


--------------------------------------------------------------------------------


 

Section 8.4

 

Insurance

 

49

 

Section 8.5

 

Financial Reports

 

50

 

Section 8.6

 

Inspection

 

53

 

Section 8.7

 

Borrowings and Guaranties

 

53

 

Section 8.8

 

Liens

 

54

 

Section 8.9

 

Investments, Acquisitions, Loans and Advances

 

56

 

Section 8.10

 

Mergers, Consolidations and Sales

 

58

 

Section 8.11

 

Maintenance of Subsidiaries

 

59

 

Section 8.12

 

Dividends and Certain Other Restricted Payments

 

60

 

Section 8.13

 

ERISA

 

60

 

Section 8.14

 

Compliance with Laws

 

60

 

Section 8.15

 

Burdensome Contracts With Affiliates

 

61

 

Section 8.16

 

No Changes in Fiscal Year

 

61

 

Section 8.17

 

Formation of Subsidiaries

 

61

 

Section 8.18

 

Change in the Nature of Business

 

61

 

Section 8.19

 

Use of Proceeds

 

61

 

Section 8.20

 

No Restrictions

 

62

 

Section 8.21

 

Subordinated Debt

 

63

 

Section 8.22

 

Financial Covenants

 

63

 

Section 8.23

 

Inventory Restrictions

 

64

 

SECTION 9.      EVENTS OF DEFAULT AND REMEDIES

 

64

 

Section 9.1

 

Events of Default

 

64

 

Section 9.2

 

Non-Bankruptcy Defaults

 

66

 

Section 9.3

 

Bankruptcy Defaults

 

67

 

Section 9.4

 

Collateral for Undrawn Letters of Credit

 

67

 

Section 9.5

 

Additional Remedies with Respect to Collateral

 

68

 

Section 9.6

 

Notice of Default

 

68

 

Section 9.7

 

Expenses

 

68

 

SECTION 10.      CHANGE IN CIRCUMSTANCES

 

69

 

Section 10.1

 

Change of Law

 

69

 

Section 10.2

 

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

 

69

 

Section 10.3

 

Increased Cost and Reduced Return

 

69

 

 

iii


--------------------------------------------------------------------------------


 

Section 10.4

 

Lending Offices

 

71

 

Section 10.5

 

Discretion of Lender as to Manner of Funding

 

71

 

SECTION 11.      THE ADMINISTRATIVE AGENT

 

72

 

Section 11.1

 

Appointment and Authorization of Administrative Agent

 

72

 

Section 11.2

 

Administrative Agent and its Affiliates

 

72

 

Section 11.3

 

Action by Administrative Agent

 

72

 

Section 11.4

 

Consultation with Experts

 

73

 

Section 11.5

 

Liability of Administrative Agent; Credit Decision

 

73

 

Section 11.6

 

Indemnity

 

73

 

Section 11.7

 

Resignation of Administrative Agent and Successor Administrative Agent

 

74

 

Section 11.8

 

L/C Issuer

 

74

 

Section 11.9

 

Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements

 

74

 

Section 11.10

 

Designation of Additional Agents

 

75

 

Section 11.11

 

Rights with Respect to Collateral

 

75

 

SECTION 12.      THE GUARANTEES

 

75

 

Section 12.1

 

The Guarantees

 

75

 

Section 12.2

 

Guarantee Unconditional

 

76

 

Section 12.3

 

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

 

76

 

Section 12.4

 

Subrogation

 

77

 

Section 12.5

 

Waivers

 

77

 

Section 12.6

 

Limit on Recovery

 

77

 

Section 12.7

 

Stay of Acceleration

 

77

 

Section 12.8

 

Benefit to Guarantors

 

78

 

Section 12.9

 

Guarantor Covenants

 

78

 

SECTION 13.      MISCELLANEOUS

 

78

 

Section 13.1

 

Withholding Taxes

 

78

 

Section 13.2

 

No Waiver, Cumulative Remedies

 

80

 

Section 13.3

 

Non-Business Days

 

80

 

Section 13.4

 

Documentary Taxes

 

80

 

Section 13.5

 

Survival of Representations

 

80

 

 

 

iv


--------------------------------------------------------------------------------


 

Section 13.6

 

Survival of Indemnities

 

80

 

Section 13.7

 

Sharing of Set-Off

 

81

 

Section 13.8

 

Notices

 

81

 

Section 13.9

 

Counterparts

 

82

 

Section 13.10

 

Successors and Assigns

 

82

 

Section 13.11

 

Participants

 

82

 

Section 13.12

 

Assignments

 

82

 

Section 13.13

 

Amendments

 

83

 

Section 13.14

 

Headings

 

84

 

Section 13.15

 

Costs and Expenses; Indemnification

 

84

 

Section 13.16

 

Set-off

 

85

 

Section 13.17

 

Entire Agreement

 

85

 

Section 13.18

 

Governing Law

 

85

 

Section 13.19

 

Severability of Provisions

 

85

 

Section 13.20

 

Excess Interest

 

86

 

Section 13.21

 

Construction

 

86

 

Section 13.22

 

Lender’s Obligations Several

 

86

 

Section 13.23

 

Submission to Jurisdiction; Waiver of Jury Trial

 

86

 

Section 13.24

 

USA Patriot Act

 

87

 

Section 13.25

 

Confidentiality

 

87

 

 

v


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement is entered into as of August 10,
2007, by and among (a) KIMBALL HILL, INC., an Illinois corporation (the
“Borrower”), (b) the Guarantors (as defined in Section 4.1 hereof) from time to
time party to this Agreement, (c) the several financial institutions from time
to time party to this Agreement, as Lenders, (d) HARRIS N.A., as Administrative
Agent, (e) BANK OF AMERICA, N.A., as Syndication Agent, (f) KEYBANK NATIONAL
ASSOCIATION, as Co-Documentation Agent, (g) WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent, (h) BMO CAPITAL MARKETS FINANCING, INC., as Co-Lead
Arranger and Joint Book Runner, and (i) BANC OF AMERICA SECURITIES, LLC, as
Co-Lead Arranger and Joint Book Runner, all as provided herein.  All capitalized
terms used herein without definition shall have the same meanings herein as such
terms are defined in Section 5.1 hereof.

PRELIMINARY STATEMENT

The Borrower, the Guarantors, the Lenders, the Administrative Agent, and certain
other parties are party to that certain Credit Agreement, dated December 21,
2005, as amended by that certain First Modification of Credit Agreement, dated
December 15, 2006 (collectively, the “Prior Credit Agreement”).

The parties hereto now desire to amend and restate the Prior Credit Agreement in
its entirety.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

This Agreement, as executed by the Borrower, the Guarantors, the Administrative
Agent and the Required Lenders, amends and restates in its entirety the Prior
Credit Agreement.  Upon satisfaction of the conditions precedent to
effectiveness set forth herein, the “Notes” given by the Borrower under the
Prior Credit Agreement shall be deemed to be and shall be replaced by the Notes
given under this Agreement.  All outstanding “Loans,” “Letters of Credit” and
“Obligations” under the Prior Credit Agreement shall now be deemed to be
outstanding under this Agreement, without any novation or loss of priority with
respect to any “Obligations” under the Prior Credit Agreement.  By execution of
this Agreement, the Borrower and the Guarantors acknowledge and represent that
as of the date hereof, the outstanding principal of the Revolving Loans is
$332,759,319.76, the pre-existing Letters of Credit are as shown on Schedule 1.2
attached hereto, and neither the Borrower nor the Guarantors have any defenses,
claims, counterclaims, or rights of set-off with respect to the Obligations,
Hedging Liability or Funds Transfer and Deposit Account Liability.  In addition,
this Agreement is intended to be and the indebtedness hereunder is and is
intended to remain “Senior Indebtedness” as defined in the Trust Indenture.

SECTION 1.           THE CREDIT FACILITIES.

Section 1.1            Revolving Credit Commitments.  Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan or loans


--------------------------------------------------------------------------------


(individually a “Revolving Loan” and collectively the “Revolving Loans”) in U.S.
Dollars to the Borrower from time to time on a revolving basis up to the amount
of such Lender’s Revolving Credit Commitment, subject to any increases or
reductions thereof pursuant to the terms hereof, before the Revolving Credit
Termination Date.  The sum of the aggregate principal amount of Revolving Loans,
Swing Loans, and L/C Obligations at any time outstanding shall not exceed the
lesser of (a) the Revolving Credit Commitments in effect at such time and (b)
the Borrowing Base as determined based on the most recent Borrowing Base
Certificate.  Each Borrowing of Revolving Loans shall be made ratably by the
Lenders in proportion to their respective Revolver Percentages.  As provided in
Section 1.5(a) hereof, the Borrower may elect that each Borrowing of Revolving
Loans be either Base Rate Loans or Eurodollar Loans.  Revolving Loans may be
repaid and the principal amount thereof reborrowed before the Revolving Credit
Termination Date, subject to the terms and conditions hereof.

Section 1.2            Letters of Credit.  (a)  General Terms.  Subject to the
terms and conditions hereof, as part of the Revolving Credit, the L/C Issuer
shall issue standby and commercial letters of credit (each a “Letter of Credit”)
for the account of the Borrower or one or more of its Wholly-owned Subsidiaries
in an aggregate undrawn face amount up to the L/C Sublimit.  Prior to the
Closing Date, Harris N.A. issued (under the Prior Credit Agreement and
otherwise) for the account of the Borrower and certain of its Wholly-owned
Subsidiaries the letters of credit listed on Schedule 1.2 attached hereto, which
pre-existing letters of credit shall be deemed to be “Letters of Credit”
hereunder and shall be included in determining future Letter of Credit
availability under the L/C Sublimit.  Each Letter of Credit has been or shall be
issued by the L/C Issuer, but each Lender shall be obligated to reimburse the
L/C Issuer for such Lender’s Revolver Percentage of the amount of each drawing
thereunder and, accordingly, each Letter of Credit shall constitute usage of the
Revolving Credit Commitment of each Lender pro rata in an amount equal to its
Revolver Percentage of the L/C Obligations then outstanding.

(b)           Applications.  At any time before the Revolving Credit Termination
Date, the L/C Issuer shall, at the request of the Borrower, issue one or more
Letters of Credit in U.S. Dollars, in a form reasonably satisfactory to the L/C
Issuer, with expiration dates no later than 12 months from the date of issuance
(subject to rights of renewal for periods of up to 12 months each), provided no
Letter of Credit by renewal or otherwise may have an expiration date later than
30 days prior to the Revolving Credit Termination Date, in an aggregate face
amount as set forth above, upon the receipt of an application duly executed by
the Borrower and, if such Letter of Credit is for the account of one of its
Wholly-owned Subsidiaries, such Wholly-owned Subsidiary for the relevant Letter
of Credit in the form then customarily prescribed by the L/C Issuer for the
Letter of Credit requested (each an “Application”).  Notwithstanding anything
contained in any Application to the contrary:  (i) the Borrower shall pay fees
in connection with each Letter of Credit as set forth in Section 2.1 hereof,
(ii) except as otherwise provided in Section 1.8 hereof, before the occurrence
of an Event of Default, the L/C Issuer will not call for the funding by the
Borrower of any amount under a Letter of Credit before being presented with a
drawing thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the
amount of any drawing under a Letter of Credit on the date such drawing is paid,
the Borrower’s obligation to reimburse the L/C Issuer for the amount of such
drawing shall, subject to the provisions of Section 1.2(c) hereof, be converted
to a Borrowing of a Base Rate Loan bearing interest from and after the date such
drawing is paid.  If the L/C Issuer issues any Letter of Credit with an
expiration date that is automatically extended unless the L/C Issuer gives
notice that the

2


--------------------------------------------------------------------------------


expiration date will not so extend beyond its then scheduled expiration date,
unless the Required Lenders instruct the L/C Issuer otherwise, the L/C Issuer
will give such notice of non-renewal before the time necessary to prevent such
automatic extension if before such required notice date:  (i) the expiration
date of such Letter of Credit if so extended would be later than 30 days prior
to the Revolving Credit Termination Date, (ii) the Revolving Credit Commitments
have been terminated, or (iii) a Default or an Event of Default exists and the
Administrative Agent, in its discretion or at the request of the Required
Lenders, has given the L/C Issuer instructions not to so permit the extension of
the expiration date of such Letter of Credit.  The L/C Issuer agrees to issue
amendments to the Letter(s) of Credit increasing the amount, or extending the
expiration date, thereof at the request of the Borrower subject to the
conditions of Section 7 hereof and the other terms of this Section 1.2.

(c)           The Reimbursement Obligations.  Subject to Section 1.2(b) hereof,
the obligation of the Borrower to reimburse the L/C Issuer for all drawings
under a Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 12:00 Noon (Chicago time) on the date when each drawing is
to be paid if the Borrower has been informed of such drawing by the L/C Issuer
on or before 11:30 a.m. (Chicago time) on the date when such drawing is to be
paid or, if notice of such drawing is given to the Borrower after 11:30 a.m.
(Chicago time) on the date when such drawing is to be paid, by the end of such
day, in immediately available funds at the Administrative Agent’s principal
office in Chicago, Illinois or such other office as the Administrative Agent may
designate in writing to the Borrower (who shall thereafter cause to be
distributed to the L/C Issuer such amount(s) in like funds).  Notwithstanding
the foregoing, unless the Borrower shall have notified the Administrative Agent
to the contrary, each drawing upon a Letter of Credit shall automatically be
deemed to be a request for a Borrowing of a Base Rate Loan pursuant to the terms
of Section 1.2(d) hereof, and the Borrower shall thereafter be responsible for
the repayment of such amount pursuant to the provisions of Section 1.8 hereof.

(d)           The Participating Interests.  Each Lender (other than the Lender
acting as L/C Issuer in issuing the relevant Letter of Credit), by its
acceptance hereof, severally agrees to purchase from the L/C Issuer, and the L/C
Issuer hereby agrees to sell to each such Lender (a “Participating Lender”), an
undivided percentage participating interest (a “Participating Interest”), to the
extent of its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer.  Unless the Borrower shall
have paid the Reimbursement Obligation by 12:00 Noon (Chicago time) on the date
the related drawing is to be paid, as set forth in Section 1.2(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
attached hereto from the L/C Issuer (with a copy to the Administrative Agent) to
such effect, if such certificate is received before 1:00 p.m. (Chicago time), or
not later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to:  (i) from the date

3


--------------------------------------------------------------------------------


the related payment was made by the L/C Issuer to the date 2 Business Days after
payment by such Participating Lender is due hereunder, the Federal Funds Rate
for each such day and (ii) from the date 2 Business Days after the date such
payment is due from such Participating Lender to the date such payment is made
by such Participating Lender, the Base Rate in effect for each such day. 
Thereafter, all amounts advanced by the Participating Lenders, including the L/C
Issuer’s Revolver Percentage of the drawn amount under the Letter of Credit,
shall be deemed to be a Borrowing as a Base Rate Loan and shall bear interest
and be repaid in accordance with the terms of this Agreement.  The several
obligations of the Participating Lenders to the L/C Issuer under this Section
1.2 shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Participating Lender may have or have had
against the Borrower, the L/C Issuer, the Administrative Agent, any Lender or
any other Person whatsoever.  Without limiting the generality of the foregoing,
such obligations shall not be affected by any Default or Event of Default or by
any reduction or termination of any Revolving Credit Commitment of any Lender,
and each payment by a Participating Lender under this Section 1.2 shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e)           Indemnification.  The Participating Lenders shall, to the extent
of their respective Revolver Percentages, indemnify the L/C Issuer (to the
extent not reimbursed by the Borrower) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from the L/C Issuer’s gross negligence or
willful misconduct) that the L/C Issuer may suffer or incur in connection with
any Letter of Credit issued by it.  The obligations of the Participating Lenders
under this Section 1.2(e) and all other parts of this Section 1.2 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.

(f)            Manner of Requesting a Letter of Credit.  The Borrower shall
provide at least 3 Business Days’ advance written notice to the Administrative
Agent of each request for the issuance of a Letter of Credit, such notice in
each case to be accompanied by an Application for such Letter of Credit properly
completed and executed by the Borrower and, in the case of an extension or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement.  The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice and the L/C Issuer shall promptly notify the Administrative
Agent and the Lenders of the issuance of the Letter of Credit so requested.

Section 1.3            Applicable Interest Rates.  (a)  Base Rate Loans.  Each
Base Rate Loan made or maintained by a Lender shall bear interest during each
Interest Period it is outstanding (computed on the basis of a year of 360 days
and the actual days elapsed) on the unpaid principal amount thereof from the
date such Loan is advanced or continued, or created by conversion from a
Eurodollar Loan, until maturity (whether by acceleration or otherwise) at a rate
per annum equal to the sum of the Applicable Margin plus the Base Rate from time
to time in effect, payable on the tenth day of each calendar month in arrears
for the prior Interest Period, and at maturity (whether by acceleration or
otherwise).

4


--------------------------------------------------------------------------------


“Base Rate” means for any day the greater of:  (i) the rate of interest
announced or otherwise established by the Administrative Agent from time to time
as its prime commercial rate as in effect on such day, with any change in the
Base Rate resulting from a change in said prime commercial rate to be effective
as of the date of the relevant change in said prime commercial rate (it being
acknowledged and agreed that such rate may not be the Administrative Agent’s
best or lowest rate) and (ii) the sum of (x) the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 a.m. (Chicago time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount owed to the Administrative Agent for which
such rate is being determined, plus (y) 1/2 of 1%.

(b)           Eurodollar Loans.  Each Eurodollar Loan made or maintained by a
Lender shall bear interest during each Interest Period it is outstanding
(computed on the basis of a year of 360 days and actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced or
continued, or created by conversion from a Base Rate Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted LIBOR applicable for such Interest
Period, payable on the last day of the Interest Period and at maturity (whether
by acceleration or otherwise), and, if the applicable Interest Period is longer
than three months, on each day occurring every three months after the
commencement of such Interest Period.

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

Adjusted LIBOR

 

=

LIBOR

 

 

 

1 - Eurodollar Reserve Percentage

 

“Eurodollar Reserve Percentage” means, for any Borrowing of Eurodollar Loans,
the daily average for the applicable Interest Period of the maximum rate,
expressed as a decimal, at which reserves (including, without limitation, any
supplemental, marginal, and emergency reserves) are imposed during such Interest
Period by the Board of Governors of the Federal Reserve System (or any
successor) on “eurocurrency liabilities”, as defined in such Board’s Regulation
D (or in respect of any other category of liabilities that includes deposits by
reference to which the interest rate on Eurodollar Loans is determined or any
category of extensions of credit or other assets that include loans by
non-United States offices of any Lender to United States residents), subject to
any amendments of such reserve requirement by such Board or its successor,
taking into account any transitional adjustments thereto.  For purposes of this
definition, the Eurodollar Loans shall be deemed to be “eurocurrency
liabilities” as defined in Regulation D without benefit or credit for any
prorations, exemptions or offsets under Regulation D.

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available, and
(b) if the LIBOR Index Rate cannot be determined, the arithmetic average of the
rates of interest per annum (rounded

5


--------------------------------------------------------------------------------


upwards, if necessary, to the nearest 1/100 of 1%) at which deposits in U.S.
Dollars in immediately available funds are offered to the Administrative Agent
at 11:00 a.m. (London, England time) 2 Business Days before the beginning of
such Interest Period by 3 or more major banks in the interbank eurodollar market
selected by the Administrative Agent for delivery on the first day of and for a
period equal to such Interest Period and in an amount equal or comparable to the
principal amount of the Eurodollar Loan scheduled to be made by the
Administrative Agent as part of such Borrowing.

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) for deposits in U.S. Dollars
for a period equal to such Interest Period, which appears on the Telerate Page
3750 as of 11:00 a.m. (London, England time) on the day 2 Business Days before
the commencement of such Interest Period.

“Telerate Page 3750” means the display designated as “Page 3750” on the Telerate
Service (or such other page as may replace Page 3750 on that service or such
other service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for U.S. Dollar deposits).

(c)           Rate Determinations.  The Administrative Agent shall determine
each interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.

Section 1.4            Minimum Borrowing Amounts; Maximum Eurodollar Loans. 
Each Borrowing of Base Rate Loans advanced under a Credit shall be in an amount
not less than $250,000.  Each Borrowing of Eurodollar Loans advanced, continued
or converted under a Credit shall be in an amount equal to $1,000,000 or such
greater amount which is an integral multiple of $500,000.  Without the
Administrative Agent’s consent, there shall not be more than 6 Borrowings of
Eurodollar Loans outstanding hereunder.

Section 1.5            Manner of Borrowing Loans and Designating Applicable
Interest Rates.  (a)  Notice to the Administrative Agent.  The Borrower shall
give notice to the Administrative Agent by no later than 10:00 a.m. (Chicago
time):  (i) at least 3 Business Days before the date on which the Borrower
requests the Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the
date the Borrower requests the Lenders to advance a Borrowing of Base Rate
Loans.  The Loans included in each Borrowing shall bear interest initially at
the type of rate specified in such notice of a new Borrowing.  Thereafter,
subject to the terms and conditions hereof, the Borrower may from time to time
elect to change or continue the type of interest rate borne by each Borrowing
or, subject to Section 1.4’s minimum amount requirement for each outstanding
Borrowing, a portion thereof, as follows:  (A) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (B) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrower.  The Borrower shall give all such
notices requesting the advance, continuation or conversion of a Borrowing to the
Administrative Agent by telephone or telecopy (which notice shall be irrevocable
once given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or

6


--------------------------------------------------------------------------------


Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent.  Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 10:00 a.m. (Chicago time) at least 3
Business Days before the date of the requested continuation or conversion.  All
such notices concerning the advance, continuation or conversion of a Borrowing
shall specify the date of the requested advance, continuation or conversion of a
Borrowing (which shall be a Business Day), the amount of the requested Borrowing
to be advanced, continued or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto.  The Borrower agrees
that the Administrative Agent may rely on any such telephonic or telecopy notice
given by any person the Administrative Agent in good faith believes is an
Authorized Representative without the necessity of independent investigation,
and in the event any such notice by telephone conflicts with any written
confirmation such telephonic notice shall govern if the Administrative Agent has
acted in reliance thereon.

(b)           Notice to the Lenders.  The Administrative Agent shall give prompt
telephonic or telecopy notice to each Lender of any notice from the Borrower
received pursuant to Section 1.5(a) above and, if such notice requests the
Lenders to make Eurodollar Loans, the Administrative Agent shall give notice to
the Borrower and each Lender by like means of the interest rate applicable
thereto promptly after the Administrative Agent has made such determination.

(c)           Borrower’s Failure to Notify; Automatic Continuations and
Conversions.  Any outstanding Borrowing of Base Rate Loans shall automatically
be continued for an additional Interest Period on the last day of its then
current Interest Period unless the Borrower has notified the Administrative
Agent within the period required by Section 1.5(a) that the Borrower intends to
convert such Borrowing, subject to Section 7.1 hereof, into a Borrowing of
Eurodollar Loans or such Borrowing is prepaid in accordance with Section
1.8(a).  If the Borrower fails to give notice pursuant to Section 1.5(a) above
of the continuation or conversion of any outstanding principal amount of a
Borrowing of Eurodollar Loans before the last day of its then current Interest
Period within the period required by Section 1.5(a) or, whether or not such
notice has been given, one or more of the conditions set forth in Section 7.1
for the continuation or conversion of a Borrowing of Eurodollar Loans would not
be satisfied, and such Borrowing is not prepaid in accordance with Section
1.8(a), such Borrowing shall automatically be converted into a Borrowing of Base
Rate Loans.  In the event the Borrower fails to give notice pursuant to Section
1.5(a) above of a Borrowing equal to the amount of a Reimbursement Obligation
and has not notified the Administrative Agent by 12:00 noon (Chicago time) on
the day such Reimbursement Obligation becomes due that it intends to repay such
Reimbursement Obligation through funds not borrowed under this Agreement, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans under
the Revolving Credit (or, at the option of the Administrative Agent, under the
Swing Line) on such day in the amount of the Reimbursement Obligation then due,
which Borrowing shall be applied to pay the Reimbursement Obligation then due.

(d)           Disbursement of Loans.  Not later than 1:00 p.m. (Chicago time) on
the date of any requested advance of a new Borrowing, subject to Section 7
hereof, each Lender shall make

7


--------------------------------------------------------------------------------


available its Loan comprising part of such Borrowing in funds immediately
available at the principal office of the Administrative Agent in Chicago,
Illinois.  The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois, by depositing such proceeds to the credit of the
Borrower’s operating account maintained with the Administrative Agent or as the
Borrower and the Administrative Agent may otherwise agree.

(e)           Administrative Agent Reliance on Lender Funding.  Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to:  (i) from the date the related advance was made by the Administrative
Agent to the date 2 Business Days after payment by such Lender is due hereunder,
the Federal Funds Rate for each such day and (ii) from the date 2 Business Days
after the date such payment is due from such Lender to the date such payment is
made by such Lender, the Base Rate in effect for each such day.  If such amount
is not received from such Lender by the Administrative Agent immediately upon
demand, the Borrower will, on demand, repay to the Administrative Agent the
proceeds of the Loan attributable to such Lender with interest thereon at a rate
per annum equal to the interest rate applicable to the relevant Loan, but
without such payment being considered a payment or prepayment of a Loan under
Section 1.11 hereof so that the Borrower will have no liability under such
Section with respect to such payment.

Section 1.6            Interest Periods.  As provided in Section 1.5(a) and 1.15
hereof, at the time of each request to advance, continue or create by conversion
a Borrowing of Eurodollar Loans or Swing Loans, the Borrower shall select an
Interest Period applicable to such Loans from among the available options.  The
term “Interest Period” means the period commencing on the date a Borrowing of
Loans is advanced, continued or created by conversion and ending:  (a) in the
case of Base Rate Loans, on the last day of the calendar month in which such
Borrowing is advanced, continued or created by conversion (or on the last day of
the following calendar month if such Loan is advanced, continued or created by
conversion on the last day of a calendar month), (b) in the case of a Eurodollar
Loan, 1, 2, 3 or 6 months thereafter, and (c) in the case of a Swing Loan, on
the date 1 to 5 days thereafter as mutually agreed to by the Borrower and the
Administrative Agent; provided, however, that:

(i)            any Interest Period for a Borrowing of Revolving Loans or Swing
Loans consisting of Base Rate Loans that otherwise would end after the Revolving
Credit Termination Date shall end on the Revolving Credit Termination Date;

8


--------------------------------------------------------------------------------


(ii)           no Interest Period with respect to any portion of the Revolving
Loans or Swing Loans shall extend beyond the Revolving Credit Termination Date;

(iii)          whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

(iv)          for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

Section 1.7            Maturity of Revolving Loans and Swing Loans.  Each
Revolving Loan and Swing Loan (subject to the provisions of Section 1.15
hereof), both for principal and interest not sooner paid, shall mature and
become due and payable by the Borrower on the Revolving Credit Termination Date.

Section 1.8            Prepayments.  (a)  Optional.  The Borrower may prepay in
whole or in part (but, if in part, then:  (i) if such Borrowing is of Base Rate
Loans, in an amount not less than $250,000, (ii) if such Borrowing is of
Eurodollar Loans, in an amount not less than $500,000, and (iii) in each case,
in an amount such that the minimum amount required for a Borrowing pursuant to
Section 1.4 and 1.15 hereof remains outstanding) any Borrowing of Eurodollar
Loans at any time upon 3 Business Days prior notice by the Borrower to the
Administrative Agent or, in the case of a Borrowing of Base Rate Loans, notice
delivered by the Borrower to the Administrative Agent no later than 10:00 a.m.
(Chicago time) on the date of prepayment (or, in any case, such shorter period
of time then agreed to by the Administrative Agent), such prepayment to be made
by the payment of the principal amount to be prepaid and, in the case of any
Eurodollar Loans or Swing Loans, accrued interest thereon to the date fixed for
prepayment plus any amounts due the Lenders under Section 1.11 hereof.

(b)           Mandatory.  (i)  If the Borrower or any of its Wholly-owned
Subsidiaries shall at any time or from time to time make or agree to make a
Disposition or shall suffer an Event of Loss with respect to any Property, then
the Borrower shall promptly notify the Administrative Agent of such proposed
Disposition or Event of Loss (including the amount of the estimated Net Cash
Proceeds to be received by the Borrower or such Subsidiary in respect thereof)
and, promptly upon receipt by the Borrower or such Subsidiary of the Net Cash
Proceeds of such Disposition or Event of Loss, the Borrower shall prepay the
Obligations in an aggregate amount equal to 100% of the amount of all such Net
Cash Proceeds; provided that this subsection shall not require any such
prepayment with respect to Net Cash Proceeds received on account of

9


--------------------------------------------------------------------------------


Dispositions during any fiscal year of the Borrower not exceeding $5,000,000 in
the aggregate so long as no Default or Event of Default then exists.  The
Borrower shall also make such prepayments as may be required under Section 4.8
hereof.  The amount of each such prepayment shall be applied first to the
outstanding Swing Loans until paid in full and then to the Revolving Credit.  If
the Administrative Agent or the Required Lenders so request, all proceeds of
such Disposition or Event of Loss shall be deposited with the Administrative
Agent (or its agent) and held by it in the Collateral Account.  So long as no
Default or Event of Default exists, the Administrative Agent is authorized to
disburse amounts representing such proceeds from the Collateral Account to or at
the Borrower’s direction for application to or reimbursement for the costs of
replacing, rebuilding or restoring such Property.

(ii)           If after the Closing Date the Borrower shall incur any additional
Subordinated Debt or the Borrower or any Wholly-owned Subsidiary shall issue new
equity securities (whether common or preferred stock or otherwise), other than
equity securities issued in connection with the exercise of employee or director
stock options, the Borrower shall promptly notify the Administrative Agent of
the estimated Net Cash Proceeds of such incurrence or issuance to be received by
or for the account of the Borrower or such Wholly-owned Subsidiary in respect
thereof.  Promptly upon receipt by the Borrower or such Wholly-owned Subsidiary
of Net Cash Proceeds of such issuance, the Borrower shall apply 100% of the
amount of such Net Cash Proceeds first to the prepayment of the outstanding
Swing Loans, until paid in full, second to the prepayment of the Revolving
Loans, until paid in full, and then to the prefunding of all L/C Obligations. 
The Borrower acknowledges that its performance hereunder shall not limit the
rights and remedies of the Lenders for any breach of Section 8.11 (Maintenance
of Subsidiaries) or Section 9.1(j) (Change of Control) hereof or any other terms
of the Loan Documents.

(iii)          The Borrower shall, on each date the Revolving Credit Commitments
are reduced pursuant to Section 1.12 hereof, prepay the Revolving Loans, Swing
Loans, and, if necessary, prefund the L/C Obligations by the amount, if any,
necessary to reduce the sum of the aggregate principal amount of Revolving
Loans, Swing Loans, and L/C Obligations then outstanding to the amount to which
the Revolving Credit Commitments have been so reduced.

(iv)          If at any time the sum of the unpaid principal balance of the
Revolving Loans, Swing Loans, and the L/C Obligations then outstanding shall be
in excess of the Borrowing Base as then determined on the basis of the most
recent Borrowing Base Certificate, the Borrower shall immediately and without
notice or demand pay over the amount of the excess to the Administrative Agent
for the account of the Lenders as and for a mandatory prepayment on such
Obligations, with each such prepayment first to be applied to the Revolving
Loans and Swing Loans until payment in full thereof with any remaining balance
to be held by the Administrative Agent in the Collateral Account as security for
the Obligations owing with respect to the Letters of Credit.

(v)           Prepayments of Loans under this Section 1.8(b) or Section 4.8
hereof shall be applied first to Swing Loans, until payment in full thereof,
second to all other Borrowings of Base Rate Loans until payment in full thereof,
and third to Borrowings of Eurodollar Loans in the order in which their Interest
Periods expire.  Each prepayment of Loans under this Section 1.8(b) shall be
made by the payment of the principal amount to be prepaid and, in the case of
any Eurodollar Loans or Swing Loans, accrued interest thereon to the date of
prepayment together

10


--------------------------------------------------------------------------------


with any amounts due the Lenders under Section 1.11 hereof.  Each prefunding of
L/C Obligations shall be made in accordance with Section 9.4 hereof.

(c)           Any amount of Revolving Loans and Swing Loans paid or prepaid
before the Revolving Credit Termination Date may, subject to the terms and
conditions of this Agreement, be borrowed, repaid and borrowed again.

Section 1.9            Default Rate.  Notwithstanding anything to the contrary
contained herein, while any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans and
Reimbursement Obligations, and Letter of Credit fees at a rate per annum equal
to:

(a)           for any Base Rate Loan or any Swing Loan, the sum of 2.0% plus the
Applicable Margin plus the Base Rate from time to time in effect;

(b)           for any Eurodollar Loan, the sum of 2.0% plus the rate of interest
in effect thereon at the time of such default until the end of the Interest
Period applicable thereto and, thereafter, at a rate per annum equal to the sum
of 2.0% plus the Applicable Margin for Base Rate Loans plus the Base Rate from
time to time in effect;

(c)           for any Reimbursement Obligation that is not converted to a
Borrowing of a Base Rate Loan under Section 1.2 hereof, the sum of 2.0% plus the
amounts due under Section 1.2 with respect to such Reimbursement Obligation; and

(d)           for any Letter of Credit, the sum of 2.0% plus the letter of
credit fee due under Section 2.1 with respect to such Letter of Credit;

provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower.  While any Event of Default exists or after
acceleration, interest shall be paid on demand of the Administrative Agent at
the request or with the consent of the Required Lenders.

Section 1.10         The Notes.

(a)           The Revolving Loans made to the Borrower by a Lender shall be
evidenced by a single promissory note of the Borrower issued to such Lender in
the form of Exhibit D-1 attached hereto.  Each such promissory note is
hereinafter referred to as a “Revolving Note” and collectively such promissory
notes are referred to as the “Revolving Notes.”

(b)           The Swing Loans made to the Borrower by the Administrative Agent
shall be evidenced by a single promissory note of the Borrower issued to the
Administrative Agent in the form of Exhibit D-2 attached hereto.  Such
promissory note is hereinafter referred to as the “Swing Note.”

(c)           Each Lender shall record on its books and records or on a schedule
to its appropriate Note the amount of each Loan advanced, continued or converted
by it, all payments

11


--------------------------------------------------------------------------------


of principal and interest and the principal balance from time to time
outstanding thereon, the type of such Loan, and, for any Eurodollar Loan or
Swing Loan, the Interest Period and the interest rate applicable thereto.  The
record thereof, whether shown on such books and records of a Lender or on a
schedule to the relevant Note, shall, absent manifest error, be prima facie
evidence as to all such matters; provided, however, that the failure of any
Lender to record any of the foregoing or any error in any such record shall not
limit or otherwise affect the obligation of the Borrower to repay all Loans made
to it hereunder together with accrued interest thereon.  At the request of any
Lender and upon such Lender tendering to the Borrower the appropriate Note to be
replaced, the Borrower shall furnish a new Note to such Lender to replace any
outstanding Note.

Section 1.11         Funding Indemnity.  If any Lender shall incur any loss,
cost or expense (including, without limitation, any loss (calculated as yield
losses for funds incurring interest at lower rates in the interbank Eurodollar
market), cost or expense incurred by reason of the liquidation or re-employment
of deposits or other funds acquired by such Lender to fund or maintain any
Eurodollar Loan or Swing Loan or the relending or reinvesting of such deposits
or amounts paid or prepaid to such Lender) as a result of:

(a)           any payment, prepayment or conversion of a Eurodollar Loan or
Swing Loan on a date other than the last day of its Interest Period,

(b)           any failure (because of a failure to meet the conditions of
Section 7 or otherwise) by the Borrower to borrow or continue a Eurodollar Loan
or Swing Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing
Loan on the date specified in a notice given pursuant to Section 1.5(a) or 1.15
hereof,

(c)           any failure by the Borrower to make any payment of principal on
any Eurodollar Loan or Swing Loan when due (whether by acceleration or
otherwise), or

(d)           any acceleration of the maturity of a Eurodollar Loan or Swing
Loan as a result of the occurrence of any Event of Default hereunder,

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be deemed prima facie correct absent manifest
error.

Section 1.12         Revolving Credit Commitment Terminations.  (a)  Optional
Revolving Credit Terminations.  The Borrower shall have the right at any time
and from time to time, upon 5 Business Days prior written notice to the
Administrative Agent (or such shorter period of time agreed to by the
Administrative Agent), to terminate the Revolving Credit Commitments without
premium or penalty and in whole or in part, any partial termination to be (i) in
an amount not less than $5,000,000 or an integral multiple of $5,000,000 in
excess thereof and (ii) allocated ratably among the Lenders in proportion to
their respective Revolver Percentages, provided that the Revolving Credit
Commitments may not be reduced to an amount less than the sum of the

12


--------------------------------------------------------------------------------


aggregate principal amount of Revolving Loans, Swing Loans, and L/C Obligations
then outstanding.  Any termination of the Revolving Credit Commitments shall
reduce the L/C Sublimit by a percentage amount equal to the percentage reduction
in the aggregate Revolving Credit Commitments.  Any termination of the Revolving
Credit Commitments below the Swing Line Sublimit then in effect shall reduce the
Swing Line Sublimit by a like amount.  The Administrative Agent shall give
prompt notice to each Lender of any such termination of the Revolving Credit
Commitments.

(b)           Revolving Credit Commitment Reinstatement.  Any termination of the
Revolving Credit Commitments pursuant to this Section 1.12 may not be
reinstated, except as provided in Section 1.13.

Section 1.13         Increase in Aggregate Revolving Credit Commitment.

The Borrower may, at any time and from time to time, request, by notice to the
Administrative Agent, the Administrative Agent’s approval, such approval not to
be unreasonably withheld, of an increase in the aggregate Revolving Credit
Commitments (a “Facility Increase”) within the limitations hereafter described,
which request shall set forth the amount of each such requested Facility
Increase.  Within twenty (20) days of such request, the Administrative Agent
shall advise the Borrower of its approval or disapproval of such request, and
failure to so advise the Borrower shall constitute disapproval.  If the
Administrative Agent approves any such Facility Increase, then the aggregate
Revolving Credit Commitments may be increased (up to the amount of such approved
Facility Increase, in the aggregate) by having one or more New Lenders increase
the amount of their then existing Revolving Credit Commitments or become
Lenders, subject to and in accordance with this Section 1.13.  Any Facility
Increase shall be subject to the following limitations and conditions:  (a) any
increase in the aggregate Revolving Credit Commitments shall not be less than
$50,000,000; any increase in any Revolving Credit Commitment and any new
Revolving Credit Commitment shall (unless otherwise agreed to by the Borrower
and the Administrative Agent) not be less than $5,000,000 and shall be in
integral multiples of $1,000,000 if in excess thereof; (b) no Facility Increase
pursuant to this Section 1.13 shall increase the aggregate Revolving Credit
Commitments to an amount in excess of $700,000,000; (c) the Borrower and each
New Lender shall have executed and delivered a commitment and acceptance (the
“Commitment and Acceptance”) substantially in the form of Exhibit I attached
hereto, and the Administrative Agent shall have accepted and executed the same;
(d) the Borrower shall have executed and delivered to the Administrative Agent
such Note or Notes as the Administrative Agent shall require to reflect such
Facility Increase; (e) the Borrower shall have delivered to the Administrative
Agent opinions of counsel (substantially similar to the form of opinions
provided for in Section 7, modified to apply to the Facility Increase and each
Note and Commitment and Acceptance executed and delivered in connection
therewith); (f) the Guarantors shall have consented in writing to the Facility
Increase and shall have agreed that their guaranties contained in this Agreement
or elsewhere continue in full force and effect; (g) the Borrower and each New
Lender shall otherwise have executed and delivered such other instruments and
documents as the Administrative Agent shall have reasonably requested in
connection with such Facility Increase and (h) each New Lender shall have paid
to the other Lenders an amount sufficient such that the percentage of all
outstanding Loans as held by all Lenders shall equal each Lender’s Revolver
Percentage following the Facility Increase.  The form and substance of the
documents required under clauses (c) through

13


--------------------------------------------------------------------------------


(g) above shall be fully acceptable to the Administrative Agent.  The
Administrative Agent shall provide written notice to all of the Lenders
hereunder of any Facility Increase.

Section 1.14         Substitution of Lenders.  In the event (a) the Borrower
receives a claim from any Lender for compensation under Section 10.3 or 13.1
hereof, (b) the Borrower receives notice from any Lender of any illegality
pursuant to Section 10.1 hereof, (c) any Lender is in default in any material
respect with respect to its obligations under the Loan Documents, or (d) a
Lender fails to consent to an amendment or waiver requested under Section 13.13
hereof at a time when the Required Lenders have approved such amendment or
waiver (any such Lender referred to in clause (a), (b), (c), or (d) above being
hereinafter referred to as an “Affected Lender”), the Borrower may, in addition
to any other rights the Borrower may have hereunder or under applicable law,
require, at the Affected Lender’s expense, any such Affected Lender to assign,
at par plus accrued interest and fees, without recourse, all of its interest,
rights, and obligations hereunder (including all of its Revolving Credit
Commitments and the Loans and participation interests in Letters of Credit and
other amounts at any time owing to it hereunder and the other Loan Documents) to
a commercial bank or other financial institution specified by the Borrower,
provided that (i) such assignment shall not conflict with or violate any law,
rule or regulation or order of any court or other governmental authority, (ii)
the Borrower shall have received the written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, to such assignment,
(iii) the Borrower shall have paid to the Affected Lender all monies (together
with amounts due such Affected Lender under Section 1.11 hereof as if the Loans
owing to it were prepaid rather than assigned) other than such principal owing
to it hereunder, and (iv) the assignment is entered into in accordance with the
other requirements of Section 13.12 hereof (provided any assignment fees and
reimbursable expenses due thereunder shall be paid by the Borrower).

Section 1.15         Swing Loans.  (a)  Generally.  Subject to the terms and
conditions hereof, as part of the Revolving Credit, the Administrative Agent
agrees to make loans in U.S. Dollars to the Borrower under the Swing Line
(individually a “Swing Loan” and collectively the “Swing Loans”) which shall not
in the aggregate at any time outstanding exceed the Swing Line Sublimit.  The
Swing Loans may be availed of the Borrower from time to time and borrowings
thereunder may be repaid and used again during the period ending on the
Revolving Credit Termination Date; provided that each Swing Loan must be repaid
on the last day of the Interest Period applicable thereto.  Each Swing Loan
shall be in a minimum amount of $500,000 or such greater amount which is an
integral multiple of $100,000.

(b)           Interest on Swing Loans.  Each Swing Loan shall bear interest
until maturity (whether by acceleration or otherwise) at a rate per annum equal
to the sum of the Base Rate plus the Applicable Margin for Base Rate Loans under
the Revolving Credit as from time to time in effect (computed on the basis of a
year of 360 days for the actual number of days elapsed).  Interest on each Swing
Loan shall be due and payable on the last day of its Interest Period and at
maturity (whether by acceleration or otherwise).

(c)           Requests for Swing Loans.  The Borrower shall give the
Administrative Agent prior notice (which may be written or oral, provided that
all such written notices shall be substantially in the form of Exhibit B (Notice
of Borrowing) and all oral notices shall be promptly confirmed in writing) no
later than 12:00 Noon (Chicago time) on the date upon

14


--------------------------------------------------------------------------------


which the Borrower requests that any Swing Loan be made, of the amount and date
of such Swing Loan, and the Interest Period requested therefor.  Such Swing Loan
shall bear interest at the rate per annum determined by adding the Applicable
Margin for Base Rate Loans under the Revolving Credit to the Base Rate as from
time to time in effect.  Subject to the terms and conditions hereof, the
proceeds of such Swing Loan shall be made available to the Borrower on the date
so requested at the offices of the Administrative Agent in Chicago, Illinois, by
depositing such proceeds to the credit of the Borrower’s operating account
maintained with the Administrative Agent or as the Borrower and the
Administrative Agent may otherwise agree.  Anything contained in the foregoing
to the contrary notwithstanding, (i) the obligation of the Administrative Agent
to make Swing Loans shall be subject to all of the terms and conditions of this
Agreement and (ii) the Administrative Agent shall not be obligated to make more
than one Swing Loan during any one week.

(d)           Refunding Loans.  In its sole and absolute discretion, the
Administrative Agent may at any time, on behalf of the Borrower (which hereby
irrevocably authorizes the Administrative Agent to act on its behalf for such
purpose) and with notice to the Borrower, request each Lender to make a
Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swing Loans outstanding on the
date such notice is given.  Unless an Event of Default described in Section
9.1(l) or 9.1(m) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each Lender shall make the proceeds of
its requested Revolving Loan available to the Administrative Agent, in
immediately available funds, at the Administrative Agent’s principal office in
Chicago, Illinois, before 12:00 Noon (Chicago time) on the Business Day
following the day such notice is given.  The proceeds of such Borrowing of
Revolving Loans shall be immediately applied to repay the outstanding Swing
Loans.

(e)           Participations.  If any Lender refuses or otherwise fails to make
a Revolving Loan when requested by the Administrative Agent pursuant to Section
1.15(d) above (because an Event of Default described in Section 9.1(l) or 9.1(m)
exists with respect to the Borrower or otherwise), such Lender will, by the time
and in the manner such Revolving Loan was to have been funded to the
Administrative Agent, purchase from the Administrative Agent an undivided
participating interest in the outstanding Swing Loans in an amount equal to its
Revolver Percentage of the aggregate principal amount of Swing Loans that were
to have been repaid with such Revolving Loans.  Each Lender that so purchases a
participation in a Swing Loan shall thereafter be entitled to receive its
Revolver Percentage of each payment of principal received on the Swing Loan and
of interest received thereon accruing from the date such Lender funded to the
Administrative Agent its participation in such Loan.  The several obligations of
the Lenders under this Section shall be absolute, irrevocable and unconditional
under any and all circumstances whatsoever and shall not be subject to any
set-off, counterclaim or defense to payment which any Lender may have or have
had against the Borrower, any other Lender or any other Person whatsoever. 
Without limiting the generality of the foregoing, such obligations shall not be
affected by any Default or Event of Default or by any reduction or termination
of the Revolving Credit Commitments of any Lender, and each payment made by a
Lender under this Section shall be made without any offset, abatement,
withholding or reduction whatsoever.

SECTION 2.           FEES.

15


--------------------------------------------------------------------------------


Section 2.1            Fees.  (a)  Revolving Credit Commitment Fee.  The
Borrower shall pay to the Administrative Agent for the ratable account of the
Lenders in accordance with their Revolver Percentages a commitment fee at the
rate per annum equal to the Applicable Margin (computed on the basis of a year
of 360 days and the actual number of days elapsed) on the average daily Unused
Revolving Credit Commitments.  Such commitment fee shall be payable quarterly in
arrears within 10 days following the last day of each March, June, September,
and December in each year (commencing on the first such date occurring after the
date hereof) and on the Revolving Credit Termination Date, unless the Revolving
Credit Commitments are terminated in whole on an earlier date, in which event
the commitment fee for the period to the date of such termination in whole shall
be paid on the date of such termination.

(b)           Letter of Credit Fees.  On the date of issuance or extension, or
increase in the amount, of any Letter of Credit pursuant to Section 1.2 hereof,
the Borrower shall pay to the L/C Issuer for its own account a fronting fee
equal to 0.125% of the face amount of (or of the increase in the face amount of)
such Letter of Credit.  Quarterly in arrears, within 10 days following the last
day of each March, June, September, and December, commencing on the first such
date occurring after the date hereof, the Borrower shall pay to the
Administrative Agent, for the ratable benefit of the Lenders in accordance with
their Revolver Percentages, a letter of credit fee at a rate per annum equal to
1.50% (computed on the basis of a year of 360 days and the actual number of days
elapsed) applied to the daily average face amount of Letters of Credit
outstanding during such quarter.  In addition, the Borrower shall pay to the L/C
Issuer for its own account the L/C Issuer’s standard issuance, drawing,
negotiation, amendment, assignment, and other administrative fees for each
Letter of Credit as established by the L/C Issuer from time to time.

(c)           Administrative Agent Fees.  The Borrower shall pay to the
Administrative Agent, for its own use and benefit, and to BMO Capital Markets
Financing, Inc., the fees agreed to in the fee letters executed by the Borrower,
dated [July __, 2007], or as otherwise agreed to in writing among such parties.

(d)           Amendment and Restatement Fee.  Upon the Closing Date, the
Borrower shall pay to the Administrative Agent a fee equal to 0.15% of the
Revolving Credit Commitments of the Lenders executing this Agreement, and the
Administrative Agent shall promptly distribute such fee to the Lenders executing
this Agreement in proportion to their respective Revolving Credit Commitments.

SECTION 3.           PLACE AND APPLICATION OF PAYMENTS.

Section 3.1            Place and Application of Payments.  All payments of
principal of and interest on the Loans and the Reimbursement Obligations, and of
all other Obligations payable by the Borrower under this Agreement and the other
Loan Documents, shall be made by the Borrower to the Administrative Agent by no
later than 12:00 Noon (Chicago time) on the due date thereof at the office of
the Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender or Lenders entitled thereto.  Any payments received after such time shall
be deemed to have been received by the Administrative Agent on the next Business
Day.  All such payments shall be made in U.S. Dollars, in immediately available
funds at the place of payment, in each case

16


--------------------------------------------------------------------------------


without set-off or counterclaim.  The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans and on Reimbursement Obligations in which the
Lenders have purchased Participating Interests ratably to the Lenders and like
funds relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement.  If the Administrative Agent causes amounts to be distributed to the
Lenders in reliance upon the assumption that the Borrower will make a scheduled
payment and such scheduled payment is not so made, each Lender shall, on demand,
repay to the Administrative Agent the amount distributed to such Lender together
with interest thereon in respect of each day during the period commencing on the
date such amount was distributed to such Lender and ending on (but excluding)
the date such Lender repays such amount to the Administrative Agent, at a rate
per annum equal to:  (i) from the date the distribution was made to the date 2
Business Days after payment by such Lender is due hereunder, the Federal Funds
Rate for each such day and (ii) from the date 2 Business Days after the date
such payment is due from such Lender to the date such payment is made by such
Lender, the Base Rate in effect for each such day.

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.8(b) hereof), all payments and collections received in
respect of the Obligations by the Administrative Agent or any of the Lenders
after acceleration or the final maturity of the Obligations or termination of
the Revolving Credit Commitments as a result of an Event of Default (including
collections received as a result of any foreclosure or deed in lieu thereof with
respect to any Collateral) shall be remitted to the Administrative Agent and
distributed as follows:

(a)           first, to the payment of any outstanding costs and expenses
reasonably incurred by the Administrative Agent, in protecting, preserving or
enforcing rights under the Loan Documents (including any and all costs incurred
by the Administrative Agent in obtaining any title insurance policies,
environmental reports or Appraisals with respect to the Collateral in accordance
with the terms of this Agreement), and in any event including all costs and
expenses of a character which the Borrower has agreed to pay the Administrative
Agent under Section 13.15 hereof (such funds to be retained by the
Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent);

(b)           second, to the payment of any outstanding interest and fees due
under the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

(c)           third, to the payment of principal on the Notes, unpaid
Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 9.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all such L/C
Obligations), and Hedging Liability, the aggregate amount paid to, or held as
collateral security for, the Lenders and, in the case of

17


--------------------------------------------------------------------------------


Hedging Liability, their Affiliates, to be allocated pro rata in accordance with
the aggregate unpaid amounts owing to each holder thereof;

(d)           fourth, to the payment of all other unpaid Obligations and all
other indebtedness, obligations, and liabilities of the Borrower and its
Subsidiaries evidenced by the Loan Documents (including, without limitation,
Funds Transfer and Deposit Account Liability) to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof; and

(e)           finally, to the Borrower or whoever else may be lawfully entitled
thereto.

Section 3.2            Account Debit.  The Borrower and the Guarantors hereby
irrevocably authorize the Administrative Agent and each Lender to charge any of
the Borrower’s or the Guarantors’ deposit accounts maintained with the
Administrative Agent or such Lender for the amounts from time to time necessary
to pay any then due Obligations; provided that the Borrower and the Guarantors
acknowledge and agree that the Administrative Agent and the Lenders shall not be
under an obligation to do so and the Administrative Agent and the Lenders shall
not incur any liability to the Borrower, any Guarantor or any other Person for
the Administrative Agent’s or the Lender’s failure to do so.  The Administrative
Agent shall provide the Borrower with written notice on the date of any such
charge and the amount thereof.

SECTION 4.           GUARANTIES.

Section 4.1            Guaranties.  The payment and performance of the
Obligations, Hedging Liability, and Funds Transfer and Deposit Account Liability
shall at all times be guaranteed by each Wholly-owned Subsidiary of the Borrower
(but specifically excluding KH Financial, L.P.) that is engaged in the
acquisition and development of Real Property and the construction of Housing
Units thereon (individually a “Guarantor” and collectively the “Guarantors”)
pursuant to Section 12 hereof or pursuant to one or more guaranty agreements in
form and substance acceptable to the Administrative Agent, as the same may be
amended, modified or supplemented from time to time (individually a “Guaranty”
and collectively the “Guaranties”).  The payment and performance of the
Obligations, Hedging Liability, and Funds Transfer and Deposit Account Liability
shall at all times also be guaranteed by the SPS Guarantors to the extent
specified in and pursuant to any SPS Guaranty.

Section 4.2            Further Assurances.  In the event the Borrower or any
Guarantor forms or acquires any other entity after the date hereof, that is to
be a Wholly-owned Subsidiary engaged in the acquisition and development of Real
Property and the construction of Housing Units thereon, then the Borrower shall
promptly upon such formation or acquisition cause such newly formed or acquired
entity to execute a Guaranty, and the Borrower shall also deliver to the
Administrative Agent, or cause such entity to deliver to the Administrative
Agent, at the Borrower’s cost and expense, such other instruments, documents,
certificates, and opinions reasonably required by the Administrative Agent in
connection therewith.

Section 4.3            Collateral.  The Obligations, Hedging Liability, and
Funds Transfer and Deposit Account Liability shall be secured by valid,
perfected, and enforceable Liens on all

18


--------------------------------------------------------------------------------


right, title, and interest of the Borrower, each Guarantor and each SPS
Guarantor in all of their accounts held by any of the Lenders, general tangibles
and intangibles related to the Borrowing Base Properties (as described in the
Collateral Documents), and all Borrowing Base Property (subject to Sections 4.4
and 4.5 below), whether now owned or hereafter acquired or arising, and all
proceeds thereof.  The Borrower acknowledges and agrees that the Liens on the
Collateral shall be granted to the Administrative Agent for the benefit of the
holders of the Obligations, the Hedging Liability, and the Funds Transfer and
Deposit Account Liability and shall be valid and perfected first priority Liens
subject, however, to Liens permitted by Section 8.8 (a), (b), (f), and (n)
hereof, in each case pursuant to one or more Collateral Documents from such
Persons, each in form and substance reasonably satisfactory to the
Administrative Agent.  All costs incurred by the Administrative Agent in
perfecting Liens or recording Mortgages, including all documentary stamp taxes
and mortgage taxes, shall be reimbursed by the Borrower within 30 days of demand
therefor.

Section 4.4            Mortgages of Existing Borrowing Base Property.  On or
before September 29, 2007, the Borrower, the Guarantors and the SPS Guarantors
shall execute and deliver to the Administrative Agent Mortgages with respect to
each parcel of the Borrowing Base Property existing as of the Closing Date,
except to the extent such Borrowing Base Property has been transferred to
non-Affiliate third-parties in compliance with this Agreement.  The Borrower
shall also, at its sole cost and expense, deliver to the Administrative Agent, a
title search performed by a Title Insurance Company, with an effective date not
earlier than July 20, 2007, in form reasonably acceptable to the Administrative
Agent, demonstrating to the Administrative Agent’s reasonable satisfaction that
the Mortgages will create a first-in-priority Lien in favor of the
Administrative Agent with respect to such Borrowing Base Property, subject,
however, to Liens permitted by Section 8.8 (a), (b), (f) and (n) hereof.  The
Borrower shall pay all costs of recording the Mortgages required or delivered
under this Section 4.4, including any and all documentary stamp taxes or
mortgage taxes payable in connection therewith and all reasonable attorney fees
and costs incurred by the Administrative Agent in connection therewith, all
within 30 days of demand from the Administrative Agent; provided the
Administrative Agent may require the immediate advance of funds necessary to pay
mortgage taxes.  From and after the Closing Date, the Borrower, the Guarantors
and the SPS Guarantors shall reasonably cooperate with the Administrative Agent
and diligently pursue the completion, execution, and recording of the Mortgages
contemplated by this Section.

Section 4.5            Additional Borrowing Base Property.

(a)           Requirements for the Addition of Borrowing Base Property. 
Following the Closing Date, the Borrower and the Guarantors from time to time
may acquire or designate Property for inclusion in the Borrowing Base Property,
which Property or portions thereof shall be included in the Borrowing Base
Property provided the Property or a portion thereof satisfies the requirements
for a category of Borrowing Base Property and provided the following
requirements are satisfied:

(i)            No Default or Event of Default shall then exist or result from
such acquisition or designation;

19


--------------------------------------------------------------------------------


(ii)           Immediately following such acquisition or designation, the
aggregate amount of the unpaid principal balance of the Loans and the L/C
Obligations shall be less than the Borrowing Base;

(iii)          The Property shall be located within or constitute an Approved
Project, as contemplated by Section 4.5(b) below;

(iv)          The Property shall be Eligible Land (either upon designation or
promptly following acquisition) and shall be subject to a first-in-priority
Mortgage in favor of the Administrative Agent, as confirmed by a title search
performed by a Title Insurance Company with an effective date sufficiently
recent as would customarily allow such Title Insurance Company to insure such
title in the subject area (it being understood and agreed that the execution of
a Mortgage with respect to such Property by the subject Guarantor and delivery
of such Mortgage to the Administrative Agent or a Title Insurance Company for
recording shall be sufficient to satisfy the foregoing requirements that a
Property be “subject” to a Mortgage);

(v)           The Property shall be intended for the development and
construction of Housing Units; and

(vi)          The Project Budget for the applicable Property shall have been
approved by the Administrative Agent in its reasonable discretion in accordance
with the provisions of this Section 4.5.

(b)           Approved Projects.  As contemplated by Section 4.5(a)(iii) above,
no additional Property may be included in the Borrowing Base Property unless
such Property is located within or constitutes an Approved Project, being a
Project that is either a Pre-Approved Project or a Project that has otherwise
been approved by the Required Lenders.  The foregoing requirement of this
Section 4.5 shall not apply to Property included as Borrowing Base Property as
of the Closing Date.  A Project shall be a Pre-Approved Project if it meets the
following requirements:

(i)            The Project must be located within a Building Region; and

(ii)           The Project parameters relative to the proposed number of Housing
Units or lots therefor, acquisition and development costs, and projected base
price for Housing Units shall not exceed the parameters set forth on Schedule
4.5 attached hereto with respect to the subject Building Region.

(c)           Costs for Mortgages on Additional Borrowing Base Property.  The
Borrower shall pay all costs of recording the Mortgages required or delivered
under this Section 4.5, including any and all documentary stamp taxes or
mortgage taxes payable in connection therewith and all reasonable attorney fees
and costs incurred by the Administrative Agent in connection therewith, all
within 30 days of demand from the Administrative Agent.

(d)           Confirmation by the Administrative Agent.  Within 10 days
following receipt by the Administrative Agent of all materials and information
required with respect to any proposed Borrowing Base Property as specified in
this Section 4.5 the Administrative Agent shall utilize commercially reasonable
efforts to review the subject Property and obtain the approval or

20


--------------------------------------------------------------------------------


disapproval of the Required Lenders (as necessary), and shall notify the
Borrower as to whether the subject Property may be included in the Borrowing
Base Property in accordance with the provisions of this Section 4.5.  In the
event that the Administrative Agent provides notice that it rejects such
Property, such notice shall specify the basis for such rejection, and the
Borrower shall be permitted to resubmit such Property with modifications for
re-consideration by the Administrative Agent (and the Required Lenders, as
necessary).

(e)           SPS Guarantors.  Following the Closing Date, Property of the SPS
Guarantors may be included in the Borrowing Base Property to the extent such
Property was included in the calculation of the “Borrowing Base” under the Prior
Credit Agreement, provided the subject SPS Guarantor has executed a Mortgage
with respect thereto and the Administrative Agent has received all other
instruments and documentation that would be necessary with respect to Property
owned by a Guarantor.  Such Property need not be located within an Approved
Project.

Section 4.6            Mortgage Tax Arrangements.  In the event that a Property
encumbered or to be encumbered by a Mortgage is located in a Mortgage Tax State,
the Administrative Agent, in its reasonable discretion, shall utilize
commercially reasonable and prudent practices, following consultation with
counsel and Borrower, to avoid the unnecessary payment of taxes attributable to
such Mortgage.  Such practices may include (a) a limitation on recovery under a
given Mortgage or group of Mortgages to an amount related to the portion of the
Borrowing Bases attributable to Borrowing Base Property located or to be located
in such Mortgage Tax State, or (b) an allocation of indebtedness among various
States.  In this regard, the Administrative Agent may, in its reasonable
discretion, require the establishment of escrows or the procurement of bonds to
address any potential tax liability associated with such practices.  Borrower
and each of the Guarantors do hereby agree to and shall indemnify and hold
harmless the Administrative Agent from any and all costs, claims, and
liabilities arising from or attributable to any practices employed by the
Administrative Agent in an effort to reduce any tax payable in a Mortgage Tax
State.  Nothing contained in this Section 4.6 shall be construed to reduce the
liability of Borrower or any Guarantor hereunder in any way or to act as a
novation in any respect, although the recovery of the Administrative Agent under
particular Mortgages may be limited to some extent.

Section 4.7            Appraisals.

(a)           Appraisal of Subsequent Borrowing Base Property.  Prior to the
inclusion of Property in the Borrowing Base Property after the Closing Date
pursuant to Section 4.5 hereof, the Administrative Agent shall have received
Appraisals of such proposed Borrowing Base Property to determine the Appraised
Value thereof.  Such Appraisals shall be ordered by the Administrative Agent
promptly upon the Borrower’s request and reviewed and approved by the
Administrative Agent in accordance with Section 4.5 hereof.  The Borrower shall
pay to the Administrative Agent, within 30 days of demand from the
Administrative Agent, all costs of all such Appraisals.

(b)           Appraisals of Existing Borrowing Base Property.  Within 120 days
following the Closing Date, the Borrower, the Guarantors, the SPS Guarantors and
the Administrative Agent shall reasonably cooperate and utilize commercially
reasonable efforts to obtain Appraisals of

21


--------------------------------------------------------------------------------


all Borrowing Base Property, as existing as of the Closing Date (and remaining
at the time of determination).  The expense of such Appraisals performed under
this Section shall be at the cost of the Borrower and paid within 30 days of
demand from the Administrative Agent.

(c)           Subsequent Appraisals.  The Administrative Agent may also from
time to time, for the purpose of determining the current Appraised Value of any
Borrowing Base Property with respect to which an Appraisal has previously been
obtained under this Section 4.7, obtain interim Appraisals updating and revising
prior Appraisals with respect to such Borrowing Base Property or such portion
thereof as the Administrative Agent shall determine (i) upon the occurrence of
an Event of Default, (ii) at any time, at the Administrative Agent’s discretion,
with respect to a particular parcel of Borrowing Base Property, upon the
occurrence of a material adverse change as reasonably determined by the
Administrative Agent, or (iii) at any time that the regulatory requirements of
any Lender generally applicable to real estate loans of the category made under
this Agreement shall require additional Appraisals, as reasonably interpreted by
the Administrative Agent, unless the Appraisals are required due to the failure
by any Lender to comply with applicable regulatory requirements (other than
regulatory requirements relating to Appraisals concerning this Agreement or the
Borrowing Base Property), in which case such Appraisals shall be at the cost of
such Lender.  The expense of such Appraisals and updates performed pursuant to
this Section shall be at the cost of the Borrower and shall be paid within 30
days of demand from the Administrative Agent.

(d)           Appraisal Variations.  The Borrower acknowledges that the
Administrative Agent may make changes or adjustments to the value set forth in
any Appraisal as may be required by the appraisal department of the
Administrative Agent in the exercise of its good faith business judgment, and
that the Administrative Agent is not bound by the value set forth in any
Appraisal performed pursuant to this Agreement and does not make any
representations or warranties with respect to any such Appraisal.  The Borrower
further agrees that the Administrative Agent and the Lenders shall have no
liability as a result of or in connection with any such Appraisal for statements
contained in such Appraisal, including without limitation, the accuracy and
completeness of information, estimates, conclusions and opinions contained in
such Appraisal, or variance of such Appraisal from the value of such property
that is the subject of such Appraisal as given by the local tax assessor’s
office, or the Borrower’s idea of the value of such property.

Section 4.8            Release of Collateral.  Subject to the below terms and
provisions, the Administrative Agent or its duly authorized attorney-in-fact
shall release Property from the Lien of the Mortgages or other Collateral
Documents (provided that such release shall not affect or diminish the
Borrower’s or the Guarantors’ obligations under the Indemnity Agreement) under
the following circumstances:

(a)           Releases for Closings of Housing Unit Contracts.  The
Administrative Agent shall release Borrowing Base Property from the lien or
security title of the Mortgages once each month in connection with closings
under Housing Unit Contracts without any corresponding repayment of the Loans;
provided, however, in the event the Borrower, any Guarantor or any SPS Guarantor
transfers Borrowing Base Property corresponding to more than 10% of the
Borrowing Base in any given calendar month, the Borrower shall either (i) make a
principal payment on the Loans in an amount equal to any excess of the
outstanding Loans and L/C

22


--------------------------------------------------------------------------------


Obligations over the Borrowing Base (after giving effect to the foregoing
releases), or (ii) demonstrate to the Administrative Agent, by submittal of a
new Borrowing Base Certificate delivered contemporaneously with any request for
a release of Borrowing Base Property corresponding to more than 10% of the
Borrowing Base, that the outstanding Loans and L/C Obligations do not and will
not exceed the Borrowing Base after giving effect to such releases.  The
Borrower shall submit to the Administrative Agent a request for releases under
this Section on or before the fifteenth day of each month and all releases
allowed under this Section 4.8 shall be processed and delivered by the
Administrative Agent on or before the last day of each month.  Notwithstanding
the occurrence of a Default or an Event of Default, the Administrative Agent may
continue to release Borrowing Base Property from the Lien of the Mortgages
pursuant to this Section, provided that the above conditions are met and
provided that the value of any remaining Borrowing Base Property will not be
materially diminished thereby.  The Administrative Agent shall reasonably
cooperate with the Borrower and the Guarantors in providing commercially
reasonable standing instructions to Title Insurance Companies utilized by the
Borrower, any Guarantors or any SPS Guarantors for the sale of Housing Units
pursuant to Housing Unit Contracts, such that such title insurance companies may
insure over the Lien of a given Mortgage until such time as the release
contemplated by this Section is processed and delivered; provided, however, the
Administrative Agent shall not be required to provide any indemnification or
hold harmless agreements in this regard.

(b)           Miscellaneous Releases.  The Administrative Agent shall release
any Property in connection with a Disposition subject to compliance by the
Borrower with the requirements of Section 1.8, if applicable.  The
Administrative Agent shall release any Property without consideration to be
transferred (i) pursuant to Lot Exchanges, (ii) pursuant to a corrective deed,
(iii) for use as greenbelt, (iv) to a homeowners association in the normal
course of business, (v) for dedication of public rights-of-way for roads or
utilities, or (vi) in order to satisfy a requirement of a governmental or
quasi-governmental authority, including pursuant to annexation and development
agreements or similar items or such other requirement as is customarily imposed
upon or otherwise incurred by commercial homebuilders in the ordinary course of
business (subject to the provisions of Section 1.8).  The Administrative Agent
shall also, subordinate the Mortgages to reasonable and customary subdivision
declarations, utility easements, and similar instruments appropriate for the
development of any Property.  The Administrative Agent shall also, in its
reasonable discretion, and provided no Default or Event of Default then exists,
release its Lien upon (I) any Collateral that is Real Property but not Borrowing
Base Property or (II) Collateral not constituting Real Property following a
request from the Borrower if such non-Real Property Collateral is obsolete,
unnecessary to the business of the Borrower or its Subsidiaries, or is being
replaced by other Collateral of reasonably equivalent value.  The costs and
expenses incurred in connection with any releases of the Collateral shall be
paid by the Borrower within 30 days of demand by the Administrative Agent. 
Except as provided in this Section 4.8, no releases of Collateral shall be
allowed without the prior written approval of the Required Lenders.

Section 4.9            Further Assurances.  The Borrower agrees that it shall,
and shall cause each Guarantor and SPS Guarantor to, from time to time at the
request of the Administrative Agent or the Required Lenders, execute and deliver
such documents and do such acts and things as the Administrative Agent or the
Required Lenders may reasonably request in order to provide for or perfect or
protect such Liens on the Collateral.  In the event the Borrower or any
Guarantor

23


--------------------------------------------------------------------------------


forms or acquires any other Subsidiary after the date hereof, except as
otherwise provided in Sections 4.1 and 4.2 above, the Borrower shall promptly
upon such formation or acquisition cause such newly formed or acquired
Subsidiary to execute a Guaranty and such Collateral Documents as the
Administrative Agent may then reasonably require, and the Borrower shall also
deliver to the Administrative Agent, or cause such Subsidiary to deliver to the
Administrative Agent, at the Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith.

SECTION 5.           DEFINITIONS; INTERPRETATION.

Section 5.1            Definitions.  The following terms when used herein shall
have the following meanings:

“Act” is defined in Section 13.24 hereof.

“Adjusted LIBOR” is defined in Section 1.3(b) hereof.

“Adjusted Tangible Net Worth” means the sum of (a) the Tangible Net Worth (b)
all minority interests, as determined in accordance with GAAP, of any Person,
other than the Borrower or a Wholly-owned Subsidiary, in any Partial Subsidiary
(excluding interests attributable to assets not yet owned by a Partial
Subsidiary), and (c) 50% of the outstanding principal of the Subordinated Debt;
provided that the amount contributed pursuant to clause (b) shall not exceed
$50,000,000, and the amount contributed pursuant to clause (c) above shall not
exceed $100,000,000.

“Administrative Agent” means Harris N.A. and any successor pursuant to Section
11.7 hereof.

“Administrative Costs” means costs incurred by the Borrower or its Subsidiaries
in connection with (a) the marketing and selling of Eligible Land and (b) the
administration, management and operation of the Borrower’s or its Subsidiaries’
businesses, which costs are not directly attributable to zoning, permitting,
design, site improvement, construction upon or other similar development
activity with respect to a given parcel or lot of Eligible Land.

“Affected Lender” is defined in Section 1.14 hereof.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 10% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 10% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

24


--------------------------------------------------------------------------------


“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees payable under Section 2.1 hereof, until the first Pricing
Date, the rates per annum shown opposite Level I below, and thereafter, subject
to the below paragraph of this definition, from one Pricing Date to the next the
Applicable Margin means the rates per annum determined in accordance with the
following schedule:

Level

 

Margin Leverage
Ratio For Such Pricing
Date

 

Applicable Margin for
Base Rate Loans 
Under Revolving Credit
and Reimbursement
Obligations
Shall be:

 

Applicable Margin
For Eurodollar
Loans Under
Revolving Credit
Shall Be:

 

Applicable Margin
for Commitment Fee Shall
be:

 

IV

 

Greater than or equal to 2.25 to 1.0

 

0.00

%

2.25

%

0.30

%

III

 

Less than 2.25 to 1.0, but greater than or equal to 2.00 to 1.0

 

0.00

%

2.00

%

0.25

%

II

 

Less than 2.00 to 1.0, but greater than or equal to 1.75 to 1.0

 

0.00

%

1.75

%

0.20

%

I

 

Less than 1.75 to 1.0

 

0.00

%

1.50

%

0.20

%

 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after September 30, 2007, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements for the fiscal quarter then ended, pursuant to Section 8.5 hereof. 
The Applicable Margin shall be established based on the Margin Leverage Ratio
for the most recently completed fiscal quarter and the Applicable Margin
established on a Pricing Date shall remain in effect until the next Pricing
Date.  If the Borrower has not delivered its financial statements by the date
such financial statements are required to be delivered under Section 8.5 hereof,
until such financial statements and audit report are delivered, the Applicable
Margin, in the discretion of the Administrative Agent, shall be the highest
Applicable Margin (i.e., Level IV shall apply).  If the Borrower subsequently
delivers such financial statements before the next Pricing Date, the Applicable
Margin established by such late delivered financial statements shall take effect
from the date of delivery until the next Pricing Date.  In addition, the
Applicable Margin (for Loans and Reimbursement Obligations) calculated pursuant
to the above provisions shall be increased, absent contrary direction from the
Required Lenders, by an additional per annum interest rate amount equal to (a)
0.375% if at any time the Liquidity is less than $100,000,000 but more than
$75,000,000, or (b) 0.875% if at any time the Liquidity is equal to or less than
$75,000,000; provided, however, the foregoing increases to the Applicable Margin
shall only be effective until such time as the Borrower demonstrates to the
reasonable satisfaction of the Administrative Agent that the Liquidity has
increased above the aforementioned amounts.  Such increases shall be based upon
the Liquidity Certificates or any other information the Administrative Agent may
otherwise possess.  In all other circumstances, the Applicable Margin
established by such financial statements shall be in effect from the Pricing
Date that occurs immediately after the end of the fiscal quarter covered by such
financial statements until the next Pricing Date.  Each determination of the
Applicable Margin made by

25


--------------------------------------------------------------------------------


the Administrative Agent in accordance with the foregoing shall be conclusive
and binding on the Borrower and the Lenders if reasonably determined.

“Application” is defined in Section 1.2(b) hereof.

“Appraisal” means an appraisal or evaluation of the Fair Market Value (for
residential development as defined by FIRREA) of Real Property prepared by an
appraiser selected by the Administrative Agent, such appraisal to be in form and
substance satisfactory to the Administrative Agent and to conform to and comply
with FIRREA.

“Appraised Value” means the Fair Market Value determined by the most recent
Appraisal obtained pursuant to Section 4.7 hereof, subject, however, to (a) any
changes or adjustments thereto as may be reflected or referenced in the subject
Appraisal to account for the sale of property over time and (b) such other
changes or adjustments to the value determined by the Appraisal as may be made
by the Administrative Agent in its reasonable discretion consistent with its
standard underwriting practices.

“Approved Project” means a Project which has been approved for inclusion within
the Borrowing Base Property pursuant to Section 4.5 hereof.

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

“Base Rate” is defined in Section 1.3(a) hereof.

“Base Rate Loan” means a Loan bearing interest at a rate specified in Section
1.3(a) hereof.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Credit on a single date and, in the case of Eurodollar
Loans, for a single Interest Period.  Borrowings of Loans are made and
maintained ratably from each of the Lenders according to their Revolver
Percentages.  A Borrowing is “advanced” on the day Lenders advance funds
comprising such Borrowing to the Borrower, is “continued” on the date a new
Interest Period for the same type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one type of Loans to the other,
all as determined pursuant to Section 1.5 hereof.  Borrowings of Swing Loans are
made by the Administrative Agent in accordance with the procedures set forth in
Section 1.15 hereof.

“Borrowing Base” means, as of the date of determination, the sum of the
following amounts:  (a) the lesser of (i) 90% of the Housing Unit Book Value of
all Housing Units Under Contract or (ii) 85% of the Housing Unit Appraised Value
for all Housing Units Under Contract, (b) 80% of the lesser of (i) the Housing
Unit Book Value for all Speculative Housing Units or (ii)

26


--------------------------------------------------------------------------------


the Appraised Value for all Speculative Housing Units, (c) 70% of the lesser of
(i) the Finished Lot Book Value for all Finished Lots or (ii) the Appraised
Value for all Finished Lots, (d) 60% of the lesser of (i) the Finished Lot Book
Value for all Lots Under Development or (ii) the Appraised Value for all Lots
Under Development, and (e) 50% of the lesser of (i) the Eligible Land Book Value
for all Entitled Land or (ii) the Appraised Value for all Entitled Land;
provided that (i) the Borrowing Base shall be computed only as against and on so
much of such Borrowing Base Property (which shall be Borrowing Base Property
that is not subject to any Lien other than as allowed under Section 8.8(a), (b),
(f), (n), or (o)) as is included on the Borrowing Base Certificates furnished
from time to time by the Borrower pursuant to this Agreement and, if required by
the Administrative Agent pursuant to any of the terms hereof, as verified by
such other evidence reasonably required to be furnished to the Administrative
Agent pursuant hereto; (ii) on any date of determination, the aggregate amounts
derived from the above clauses (c), (d) and (e) shall not contribute an amount
to the Borrowing Base greater than 50% of the aggregate Revolving Credit
Commitments then in effect; (iii) on any date of determination, the amount
derived from the above clause (e) shall not contribute an amount to the
Borrowing Base greater than 25% of the aggregate Revolving Credit Commitments
then in effect, (iv) the sum of all amounts included in the Borrowing Base
attributable to Property owned by the Special Project Subsidiaries shall not
exceed (A) $40,000,000 at any one time prior to or on December 31, 2007, (B)
$30,000,000 at any one time after December 31, 2007 until December 31, 2008, and
(C) $0 at any time after December 31, 2008; and (v) the Borrowing Base as
calculated at any time shall be reduced by an amount equal to the outstanding
principal balance of any Indebtedness for Borrowed Money allowed under Section
8.7(g) hereof.

“Borrowing Base Certificate” means the certificate in the form of Exhibit E
attached hereto, or in such other form acceptable to the Administrative Agent,
to be delivered to the Administrative Agent pursuant to Sections 7.2 and 8.5
hereof.

“Borrowing Base Property” means all Property of the Borrower, any Guarantor or
any Special Project Subsidiary as of a given date properly classified under this
Agreement as Entitled Land, Lots Under Development, Finished Lots, Speculative
Housing Units, or Housing Units Under Contract and designated by the Borrower as
Property that shall be included in Borrowing Base Property as reflected in the
Borrowing Base Certificates furnished from time to time by the Borrower pursuant
to this Agreement.

“Borrowing Capacity” means for any given month, the difference between (a) the
lesser of (i) the Borrowing Base and (ii) the aggregate Revolving Credit
Commitments and (b) the sum of the outstanding principal of the Loans and all
L/C Obligations.

“Builder Leverage Ratio” means the ratio of Builder Liabilities to Adjusted
Tangible Net Worth.

“Builder Liabilities” means Indebtedness for Borrowed Money of the Borrower and
its Subsidiaries, less, to the extent included in such amount, all purchase
money indebtedness or obligations in respect of assets that have not been
acquired by the Borrower or any of its Subsidiaries as of the date of
determination.

27


--------------------------------------------------------------------------------


“Building Region” means the following areas or regions in which the Borrower and
its Subsidiaries conduct business: (a) Florida, (b) Texas, (c) the Midwest
(being the general metropolitan areas of Chicago, Illinois; Cleveland, Ohio; and
Milwaukee, Wisconsin), (d) Nevada, (e) the Pacific Coast (being the general
metropolitan areas of Sacramento, California; Stockton, California; Portland,
Oregon and Vancouver, Washington), and (f) such other regions as designated by
the Administrative Agent pursuant to Section 8.18.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England and Nassau,
Bahamas.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

“Change of Control” means (a) any transfer of any class of stock in the Borrower
that individually or in the aggregate with other transfers, whether voluntary or
involuntary, results in the Permitted Holders not owning at least 51% of the
outstanding Voting Stock in the Borrower, or (b) following any offering of new
equity securities by the Borrower (whether common or preferred stock or
otherwise), other than equity securities issued in connection with the exercise
of employee or director stock options, during any period of two consecutive
years, individuals who at the beginning of such period constituted the board of
directors of the Borrower (together with any new directors whose election to
such board of directors or whose nomination for election by the stockholders of
the Borrower was approved by a vote of the majority of the directors of the
Borrower then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the board of directors of the
Borrower.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

28


--------------------------------------------------------------------------------


“Collateral Account” is defined in Section 9.4 hereof.

“Collateral Documents” means the Mortgages, and all other mortgages, deeds of
trust, security agreements, pledge agreements, assignments, financing statements
and other documents as shall from time to time secure or relate to the
Obligations, the Hedging Liability, and the Funds Transfer and Deposit Account
Liability or any part thereof.

“Commitment and Acceptance” is defined in Section 1.13.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

“Credit” means any of the Revolving Credit or the Swing Line.

“Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Section 8.10(a) through (g) hereof.

“EBITDA” means, with reference to any period, Net Income for such period plus
the sum of all amounts deducted in arriving at such Net Income amount in respect
of (a) Interest Expense for such period, (b) federal, state, and local income
taxes for such period, (c) depreciation of fixed assets and amortization of
intangible assets for such period and (d) any non-recurring, non-cash items for
such period.

“Eligible Land” means Real Property owned by the Borrower, a Wholly-owned
Subsidiary or a Special Project Subsidiary in fee simple, which is subject to a
valid Mortgage (provided that Real Property owned by the Borrower, any Guarantor
or any Special Project Subsidiary as of the Closing Date need not be subject to
a Mortgage before September 29, 2007 to be classified as Eligible Land) but not
subject to any other Lien (other than as allowed under Section 8.8(a), (b), (f),
(n) and (o)), and which, subject to non-material and customary conditions
imposed by the applicable governmental authority, is (i) zoned by the
appropriate governmental authority to allow for the construction and use of
Housing Units, (ii) properly and legally subdivided for residential development
or with respect to which the Borrower, a Wholly-owned Subsidiary or a Special
Project Subsidiary has obtained all necessary approvals for subdivision into
residential lots, and (iii) not subject to any governmental moratoriums
regarding the construction of Housing Units or the connection to necessary
infrastructure or utilities.

“Eligible Land Book Value” means the acquisition cost of a parcel or lot of
Eligible Land, including closing costs incurred in connection with such
acquisition, less, to the extent a particular Property is owned by a Special
Project Subsidiary, the Minority Interest Percentage of such costs.

29


--------------------------------------------------------------------------------


“Entitled Land” means Eligible Land which is not also a Lot Under Development,
Finished Lot, Speculative Housing Unit or Housing Unit Under Contract; provided
that Eligible Land shall not be included in the calculation of the Borrowing
Base as Entitled Land at any time following the date that is 12 months after the
first date on which such Eligible Land was first classified as Entitled Land.

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water, groundwater or wetlands, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in Section
1.3(b) hereof.

“Eurodollar Reserve Percentage” is defined in Section 1.3(b) hereof.

“Event of Default” means any event or condition identified as such in Section
9.1 hereof.

“Event of Loss” means, with respect to any Property, any of the following:  (a)
any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property by any governmental body having authority to exercise such rights.

“Excess Interest” is defined in Section 13.20 hereof.

“Facility Increase” is defined in Section 1.13.

“Fair Market Value” means the price a willing buyer would pay to a willing
seller in an arm’s length transaction with neither party being under a
compulsion to act.

30


--------------------------------------------------------------------------------


“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (x) of clause (ii) of the definition of Base Rate appearing in Section
1.3(a) hereof.

“Finished Lot Book Value” means the Eligible Land Book Value with respect to a
given parcel or lot of Eligible Land plus the Lot Costs allocable to such
Eligible Land, but excluding Administrative Costs, and further excluding, to the
extent a particular Property is owned by a Special Project Subsidiary, the
Minority Interest Percentage of such Lot Costs.

“FIRREA” means Title XI of the Financial Institutions Reform, Recovery, and
Enforcement Act of 1989 (12 U.S.C. 3331 et seq.), as amended from time to time.

“Finished Lots” mean Eligible Land that has been properly and legally subdivided
for residential development and with respect to which a building permit from the
applicable governmental authority has been or could be obtained; provided such
Eligible Land does not also qualify as a Speculative Housing Unit or a Housing
Unit Under Contract.

“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any of its Subsidiaries owing to any of the Lenders, or any
Affiliates of such Lenders, arising  under or with respect to this Agreement and
(a) the execution or processing of electronic transfers of funds by automatic
clearing house transfer, wire transfer or otherwise to or from deposit accounts
of the Borrower and/or any of its Subsidiaries now or hereafter maintained with
any of the Lenders or their Affiliates, (b) the acceptance for deposit or the
honoring for payment of any check, draft or other item with respect to any such
deposit accounts, and (c) any other deposit, disbursement, and cash management
services afforded to the Borrower or any of its Subsidiaries by any of such
Lenders or their Affiliates.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Global Land” means all Real Property owned by the Borrower or any Subsidiary
for current or future development or for the future construction of Housing
Units, excluding any subdivided portions thereof upon which construction of a
Housing Unit has commenced.

“Global Land Value” means the sum of all costs incurred by the Borrower or any
Subsidiary with respect to the acquisition and development of Global Land,
excluding any marketing, corporate, general, or administrative expenses.

“Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.

“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) toxic mold, toxic
fungus, asbestos, polychlorinated biphenyls

31


--------------------------------------------------------------------------------


and petroleum (including crude oil or any fraction thereof) and (b) any material
classified or regulated as “hazardous” or “toxic” or words of like import
pursuant to an Environmental Law.

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

“Hedging Liability” means the liability of the Borrower or any of its
Subsidiaries to any of the Lenders, or any Affiliates of such Lenders, in
respect of any interest rate, foreign currency, and/or commodity swap, exchange,
cap, collar, floor, forward, future or option agreement, or any other similar
interest rate, currency or commodity hedging arrangement, as the Borrower or
such Subsidiary, as the case may be, may from time to time enter into with any
one or more of the Lenders party to this Agreement or their Affiliates in
connection with any Indebtedness for Borrowed Money arising under or in
connection with this Agreement.

“Housing Unit” means a single-family dwelling, whether such dwelling is detached
or attached (including condominiums and town houses but excluding mobile and
manufactured homes), which dwelling is either under construction or completed
and is (or, upon completion of construction thereof, will be) available for
sale.

“Housing Unit Appraised Value” means, with respect to each Housing Unit Under
Contract, the lesser of (a) the Appraised Value of such Housing Unit Under
Contract, if any, or (b) the contract sale price under the subject Housing Unit
Contract.

“Housing Unit Book Value” means the Finished Lot Book Value with respect to a
given parcel or lot of Eligible Land, plus all costs incurred by the Borrower,
the Wholly-owned Subsidiaries or the Special Project Subsidiaries in connection
with the construction of a Housing Unit thereon, but excluding Administrative
Costs, and further excluding, to the extent a particular Property is owned by a
Special Project Subsidiary, the Minority Interest Percentage of such costs.

“Housing Unit Closing” means a closing of the sale of a Housing Unit, together
with the Real Property upon which such Housing Unit is located, by the Borrower,
a Wholly-owned Subsidiary or a Special Project Subsidiary pursuant to a Housing
Unit Contract.

“Housing Unit Contract” means a bona fide contract of sale for a Housing Unit,
together with the Real Property upon which such Housing Unit is located, in a
form customarily employed by the Borrower, a Wholly-owned Subsidiary, or a
Special Project Subsidiary and reasonably satisfactory to the Administrative
Agent, entered into not more than 15 months prior to the date of determination
with a Person who is not an Affiliate of the Borrower or any of its
Subsidiaries, under which contract no defaults then exist and not less than
$1,000 of the purchase price has been paid as a deposit; provided, however, that
in the case of any Housing Unit the purchase of which is to be financed in whole
or in part by a loan insured by the Federal Housing Administration or guaranteed
by the Veterans Administration, the required minimum down payment shall be the
amount (if any) required under the rules of the relevant agency.

32


--------------------------------------------------------------------------------


“Housing Unit Under Contract” means Eligible Land that otherwise qualifies as a
Finished Lot, together with the Housing Unit located or to be located thereon,
with respect to which construction has commenced beyond the foundation and with
respect to which a Housing Unit Contract is in full force and effect but with
respect to which no Housing Unit Closing has occurred.

“Impairment Amount” means, as of the date of determination, the lesser of (a)
the cumulative amount of all abandonments and impairments occurring since March
31, 2007, as contemplated by GAAP, to the extent such amounts have actually then
reduced the calculation of Net Worth hereunder or (b) $40,000,000.

“Indebtedness for Borrowed Money” means for any Person (without duplication) (a)
all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities), (b)
all indebtedness (as determined in accordance with GAAP) for the deferred
purchase price of property or services (other than trade accounts payable
arising in the ordinary course of business), (c) all indebtedness secured by any
Lien upon Property of such Person, whether or not such Person has assumed or
become liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, (e) all obligations of such Person on or with
respect to letters of credit, bankers’ acceptances and other extensions of
credit whether or not representing obligations for borrowed money, and (f) all
indebtedness in respect of any interest rate, foreign currency, and/or commodity
swap, exchange, cap, collar, floor, forward, future or option agreement, or any
other similar interest rate, currency or commodity hedging arrangement.

“Indemnity Agreement” means that certain Environmental Indemnity Agreement of
even date herewith as executed by the Borrower and the Guarantors, in favor of
the Administrative Agent, as amended, modified, restated, or supplemented from
time to time after the Closing Date.

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower,
the Wholly-owned Subsidiaries and the Special Project Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP.

“Interest Incurred” means, for any period, the total interest paid or accrued by
the Borrower, the Wholly-owned Subsidiaries and the Special Project Subsidiaries
(including the interest component of any Capital Lease) as calculated in
accordance with GAAP, minus, to the extent included in the foregoing amount,
amortization of any financing fees and costs.

“Interest Period” is defined in Section 1.6 hereof.

“Joint Venture” means any Person (other than an individual or a Subsidiary of
the Borrower) in which the Borrower or any of its Subsidiaries invests or
acquires an equity or beneficial interest.

“L/C Issuer” means the Administrative Agent, or any other Lender requested by
the Borrower and approved by the Administrative Agent in its sole discretion as
an issuer with

33


--------------------------------------------------------------------------------


respect to any Letter of Credit, and includes Harris N.A. with respect to the
Letters of Credit listed on Schedule 1.2 attached hereto.

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

“L/C Sublimit” means $100,000,000, as reduced pursuant to the terms hereof.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

“Lenders” means and includes Harris N.A. and the other financial institutions
from time to time party to this Agreement (as set forth on Schedule 1 as of the
date hereof or hereafter amended), including each New Lender and each assignee
Lender pursuant to Section 13.12 hereof.

“Lending Office” is defined in Section 10.4 hereof.

“Letter of Credit” is defined in Section 1.2(a) hereof.

“Leverage Ratio” means the ratio of Total Liabilities to Adjusted Tangible Net
Worth.

“LIBOR” is defined in Section 1.3(b) hereof.

“LIBOR Index Rate” is defined in Section 1.3(b) hereof.

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

“Liquidity” means, at the time of determination, the sum of (a) Borrowing
Capacity, (b) all unencumbered immediately available funds of the Borrower and
its Wholly-Owned Subsidiaries, (c) all funds that would (subject to the
provisions of Section 8.7 of this Agreement) be immediately available to be
borrowed by the Borrower or a Guarantor under available lines of credit (other
than this Agreement) and (d) all amounts then payable to the Borrower or any
Wholly-Owned Subsidiary from any Housing Unit Closings that have occurred.

“Liquidity Certificate” means the certificate in the form of Exhibit J attached
hereto, to be delivered to the Administrative Agent pursuant to Section 8.5
hereof.

“Loan” means any Revolving Loan or Swing Loan whether outstanding as a Base Rate
Loan or Eurodollar Loan or otherwise, each of which is a “type” of Loan
hereunder.

“Loan Documents” means this Agreement, the Notes, the Applications, the
Guaranties, the Collateral Documents and each other instrument or document to be
delivered hereunder or thereunder or otherwise in connection herewith.

34


--------------------------------------------------------------------------------


“Lot Costs” means the actual costs incurred by the Borrower, the Wholly-owned
Subsidiaries or the Special Project Subsidiaries in connection with the zoning,
permitting, design, site engineering, site improvement and other similar
development activity with respect to the subject Eligible Land, excluding costs
related to the construction of Housing Units.

“Lot Exchanges” means the exchange of parcels of Real Property by the Borrower
or a Subsidiary to a third party purchaser in exchange, in whole or in part, for
a lot or lots previously purchased by the third party purchaser from the
Borrower or a Subsidiary.

“Lot Under Development” means Eligible Land upon which the Borrower, a
Wholly-owned Subsidiary or the Special Project Subsidiary has commenced, or
intends to commence within 6 months of the date of original determination,
grading and the installation of infrastructure; provided, such Eligible Land
does not also qualify as a Finished Lot, Speculative Housing Unit or Housing
Unit Under Contract; and provided further that if grading and the installation
of infrastructure has not commenced within the above referenced 6 month period,
such Eligible Land shall cease to qualify as a Lot Under Development, but may
then qualify as Entitled Land, subject to the qualification criteria therefor;
provided that grading and the installation of infrastructure must actually
commence upon any such disqualified Property before it may again qualify as a
Lot Under Development.

“Margin Leverage Ratio” means the ratio of Total Liabilities to the sum of (a)
Adjusted Tangible Net Worth, less (b) to the extent added to the calculation of
Tangible Net Worth, the Impairment Amount.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, condition (financial or
otherwise) or prospects of the Borrower or its Subsidiaries, taken individually
(as to the Borrower and its Significant Subsidiaries) or as a whole, (b) a
material impairment of the ability of the Borrower or any of its Significant
Subsidiaries to perform its obligations under any Loan Document or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any of its Subsidiaries of any Loan
Document or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

“Maximum Rate” is defined in Section 13.20 hereof.

“Minority Interest Percentage” means with respect to a given Special Project
Subsidiary, the sum of all percentage ownership interests in such entity as
owned by all Persons that are not a Borrower or a Wholly-owned Subsidiary.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means, collectively, each Mortgage and Security Agreement with
Assignments of Rents and each Deed of Trust and Security Agreement with
Assignment of Rents between the Borrower, the relevant Guarantor or the relevant
Special Project Subsidiary and the Administrative Agent delivered to the
Administrative Agent or a Title Insurance Company for public recording pursuant
to Sections 4.4 or 4.5 hereof, as the same may be amended, modified,
supplemented or restated from time to time.

35


--------------------------------------------------------------------------------


“Mortgage Tax State” means, as of the Closing Date, the State of Florida, and
thereafter any State within, including or constituting a Building Region, which
State imposes a mortgage tax, intangible recording tax, or documentary stamp tax
in connection with the recording of any mortgage, deed to secure debt, or deed
of trust.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition and
(ii) sale, use or other transactional taxes paid or payable by such Person as a
direct result of such Disposition, (b) with respect to any Event of Loss of a
Person, cash and cash equivalent proceeds received by or for such Person’s
account (whether as a result of payments made under any applicable insurance
policy therefor or in connection with condemnation proceedings or otherwise),
net of reasonable direct costs incurred in connection with the collection of
such proceeds, awards or other payments, and (c) with respect to any offering of
debt or equity securities of a Person cash and cash equivalent proceeds received
by or for such Person’s account, net of reasonable legal, underwriting, and
other fees and expenses incurred as a direct result thereof.

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another of its Subsidiaries, and (b) the net income (or net loss) of
any Person (other than a Wholly-owned Subsidiary) in which the Borrower or a
Wholly-owned Subsidiary has an equity interest, except to the extent of the
amount of dividends or other distributions actually paid to the Borrower or a
Wholly-owned Subsidiary during such period.

“Net Worth” means all shareholders’ equity in the Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, such calculation to
(a) include preferred stock, (b) include capital stock, (c) include additional
paid-in capital and retained earnings, (d) exclude interests attributable to
option or land bank arrangements that would be required to be included on the
Borrower’s balance sheet solely due to Interpretation Number 46, as issued by
the Financial Accounting Standards Board in January 2003, and (e) exclude
minority interests of any other Person in any Partial Subsidiary.

“New Lender” means a Lender that either (a) becomes a new Lender pursuant to
Section 1.13 by making a new Revolving Credit Commitment or (b) increases its
existing Revolving Credit Commitment pursuant to Section 1.13.

“Notes” means and includes the Revolving Notes and the Swing Note.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder or under the other Loan
Documents, and all other payment obligations of the Borrower or any of its
Subsidiaries arising under or in relation to any Loan Document, in each case
whether now existing or hereafter arising, due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired.

36


--------------------------------------------------------------------------------


“Outside Stockholders” means any Person owning an interest in the Borrower or
its Subsidiaries, which Person is not (a) a Permitted Holder or (b) an officer
or director of the Borrower.

“Partial Subsidiary” means any Subsidiary of the Borrower that is not a
Wholly-owned Subsidiary.

“Participating Interest” is defined in Section 1.2(d) hereof.

“Participating Lender” is defined in Section 1.2(d) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Permitted Holders” means (a) David K. Hill, Diane G. Hill, their immediate
family members (as defined by the New York Stock Exchange’s listing
requirements) or the respective spouses and former spouses (including widows and
widowers), heirs or lineal descendants of any of the foregoing; (b) an estate,
trust (including a revocable trust, declaration of trust or a voting trust),
guardianship, other legal representative relationship or custodianship for the
primary benefit of one or more individuals described in clause (a) above or
controlled by one or more individuals described in clause (a) above; (c) a
corporation, partnership, limited liability company, foundation, charitable
organization or other entity if a majority of the voting power and, if
applicable, a majority of the value of the equity ownership of such corporation,
partnership, limited liability company, foundation, charitable organization or
other entity is directly or indirectly owned by or for the primary benefit of
one or more individuals or entities described in clauses (a) or (b) above; and
(d) a corporation, partnership, limited liability company, foundation,
charitable organization or other entity controlled directly or indirectly by one
or more individuals or entities described in clauses (a), (b) or (c) above.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“Pre-Approved Project” means a Project meeting the requirements of Section
4.5(b) hereof.

“Premises” means the Real Property owned or leased by the Borrower or any of its
Subsidiaries.

37


--------------------------------------------------------------------------------


“Prior Credit Agreement” means that certain Credit Agreement among the Borrower,
certain of the Guarantors, the Administrative Agent, the Lenders, and certain
other parties, as amended by that certain First Modification of Credit
Agreement, dated December 15, 2006, all as defined in the Preliminary Statement
hereto.

“Project” means one or more parcels of Real Property intended for the
development and construction of one or more Housing Units in a distinct
residential development.

“Project Budget” means a budget delivered to the Administrative Agent with
respect to prospective Borrowing Base Property pursuant to Section 4.5 hereof,
containing such information specified in Schedule 4.5 hereof and otherwise being
in such form as the Administrative Agent shall reasonably request.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

“Real Property” means real property, together with all of the tenements,
hereditaments, easements, rights-of-way, rights, privileges and appurtenances
thereunto belonging or in any way pertaining thereto and all horizontal
improvements thereon.

“Reimbursement Obligation” is defined in Section 1.2(c) hereof.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments constitute more than 50% of the sum of the total outstanding Loans,
interests in Letters of Credit, and Unused Revolving Credit Commitments of the
Lenders.

“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated, the percentage held by
such Lender (including through participation interests in Reimbursement
Obligations) of the aggregate principal amount of all Revolving Loans and L/C
Obligations then outstanding.

“Revolving Credit” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 1.1 and 1.2 hereof.

38


--------------------------------------------------------------------------------


“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrower or any of its Wholly-owned
Subsidiaries hereunder in an aggregate principal or face amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1 attached hereto and made a part hereof, as the same may be increased,
reduced or modified at any time or from time to time pursuant to the terms
hereof.  The Borrower and the Lenders acknowledge and agree that the Revolving
Credit Commitments of the Lenders aggregate $500,000,000 on the date hereof.

“Revolving Credit Termination Date” means December 21, 2009, or such earlier
date on which the Revolving Credit Commitments are terminated in whole pursuant
to Section 1.12, 9.2 or 9.3 hereof.

“Revolving Loan” is defined in Section 1.1 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

“Revolving Note” is defined in Section 1.10 hereof.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

“Significant Subsidiary” means any Subsidiary of the Borrower having total
assets, as calculated in accordance with GAAP, of $20,000,000 or more.

“Special Project Subsidiaries” means (a) Terramina LLC, (b) Wynndam, LLC, (c)
Regency Oaks LP, and (d) Sunridge Park LP.

“Speculative Housing Unit” means Eligible Land that otherwise qualifies as a
Finished Lot, together with the Housing Unit located or to be located thereon,
with respect to which construction has commenced and with respect to which no
Housing Unit Contract exists.

“SPS Guarantor” means a Special Project Subsidiary that owns Borrowing Base
Property.

“SPS Guaranty” means any guaranty agreement in favor of the Administrative Agent
with respect to the Obligations, Hedging Liability, and Funds Transfer and
Deposit Account Liability in form and substance reasonably acceptable to the
Administrative Agent, as the same may be amended, modified or supplemented from
time to time, executed by any of the Special Project Subsidiaries.

“Subordinated Debt” means Indebtedness for Borrowed Money which is subordinated
in right of payment to the prior payment of the Obligations, Hedging Liability
and Funds Transfer and Deposit Account Liability pursuant to subordination
provisions and instruments approved in writing by the Administrative Agent and
the Required Lenders and is otherwise pursuant to documentation that is, which
is in an amount that is, and which contains interest rates, payment terms,
maturities, amortization schedules, covenants, defaults, remedies and other
material terms that are in form and substance, in each case satisfactory to the
Administrative Agent and the Required Lenders, it being acknowledged and agreed
that the Indebtedness for Borrowed Money

39


--------------------------------------------------------------------------------


incurred by the Borrower as of the date hereof pursuant to the Trust Indenture
qualifies as Subordinated Debt.

“Subsidiary” means, as to any particular parent corporation, limited liability
company, partnership, limited partnership, association or other business entity,
any other business entity more than 50% of the outstanding Voting Stock of which
is at the time directly or indirectly owned by such parent entity or by any one
or more other entities which are themselves subsidiaries of such parent entity. 
Unless otherwise expressly noted herein, the term “Subsidiary” means a
Subsidiary of the Borrower or of any of its direct or indirect Subsidiaries.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.15 hereof.

“Swing Line Sublimit” means $10,000,000, as reduced pursuant to the terms
hereof.

“Swing Loan” and “Swing Loans” each is defined in Section 1.15 hereof.

“Swing Note” is defined in Section 1.10 hereof.

“Tangible Net Worth” means the sum of (a) the Net Worth, less (b) to the extent
included in the calculation of Net Worth, the sum of (i) the value of all assets
properly classified as intangible assets under GAAP and (ii) all amounts
representing any write-up in the book value of any assets occurring since
September 30, 2006, plus (c) to the extent deducted in the calculation of Net
Worth, the Impairment Amount.

“Title Insurance Company” means a national title insurance company or such other
title insurance company as is reasonably acceptable to the Administrative Agent.

“Total Liabilities” means the total liabilities of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP
(excluding liabilities attributable to option or land bank arrangements that
would be required to be included on the Borrower’s balance sheet solely due to
Interpretation Number 46, as issued by the Financial Accounting Standards Board
in January 2003).

“Trust Indenture” means that certain Indenture, dated December 19, 2005,
executed by the Borrower, certain of the Guarantors, and U.S. Bank National
Association.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations.

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

40


--------------------------------------------------------------------------------


“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person (including the
general partner or managing member of such Person, if applicable), other than
stock or other equity interests having such power only by reason of the
happening of a contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

Section 5.2            Interpretation.  The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined.  The
words “hereof”, “herein”, and “hereunder” and words of like import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  All references to time of day herein
are references to Chicago, Illinois, time unless otherwise specifically
provided.  Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement.

Section 5.3            Change in Accounting Principles.  If, after the date of
this Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made.  No delay by the Borrower
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles. 
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

SECTION 6.           REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:

41


--------------------------------------------------------------------------------


Section 6.1            Organization and Qualification.  The Borrower is duly
organized, validly existing, and in good standing as a corporation under the
laws of the State of Illinois, has full and adequate power to own its Property
and conduct its business as now conducted, and, except as could not reasonably
be expected to have a Material Adverse Effect, is duly licensed or qualified and
in good standing in each jurisdiction in which the nature of the business
conducted by it or the nature of the Property owned or leased by it requires
such licensing or qualifying.

Section 6.2            Subsidiaries.  Each Subsidiary is duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
organized, has full and adequate power to own its Property and conduct its
business as now conducted, and, except as could not reasonably be expected to
have a Material Adverse Effect, is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying.  Schedule 6.2 hereto identifies each Subsidiary, the jurisdiction
of its organization, the percentage of issued and outstanding shares of each
class of its capital stock or other equity interests owned by the Borrower and
the other Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding.  All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 6.2 as owned by the Borrower or another
Subsidiary are owned, beneficially and of record, by the Borrower or such
Subsidiary free and clear of all Liens.  Except as specified on Schedule 6.2,
there are no outstanding commitments or other obligations of any Wholly-owned
Subsidiary or Special Project Subsidiary to issue, and no options, warrants or
other rights of any Person to acquire, any shares of any class of capital stock
or other equity interests of any Wholly-owned Subsidiary or Special Project
Subsidiary.

Section 6.3            Authority and Validity of Obligations.  The Borrower has
full right and authority to enter into this Agreement and the other Loan
Documents executed by it, to make the borrowings herein provided for, to issue
its Notes in evidence thereof, and to perform all of its obligations hereunder
and under the other Loan Documents executed by it.  Each Subsidiary has full
right and authority to enter into the Loan Documents executed by it, to
guarantee the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability, and to perform all of its obligations under the Loan
Documents executed by it.  The Loan Documents delivered by the Borrower and its
Subsidiaries have been duly authorized, executed, and delivered by such Persons
and constitute valid and binding obligations of the Borrower and its
Subsidiaries enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by the Borrower or any
Subsidiary of any of the matters and things herein or therein provided for, (a)
contravene or constitute a default under any provision of law or any judgment,
injunction, order or decree binding upon the Borrower or any Subsidiary or any
provision of the organizational documents (e.g., charter, certificate or
articles of incorporation and by laws, certificate or articles of association
and operating agreement, partnership agreement, or other similar organizational
documents) of the Borrower or any Subsidiary, (b) contravene or constitute a
default under any

42


--------------------------------------------------------------------------------


covenant, indenture or agreement of or affecting the Borrower or any Subsidiary
or any of their Property, in each case where such contravention or default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (c) except as expressly provided herein, result in
the creation or imposition of any Lien on any Property of the Borrower or any
Subsidiary.

Section 6.4            Use of Proceeds; Margin Stock.  The Borrower shall use
the proceeds of the Revolving Credit to refinance existing indebtedness and to
provide funding for its general operations consistent with Section 8.18,
including without limitation the acquisition of Real Property for residential
development, residential development, and the construction of Housing Units. 
Neither the Borrower nor any Subsidiary is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Loan or any other extension of
credit made hereunder will be used to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock.  Margin stock constitutes no portion of the assets of the Borrower
and its Subsidiaries which are subject to any limitation on sale, pledge or
other restriction hereunder.

Section 6.5            Financial Reports.  The consolidated balance sheet of the
Borrower and its Subsidiaries as at September 30, 2006, and as at March 31,
2007, and the related consolidated statements of income, retained earnings and
cash flows of the Borrower and its Subsidiaries for the fiscal year and quarter,
respectively, then ended, and accompanying notes thereto, which financial
statements are accompanied by the audit report of Deloitte & Touche LLP (as to
the September 30, 2006 statements), heretofore furnished to the Administrative
Agent and the Lenders, fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at said date and the
consolidated results of their operations and cash flows for the periods then
ended in conformity with GAAP applied on a consistent basis.  Neither the
Borrower nor any of its Subsidiaries has contingent liabilities which are
material to it other than as indicated or disclosed on such financial
statements, or, with respect to future periods, on the financial statements
furnished pursuant to Section 8.5 hereof.

Section 6.6            No Material Adverse Change.  Since March 31, 2007, there
has been no change in the condition (financial or otherwise) or business
prospects of the Borrower or any Subsidiary except those occurring in the
ordinary course of business, none of which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

Section 6.7            Full Disclosure.  The statements and information
furnished in writing to the Administrative Agent and the Lenders in connection
with the negotiation of this Agreement  and the other Loan Documents and the
commitments by the Lenders to provide all or part of the financing contemplated
hereby do not contain any untrue statements of a material fact or omit a
material fact necessary to make the material statements contained herein or
therein not misleading, the Administrative Agent and the Lenders acknowledging
that as to any projections furnished in writing to the Administrative Agent and
the Lenders, the Borrower only represents that the same were prepared on the
basis of information and estimates the Borrower believed to be reasonable at the
time made.  Notwithstanding anything contained herein to the contrary, it is
hereby acknowledged and agreed by the Administrative Agent and each Lender that
(a) any financial or business projections furnished to the Administrative Agent
or any Lender by the

43


--------------------------------------------------------------------------------


Borrower or any of its Subsidiaries are subject to significant uncertainties and
contingencies, which may be beyond the Borrower’s or its Subsidiaries’ control,
(b) no assurance is given by the Borrower or its Subsidiaries that the results
forecast in such projections will be realized, and (c) the actual results may
differ from the forecast results set forth in such projections and such
differences may be material.

Section 6.8            Trademarks, Franchises, and Licenses.  Except as could
not reasonably be expected to have a Material Adverse Effect, the Borrower and
its Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person.

Section 6.9            Governmental Authority and Licensing.  The Borrower and
its Subsidiaries have received or made all necessary filings or applications for
all licenses, permits, and approvals of all federal, state, and local
governmental authorities, if any, necessary to conduct their businesses, in each
case where the failure to obtain or maintain the same could reasonably be
expected to have a Material Adverse Effect.  No investigation or proceeding
which, if adversely determined, could reasonably be expected to result in
revocation or denial of any material license, permit or approval is pending or,
to the knowledge of the Borrower, threatened.

Section 6.10         Good Title.  The Borrower and its Subsidiaries have good
and marketable title (or valid leasehold interests) to their assets as reflected
on the most recent consolidated balance sheet of the Borrower and its
Subsidiaries furnished to the Administrative Agent and the Lenders (except for
sales of assets as permitted under Section 8.10), subject to no Liens other than
such thereof as are permitted by Section 8.8 hereof.  Each Parcel of the
Borrowing Base Property, as of October 1, 2007, will be subject to a valid,
first-in-priority Mortgage, and the Borrower, the Guarantors, and the SPS
Guarantors have valid, indefeasible title to all Borrowing Base Property,
subject to no Liens other than as permitted under Section 8.8 (a), (b), (f), (n)
and (o) (it being understood and agreed that the execution of a Mortgage with
respect to such Property by the subject Guarantor or SPS Guarantor and delivery
of such Mortgage to the Administrative Agent or a Title Insurance Company for
recording shall be sufficient to satisfy the foregoing requirement that a
Property be “subject” to a Mortgage).

Section 6.11         Litigation and Other Controversies.  There is no litigation
or governmental or arbitration proceeding or labor controversy pending, nor to
the knowledge of the Borrower threatened, against the Borrower or any Subsidiary
or any of their Property which if adversely determined, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 6.12         Taxes.  Except as could not reasonably be expected to have
a Material Adverse Effect, all tax returns required to be filed by the Borrower
or any Subsidiary in any jurisdiction have, in fact, been filed, and all taxes,
assessments, fees, and other governmental charges upon the Borrower or any
Subsidiary or upon any of its Property, income or franchises, which are shown to
be due and payable in such returns, have been paid, except such taxes,

44


--------------------------------------------------------------------------------


assessments, fees and governmental charges, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided.  The Borrower does not know of any proposed
additional tax assessment against it or its Subsidiaries for which adequate
provisions in accordance with GAAP have not been made on their accounts. 
Adequate provisions in accordance with GAAP for taxes on the books of the
Borrower and each Subsidiary have been made for all open years, and for its
current fiscal period.

Section 6.13         Approvals.  No material authorization, consent, license or
exemption from, or filing or registration with, any court or governmental
department, agency or instrumentality, nor any approval or consent of any other
Person, is or will be necessary to the valid execution, delivery or performance
by the Borrower or any Subsidiary of any Loan Document, except for such
approvals which have been obtained prior to the date of this Agreement and
remain in full force and effect.

Section 6.14         Affiliate Transactions.  Neither the Borrower nor any
Subsidiary is a party to any contracts or agreements with any of its Affiliates
on terms and conditions which are materially less favorable to the Borrower or
such Subsidiary than would be usual and customary in similar contracts or
agreements between Persons not affiliated with each other.

Section 6.15         Investment Company; Public Utility Holding Company. 
Neither the Borrower nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or a “public utility holding company” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

Section 6.16         ERISA.  The Borrower and each other member of its
Controlled Group have fulfilled in all material respects their obligations under
the minimum funding standards of and are in compliance in all material respects
with ERISA and the Code to the extent applicable to them and have not incurred
any material liability to the PBGC or a Plan under Title IV of ERISA other than
a liability to the PBGC for premiums under Section 4007 of ERISA.  Neither the
Borrower nor any Subsidiary has any material contingent liabilities with respect
to any post retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in article 6 of Title I of ERISA.

Section 6.17         Compliance with Laws.  (a)  The Borrower and its
Subsidiaries are in compliance with the requirements of all existing (as of the
date this representation is made or later deemed made) federal, state and local
laws, rules and regulations applicable to or pertaining to their Property or
business operations (including, without limitation, all applicable zoning
ordinances and building codes, the Occupational Safety and Health Act of 1970,
the Americans with Disabilities Act of 1990, and laws and regulations
establishing quality criteria and standards for air, water, land and toxic or
hazardous wastes and substances), where any such non-compliance, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(b)           Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters, individually or in the
aggregate, which could not reasonably be

45


--------------------------------------------------------------------------------


expected to result in a Material Adverse Effect, the Borrower represents and
warrants that:  (i) the Borrower and its Subsidiaries, and each of the Premises,
comply in all material respects with all applicable Environmental Laws; (ii) the
Borrower and its Subsidiaries have obtained all governmental approvals required
for their operations and each of the Premises by any applicable Environmental
Law; (iii) the Borrower and its Subsidiaries have not, and the Borrower has no
knowledge of any other Person who has, caused any Release, threatened Release or
disposal of any Hazardous Material at, on, about, or off any of the Premises in
any material quantity and, to the knowledge of the Borrower, none of the
Premises are adversely affected by any Release, threatened Release or disposal
of a Hazardous Material originating or emanating from any other property; (iv)
except as disclosed in writing to and approved by the Administrative Agent, none
of the Premises contain or have contained any:  (1) underground storage tank,
(2) material amounts of asbestos containing building material, (3) landfills or
dumps, (4) hazardous waste management facility as defined pursuant to RCRA or
any comparable state law, or (5) site on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law; (v) other than as
customarily utilized in the homebuilding business, the Borrower and its
Subsidiaries have not used a material quantity of any Hazardous Material and
have conducted no Hazardous Material Activity at any of the Premises; (vi) the
Borrower and its Subsidiaries have no material liability for response or
corrective action, natural resource damage or other harm pursuant to CERCLA,
RCRA or any comparable state law; (vii) the Borrower and its Subsidiaries are
not subject to, have no notice or knowledge of and are not required to give any
notice of any Environmental Claim involving the Borrower or any Subsidiary or
any of the Premises, and there are no conditions or occurrences at any of the
Premises which could reasonably be anticipated to form the basis for an
Environmental Claim against the Borrower or any Subsidiary or such Premises;
(viii) none of the Premises are subject to any, and the Borrower has no
knowledge of any imminent restriction on the ownership, occupancy, use or
transferability of the Premises in connection with any (1) Environmental Law or
(2) Release, threatened Release or disposal of a Hazardous Material; and (ix)
there are no conditions or circumstances at any of the Premises which pose an
unreasonable risk to the environment or the health or safety of Persons.

Section 6.18         Other Agreements.  Neither the Borrower nor any Subsidiary
is in default under the terms of any covenant, indenture or agreement of or
affecting such Person or any of its Property, which default if uncured could
reasonably be expected to have a Material Adverse Effect.

Section 6.19         Solvency.  The Borrower and its Subsidiaries are solvent,
able to pay their debts as they become due, and have sufficient capital to carry
on their business and all businesses in which they are about to engage.

Section 6.20         No Broker Fees.  No broker’s or finder’s fee or commission
will be payable with respect to the transaction contemplated by this Agreement,
and the Borrower hereby agrees to indemnify the Administrative Agent and the
Lenders against, and agree that it will hold the Administrative Agent and the
Lenders harmless from, any claim, demand, or liability for any such broker’s or
finder’s fees alleged to have been incurred in connection herewith and any
expenses (including reasonable attorneys’ fees) arising in connection with any
such claim, demand, or liability.

46


--------------------------------------------------------------------------------


Section 6.21         No Default.  No Default or Event of Default has occurred
and is continuing, and no default by the Borrower or its Subsidiaries exists
with respect to any other Indebtedness for Borrowed Money, except for defaults
with respect to Indebtedness for Borrowed Money, the principal amount of which
is less than $3,000,000, provided such defaults, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 7.           CONDITIONS PRECEDENT.

The obligation of each Lender to advance, continue or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan) or of the L/C
Issuer to issue, extend the expiration date (including by not giving notice of
non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:

Section 7.1            All Credit Events.  At the time of each Credit Event
hereunder:

(a)           each of the representations and warranties set forth herein and in
the other Loan Documents shall be and remain true and correct as of said time,
except to the extent the same expressly relate to an earlier date;

(b)           no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event;

(c)           in the case of a Borrowing the Administrative Agent shall have
received the notice required by Section 1.5 hereof, in the case of the issuance
of any Letter of Credit the L/C Issuer shall have received a duly completed
Application for such Letter of Credit together with any fees called for by
Section 2.1 hereof, and, in the case of an extension or increase in the amount
of a Letter of Credit, a written request therefor in a form acceptable to the
L/C Issuer together with fees called for by Section 2.1 hereof; and

(d)           such Credit Event shall not violate any order, judgment or decree
of any court or other authority or any provision of law or regulation applicable
to the Administrative Agent, the L/C Issuer, or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date of such Credit Event as to the matters specified in subsections (a)
through (d) of this Section.

47


--------------------------------------------------------------------------------


Section 7.2            Initial Credit Event.  Before or concurrently with the
initial Credit Event:

(a)           the Administrative Agent shall have received for each Lender this
Agreement duly executed by the Borrower and its Subsidiaries, as Guarantors, and
the Lenders;

(b)           the Administrative Agent shall have received for each Lender such
Lender’s duly executed Note(s) of the Borrower dated the date hereof and
otherwise in compliance with the provisions of Section 1.10 hereof;

(c)           the Administrative Agent shall have received for each Lender
copies of the Borrower’s and each Wholly-owned Subsidiary’s articles of
incorporation and bylaws (or comparable organizational documents) and any
amendments thereto, certified in each instance by its Secretary or Assistant
Secretary;

(d)           the Administrative Agent shall have received for each Lender
copies of resolutions of the Borrower’s and each Wholly-owned Subsidiary’s Board
of Directors (or similar governing body) authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby,
together with specimen signatures of the persons authorized to execute such
documents on the Borrower’s and each Wholly-owned Subsidiary’s behalf, all
certified in each instance by its Secretary or Assistant Secretary;

(e)           the Administrative Agent shall have received for each Lender
copies of the certificates of good standing for the Borrower and each
Wholly-owned Subsidiary (dated no earlier than 30 days prior to the date hereof)
from the office of the secretary of the state of its incorporation or
organization and of each state in which it is qualified to do business as a
foreign corporation or organization;

(f)            the Administrative Agent shall have received for each Lender a
list of the Borrower’s Authorized Representatives;

(g)           the Administrative Agent shall have received for itself and for
the Lenders the initial fees called for by Section 2.1 hereof;

(h)           the capital and organizational structure of the Borrower and its
Subsidiaries shall be satisfactory to the Administrative Agent;

(i)            the Administrative Agent shall have received such evaluations and
certifications as it may reasonably require (including a Borrowing Base
Certificate containing calculations of the Borrowing Base) in order to satisfy
itself as to the financial condition of the Borrower and its Subsidiaries, and
the lack of material contingent liabilities of the Borrower and its
Subsidiaries;

(j)            the Administrative Agent shall have received the favorable
written opinion of counsel to the Borrower and each Wholly-owned Subsidiary, in
form and substance satisfactory to the Administrative Agent; and

48


--------------------------------------------------------------------------------


(k)           the Administrative Agent shall have received for the account of
the Lenders such other agreements, instruments, documents, certificates, and
opinions as the Administrative Agent may reasonably request.

SECTION 8.           COVENANTS.

The Borrower agrees that, so long as any Credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.13 hereof:

Section 8.1            Maintenance of Business.  Except as otherwise provided in
Sections 8.10(b) and 8.11 hereof, the Borrower shall, and shall cause each of
its Subsidiaries to, preserve and maintain its existence, and shall not, and
shall not allow any of its Subsidiaries to, materially amend or modify any of
its respective formation or organizational documents without the prior written
consent of the Administrative Agent, such consent not to be unreasonably
withheld.  The Borrower shall, and shall cause each Subsidiary to, preserve and
keep in force and effect all licenses, permits, franchises, approvals, patents,
trademarks, trade names, trade styles, copyrights, and other proprietary rights
necessary to the proper conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect.

Section 8.2            Maintenance of Properties.  The Borrower shall, and shall
cause each of its Subsidiaries to, maintain, preserve, and keep its property and
equipment in good repair, working order and condition (ordinary wear and tear
excepted) consistent with commercially reasonable standards for its business.

Section 8.3            Taxes and Assessments.  The Borrower shall duly pay and
discharge, and shall cause each Subsidiary to duly pay and discharge, all taxes,
rates, assessments, fees, and governmental charges upon or against it or its
Property, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith and by appropriate proceedings which prevent foreclosure upon such
Property or enforcement of the matter under contest and provided adequate
reserves are provided therefor.

Section 8.4            Insurance.  The Borrower shall, and shall cause each of
its Subsidiaries to, at their expense, maintain the following insurance with
good and responsible insurance companies reasonably satisfactory to the
Administrative Agent:

(a)           Builders’ Risk.  The Borrower will insure, or cause to be insured,
the improvements upon the Borrowing Base Property and all materials and supplies
delivered to the Borrowing Base Property for use in connection with construction
of improvements and all equipment to be used for that purpose under insurance
policies in builders’ risk form with standard non-contributory mortgagee clauses
providing that any loss is to be adjusted with, and any recovery payable to, the
Administrative Agent as its interest may appear.  Upon termination or
invalidity, said builder’s risk policy shall be replaced with all-perils
property insurance reasonably acceptable to the Administrative Agent.  All such
policies shall be in such amounts, contain such overages and insure against such
risks as shall be reasonably satisfactory to the Administrative Agent.  All of
the foregoing insurance may provide for reasonable deductibility

49


--------------------------------------------------------------------------------


from coverage.  The Borrower shall exhibit to the Administrative Agent from time
to time upon request (and, in addition thereto, without request no less
frequently than quarterly) evidence of the above coverage.

(b)           Other Insurance.  The Borrower shall, and shall cause each of its
Subsidiaries to, maintain such other insurance in such amounts and covering such
risks as is usually carried by companies engaged in the same or a similar
business and similarly situated (including flood risks if any of the
improvements owned by such entities are in an area designated as having special
flood hazards and the area in which the improvements are located is
participating in the National Flood Insurance Program), which insurance may
provide for reasonable deductibility from coverage.

(c)           Policy Provisions.  All insurance maintained by the Borrower and
its Subsidiaries shall be maintained with good and responsible insurance
companies, shall provide that no cancellation thereof shall be effective until
at least thirty (30) days after receipt by the Administrative Agent of written
notice thereof, shall be maintained under policies containing loss payable
clauses to the Administrative Agent as its interest may appear and, if
applicable, naming the Administrative Agent as an additional insured on such
policy, on behalf of the Lenders, and shall be reasonably satisfactory to the
Administrative Agent in all other respects.

(d)           Renewal Policies.  The Borrower will deliver to the Administrative
Agent an original certificate of any policy required under the provisions of
this Section 8.4 (or, if coverage is provided under a master policy, a photocopy
of such policy and an assigned certificate of insurance) and will cause renewal
certificates to be delivered to the Administrative Agent at least fifteen (15)
days prior to the expiration of any such policies.

(e)           Adjustment of Loss.  The Borrower, the Guarantors and the SPS
Guarantors hereby authorize the Administrative Agent, at the Administrative
Agent’s option, to adjust and compromise any losses under any insurance
afforded; provided the Borrower shall have the right, absent the existence of an
Event of Default, to adjust and compromise the losses as aforesaid in the case
of losses not exceeding $1,000,000.

(f)            Additional Policies.  Neither the Borrower nor its Subsidiaries
shall take out or maintain separate insurance concurrent in kind or form or
contributing in the event of loss with any insurance required hereinabove.

Section 8.5            Financial Reports.  The Borrower shall, and shall cause
each Subsidiary to, maintain a standard system of accounting in accordance with
GAAP and shall furnish to the Administrative Agent (for subsequent delivery to
the Lenders) such information respecting the business and financial condition of
the Borrower and each of its Subsidiaries as the Administrative Agent may
reasonably request; and without any request (unless otherwise specified), shall
furnish to the Administrative Agent (for subsequent delivery to the Lenders):

(a)           as soon as available, and in any event within 15 days after the
last day of each calendar month, a Borrowing Base Certificate showing the
computation of the Borrowing Base and Borrowing Capacity in reasonable detail as
of the close of business on the last day of the subject month, together with
such supporting

50


--------------------------------------------------------------------------------


documentation as the Administrative Agent may reasonably request and together
with a summary report of accounts receivable and accounts payable aging (with
any supporting documentation that the Administrative Agent may reasonably
request), all prepared by the Borrower and certified by its chief financial
officer or another officer of the Borrower acceptable to the Administrative
Agent, all being in form acceptable to the Administrative Agent;

(b)           as soon as available, and in any event within 15 days after the
last day of each calendar month, a Liquidity Certificate showing (i) the
computation of the Liquidity in reasonable detail as of close of business on the
last day of the subject month, together with such supporting documentation as
the Administrative Agent may reasonably request, (ii) a forecast of the
Liquidity in reasonable detail for the 13 calendar week period following the
last day of the subject month, and (iii) a comparison of the Liquidity forecast
submitted pursuant to clause (ii) above with the Liquidity forecast given during
the previous calendar month, all prepared by the Borrower and certified by its
chief financial officer or another officer of the Borrower acceptable to the
Administrative Agent, all being in form acceptable to the Administrative Agent;

(c)           as soon as available, and in any event within 45 days after the
last day of each fiscal quarter of each fiscal year of the Borrower, a report
detailing sales of Property by the Borrower and its Subsidiaries and the
progress of construction and pace of sales within each Building Region, and, if
requested by the Administrative Agent, a report detailing the volume of
prospective buyers visiting or making inquiry with respect to such Property,
certified by the chief financial officer or another officer of the Borrower
acceptable to the Administrative Agent, all being in form and scope acceptable
to the Administrative Agent;

(d)           as soon as available, and in any event within 45 days after the
last day of each fiscal quarter of each fiscal year of the Borrower, a copy of
the consolidated  balance sheet of the Borrower and its Subsidiaries as of the
last day of such fiscal quarter and the consolidated statements of income,
retained earnings, and cash flows of the Borrower and its Subsidiaries for the
fiscal quarter and for the fiscal year-to-date period then ended, each in
reasonable detail showing in comparative form the figures for the corresponding
date and period in the previous fiscal year, prepared by the Borrower in
accordance with GAAP, certified to by its chief financial officer or another
officer of the Borrower acceptable to the Administrative Agent, all being in
form and scope acceptable to the Administrative Agent;

(e)           as soon as available, and in any event within 90 days after the
last day of each fiscal year of the Borrower, a copy of the consolidated balance
sheet of the Borrower and its Subsidiaries as of the last day of the fiscal year
then ended and the consolidated statements of income, retained earnings, and
cash flows of the Borrower and its Subsidiaries for the fiscal year then ended,
and accompanying notes thereto, each in reasonable detail, all in form and scope
acceptable to the Administrative Agent, showing in comparative form the figures
for the previous fiscal year, accompanied by an independent auditor’s report
from Deloitte & Touche LLP, or another firm of

51


--------------------------------------------------------------------------------


independent public accountants of recognized standing, selected by the Borrower
and reasonably satisfactory to the Administrative Agent, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
the Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with GAAP and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances;

(f)            within the period provided in subsection (e) above, the written
statement of the accountants who certified the audit report thereby required
that in the course of their audit they have obtained no knowledge of any Default
or Event of Default with respect to Sections 8.7(b), (g) or (h), 8.9(j), 8.22 or
8.23 hereof, or, if such accountants have obtained knowledge of any such Default
or Event of Default, they shall disclose in such statement the nature and period
of the existence thereof;

(g)           promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
material weakness or going concern of the Borrower or any of its Subsidiaries
given to it by its independent public accountants;

(h)           promptly after the sending or filing thereof, copies of each
financial statement, report, notice or proxy statement sent by the Borrower or
any Subsidiary of the Borrower to any Outside Stockholders;

(i)            as soon as available, and in any event within 60 days after the
end of each fiscal year of the Borrower, a copy of the Borrower’s and its
Subsidiaries’ consolidated business plan for the then current fiscal year, such
business plan to show the Borrower’s and its Subsidiaries’ projected
consolidated revenues, expenses and balance sheet on a quarter-by-quarter basis,
such business plan to be in reasonable detail prepared by the Borrower and in
form satisfactory to the Administrative Agent (which shall include a summary of
all assumptions made in preparing such business plan);

(j)            promptly upon the occurrence thereof, notice of any Change of
Control;

(k)           promptly after knowledge thereof shall have come to the attention
of any responsible officer of the Borrower, written notice of (i) any threatened
(in writing) or pending litigation or governmental or arbitration proceeding or
labor controversy against the Borrower or any of its Subsidiaries or any of
their Property, pursuant to which an amount in excess of $1,000,000 is claimed,
or with respect to any group of similar or related claims, an amount in excess
of $5,000,000 in the aggregate is claimed, (ii) the occurrence of any other
event that could reasonably be expected to have a Material Adverse Effect, or
(iii) the occurrence of any Default or Event of Default hereunder;

52


--------------------------------------------------------------------------------


(l)            promptly upon the request of the Administrative Agent, copies of
all federal or state income tax returns and amendments as filed;

(m)          with each of the financial statements furnished to the
Administrative Agent pursuant to subsection (d) above, a written certificate in
the form attached hereto as Exhibit F signed by the chief financial officer of
the Borrower or another officer of the Borrower acceptable to the Administrative
Agent to the effect that to the best of such officer’s knowledge and belief no
Default or Event of Default has occurred during the period covered by such
statements or, if any such Default or Event of Default has occurred during such
period, setting forth a description of such Default or Event of Default and
specifying the action, if any, taken by the Borrower or any Subsidiary to remedy
the same (such certificate shall also set forth the amounts, calculations, and
values supporting such statements in respect of Sections 8.7(b), 8.7(g), 8.7(h),
8.9(j), 8.22 and 8.23 hereof); and

(n)           copies of all certificates and reports given to the holders of or
trustees for the Subordinated Debt, contemporaneously with the transmission
thereof, except to the extent such materials are duplicative of materials
otherwise delivered to the Administrative Agent hereunder.

Section 8.6            Inspection.  The Borrower shall, and shall cause each of
its Subsidiaries to, permit the Administrative Agent, each Lender, and each of
their duly authorized representatives and agents to visit and inspect any of its
Property, corporate books, and financial records, to examine and make copies of
its books of accounts and other financial records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers,
employees and independent public accountants (and by this provision the Borrower
hereby authorizes such accountants to discuss with the Administrative Agent and
such Lenders the finances and affairs of the Borrower and its Subsidiaries) at
such reasonable times and intervals as the Administrative Agent or any such
Lender may designate and, so long as no Default or Event of Default exists, with
reasonable prior notice to the Borrower.  All costs and expenses of the above
visits, inspections and examinations shall be the responsibility of the Lenders;
provided that the Borrower shall reimburse the Lenders or the Administrative
Agent, as the case may be for any of the above visits, inspections, and
examinations that either (a) occur during the continuance of any Default or
Event of Default or (b) disclose the existence of any Default or Event of
Default or a material variance from any report submitted by the Borrower to the
Administrative Agent.

Section 8.7            Borrowings and Guaranties.  The Borrower shall not, nor
shall it permit any of its Subsidiaries to, issue, incur, assume, create or have
outstanding any Indebtedness for Borrowed Money, or be or become liable as
endorser, guarantor, surety or otherwise for any Indebtedness for Borrowed Money
of any other Person, or otherwise agree to provide funds for payment of the
obligations of another, or supply funds thereto or invest therein (except as
allowed under Section 8.9 hereof) or otherwise assure a creditor of another
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another, or subordinate any claim or demand it
may have to the claim or demand of any other Person; provided, however, that the
foregoing shall not restrict nor operate to prevent:

53


--------------------------------------------------------------------------------


(a)           the Obligations, Hedging Liability, Funds Transfer and Deposit
Account Liability and obligations under the Indemnity Agreement of the Borrower
and its Subsidiaries owing to the Administrative Agent and the Lenders (and
their Affiliates);

(b)           indebtedness of the Borrower and its Subsidiaries secured by
Property of the Borrower or its Subsidiaries (which indebtedness shall not be
secured by the Property identified in the most recent Borrowing Base
Certificate) and any related guarantees, but only to the extent such specific
indebtedness existed as of the Closing Date, such principal indebtedness in the
aggregate at any one time outstanding not to exceed 25% of the Tangible Net
Worth;

(c)           endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;

(d)           intercompany advances from time to time owing by any Subsidiary of
the Borrower to the Borrower or another Subsidiary of the Borrower or by the
Borrower to a Subsidiary of the Borrower in the ordinary course of business to
finance working capital and business operation needs; provided that all advances
made by the Borrower or a Wholly-owned Subsidiary to a Special Project
Subsidiary shall be made pursuant to a budget for such Special Project
Subsidiary, which budget shall be subject to the reasonable approval of the
Administrative Agent; and provided further that all advances made by the
Borrower or a Wholly-owned Subsidiary to a Special Project Subsidiary shall
hereafter be evidenced by a written promissory note in form and upon terms
reasonably acceptable to the Administrative Agent;

(e)           Subordinated Debt in a principal amount not to exceed $203,000,000
in the aggregate on the Closing Date or $300,000,000 thereafter (subject to the
requirements of Section 1.8 hereof), as reduced by permitted payments thereon;

(f)            indebtedness of the Borrower or its Subsidiaries with respect to
contracts executed in the ordinary course of business for the acquisition of
Real Property (excluding purchase money financing) or the procurement of
services consistent with Section 8.18 hereof; and

(g)           indebtedness of the Borrower or its Subsidiaries not contemplated
by the other clauses of this Section 8.7, in an amount not to exceed $15,000,000
at any one time outstanding; provided such indebtedness shall not at any time be
secured by any Property of the Borrower or its Subsidiaries;

(h)           indebtedness in the form of a guarantee of (including any
indemnity or other undertaking with respect to) the indebtedness or other
obligations of any Joint Venture; provided all such guaranties shall not exceed
in the aggregate 35% of the Adjusted Tangible Net Worth; and

(i)            indemnification, adjustment of purchase price or similar
obligations, including title insurance, of the Borrower or any Subsidiary, in
each case incurred in connection with the acquisition of disposition of any
Property of the Borrower or any

54


--------------------------------------------------------------------------------


Subsidiary (other than guarantees of indebtedness incurred by any Person
acquiring all or any portion of such assets for the purpose of financing such
acquisition); provided, however, that such indebtedness is not reflected on the
balance sheet of the Borrower or any Subsidiary and provided further that,
contingent obligations referred to in a footnote to financial statements, and
not otherwise reflected on the balance sheet will not be deemed to be reflected
on such balance sheet for purposes hereof.

Section 8.8            Liens.  The Borrower shall not, nor shall it permit any
of its Subsidiaries to, create, incur or permit to exist any Lien of any kind on
any Property owned by any such Person; provided, however, that the foregoing
shall not apply to nor operate to prevent:

(a)           Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any of its Subsidiaries is a party
or other cash deposits required to be made in the ordinary course of business,
provided in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;

(b)           mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or
other similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;

(c)           judgment liens and judicial attachment liens not constituting an
Event of Default under Section 9.1(h) hereof and the pledge of assets (excluding
Property identified in the most recent Borrowing Base Certificate) for the
purpose of securing an appeal, stay or discharge in the course of any legal
proceeding, provided that the aggregate amount of such judgment liens and
attachments and liabilities of the Borrower and its Subsidiaries secured by a
pledge of assets permitted under this subsection, including interest and
penalties thereon, if any, shall not be in excess of $3,000,000 at any one time
outstanding;

(d)           Liens existing on the Closing Date with respect to Property of the
Borrower or any Subsidiary of the Borrower created solely for the purpose of
securing indebtedness permitted by Section 8.7(b) hereof, representing or
incurred to finance the purchase price or development of such Property, provided
that no such Lien shall extend to or cover any Borrowing Base Property
identified in the most recent Borrowing Base Certificate or any other Property
of the Borrower or its Subsidiaries other than the Property that is the subject
of such acquisition or development;

(e)           any interest or title of a lessor under any operating lease;

55


--------------------------------------------------------------------------------


(f)            easements, rights-of-way, licenses, restrictions, zoning
restrictions, and other similar encumbrances against Real Property incurred in
the ordinary course of business which do not materially detract from the value
of the Real Property subject thereto or materially interfere with development
thereof, the construction of Housing Units thereon or the ordinary conduct of
the business of the Borrower or any of its Subsidiaries;

(g)           Liens upon specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

(h)           Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Borrower or
any Subsidiary, including rights of offset and setoff;

(i)            bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and cash equivalents on deposit in one or more
accounts maintained by the Borrower or any Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
indebtedness;

(j)            leases or subleases (or any Liens related thereto) granted to
others that do not materially interfere with the ordinary course of business of
the Borrower or any Subsidiary; provided that no such leases or subleases
pertain to Property identified on the most recent Borrowing Base Certificate;

(k)           Liens arising from filing Uniform Commercial Code financing
statements regarding leases or subleases; provided that no such leases or
subleases pertain to Property identified on the most recent Borrowing Base
Certificate;

(l)            Liens in favor of the Borrower or a Wholly-owned Subsidiary,
other than KH Financial, L.P.;

(m)          Liens on mortgage loans and related assets securing Indebtedness
for Borrowed Money and indebtedness under purchase and sale agreements and
repurchase agreements permitted to be incurred under this Agreement;

(n)           any right of first refusal, right of first offer, option, contract
or other agreement to sell Property; provided such Liens shall be allowed with
respect to Property identified on the most recent Borrowing Base Certificate
only to the extent related to Housing Unit Contracts; and

(o)           Liens created pursuant to the Loan Documents.

56


--------------------------------------------------------------------------------


Section 8.9            Investments, Acquisitions, Loans and Advances.  The
Borrower shall not, nor shall it permit any of its Subsidiaries to, directly or
indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to
(other than for travel advances and other similar cash advances made to
employees in the ordinary course of business), any other Person, or acquire all
or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent:

(a)           investments in direct obligations of the United States of America
or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of the United States of America, provided that any
such obligations shall mature within one year of the date of issuance thereof;

(b)           investments in commercial paper rated at least P-1 by Moody’s and
at least A-1 by S&P maturing within one year of the date of issuance thereof;

(c)           investments in certificates of deposit issued by any Lender or by
any United States commercial bank having capital and surplus of not less than
$100,000,000 which have a maturity of one year or less;

(d)           investments in repurchase obligations with a term of not more than
7 days for underlying securities of the types described in subsection (a) above
entered into with any bank meeting the qualifications specified in subsection
(c) above, provided all such agreements require physical delivery of the
securities securing such repurchase agreement, except those delivered through
the Federal Reserve Book Entry System;

(e)           investments in money market funds that invest solely, and which
are restricted by their respective charters to invest solely, in investments of
the type described in the immediately preceding subsections (a), (b), (c), and
(d) above;

(f)            the Borrower’s or its Subsidiaries’ investments from time to time
in their Subsidiaries; provided that neither the Borrower nor any of its
Subsidiaries may invest any further funds in any Special Project Subsidiary
after the Closing Date, except as may be done pursuant to Section 8.7(d) and
8.9(i);

(g)           investments in Real Estate and improvements thereon for the
purposes of residential development and construction;

(h)           investments in equipment or other assets reasonably necessary for
the ordinary conduct of the business of the Borrower and its Subsidiaries;

(i)            intercompany advances made from time to time by the Borrower or
its Subsidiaries to another Subsidiary or by a Subsidiary to the Borrower in the
ordinary course of business to finance working capital or other business
operation needs; provided that all advances made by the Borrower or a
Wholly-owned Subsidiary to a Special Project Subsidiary shall be made pursuant
to a budget for such Special Project Subsidiary, which budget shall be subject
to the reasonable approval of the

57


--------------------------------------------------------------------------------


Administrative Agent; and provided further that all advances made by the
Borrower or a Wholly-owned Subsidiary to a Special Project Subsidiary shall
hereafter be evidenced by a written promissory note in form and upon terms
reasonably acceptable to the Administrative Agent;

(j)            investments in Joint Ventures having a business or purpose of
residential development or construction, or businesses that are reasonably
related thereto or reasonable extensions thereof (including, without limitation,
residential or mixed-use land acquisition and development, mortgage financing,
insurance brokerage, home alarm, pest control, and title insurance), which
investments are non-recourse to the Borrower and its investing Subsidiaries
(except as evidenced by a written guaranty, indemnity or undertaking as allowed
under Section 8.7(h) hereof), which investments shall not exceed in the
aggregate 25% of the Tangible Net Worth;

(k)           loans and advances to directors, employees and officers of the
Borrower and its Subsidiaries for bona fide business purposes or to purchase the
Voting Stock of the Borrower not in excess of $2.0 million at any one time
outstanding;

(l)            receivables owing to the Borrower or any Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Borrower or any such
Subsidiary deems reasonable under the circumstances;

(m)          investments in mortgage loans and related assets originated by KH
Financial, L.P. in the ordinary course of its mortgage lending business;

(n)           lease, utility and other similar deposits in the ordinary course
of business;

(o)           investments (including indebtedness obligations) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, an other disputes with, customers
and suppliers arising in the ordinary course of business;

(p)           transfers of assets by the Borrower to a Subsidiary, or by a
Subsidiary to another Subsidiary; provided that any transfers to a Special
Project Subsidiary shall be deemed to be an investment contemplated by Section
8.9(j) hereof;

(q)           securities acquired in connection with the satisfaction or
enforcement of indebtedness or claims due or owing or as security for any such
indebtedness or claim; and

(r)            interests in interest rate hedging agreements entered into with
respect to Indebtedness for Borrowed Money permitted under Section 8.7 hereof
and not for speculative purposes; provided any such agreements shall not be in a
notional amount greater than the subject Indebtedness for Borrowed Money.

58


--------------------------------------------------------------------------------


In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

Section 8.10         Mergers, Consolidations and Sales.  The Borrower shall not,
nor shall it permit any Subsidiary to, be a party to any merger or
consolidation, or sell, transfer, lease or otherwise dispose of all or any part
of its Property, including any disposition of Property as part of a sale and
leaseback transaction, or in any event sell or discount (with or without
recourse) any of its notes or accounts receivable; provided, however, that so
long as no Default or Event of Default exists, this Section shall not apply to
nor operate to prevent:

(a)           the sale of Property in the ordinary course of business to
non-Affiliated third parties pursuant to Housing Unit Contracts or the
conveyance of Real Property upon which no Housing Unit is to be constructed to
third parties in connection with residential infrastructure or amenity
development and completion, all subject to the provisions of Sections 1.8 and
4.8;

(b)           the merger of any Subsidiary of the Borrower with and into the
Borrower or any other Subsidiary of the Borrower, provided that, in the case of
any merger involving the Borrower, the Borrower is the corporation surviving the
merger;

(c)           the sale or transfer of Property by the Borrower or any Subsidiary
to any Subsidiary, other than a Special Project Subsidiary;

(d)           the sale or transfer of Voting Stock by any Subsidiary of the
Borrower to the Borrower or any Wholly-owned Subsidiary;

(e)           the sale, transfer or other disposition of any tangible personal
property that, in the reasonable business judgment of the Borrower or its
Subsidiaries, has become obsolete or worn out, and which is disposed of in the
ordinary course of business;

(f)            the sale, transfer, lease or other disposition by the Borrower or
its Subsidiaries of Property as part of a sale and leaseback transaction,
provided that (i) the aggregate book value of all Property conveyed during any
fiscal year pursuant to such transactions does not exceed the sum of (A) for
transactions concerning any Property (including model Housing Units),
$5,000,000, plus (B) for transactions concerning Property designated as model
Housing Units for display to prospective third-party purchasers, an additional
$25,000,000, (ii) such transactions, if concerning Property designated as model
Housing Units, are consummated with entities reasonably acceptable to the
Administrative Agent, and (iii) the terms of such transactions, if concerning
Property designated as model Housing Units, (A) do not require the Borrower or
its Subsidiaries to repurchase the subject Property and (B) are otherwise
reasonably acceptable to the Administrative Agent;

(g)           the sale or transfer of Real Property to third parties pursuant to
land banking arrangements provided such arrangements are non-recourse to the
Borrower

59


--------------------------------------------------------------------------------


and its Subsidiaries, and provided the aggregate book value of assets
transferred pursuant to such arrangements shall not exceed $10,000,000 during
any fiscal year of the Borrower; and

(h)           Dispositions of Property, subject to the requirements of Sections
1.8(b) and 4.8; provided such Dispositions are conducted in compliance with
Section 8.18.

Section 8.11         Maintenance of Subsidiaries.  The Borrower shall not
assign, sell or transfer, nor shall it permit any of its Subsidiaries to issue,
assign, sell or transfer, any shares of capital stock or other equity interests
of a Subsidiary; provided, however, that the foregoing shall not operate to
prevent any transaction permitted by Section 8.10(b) or (h) above or to prevent
the repurchase or acquisition by a Partial Subsidiary or the Borrower of any
interest owned by another Person in such Partial Subsidiary.  Except as allowed
under Section 8.10(b) or (h), all Wholly-owned Subsidiaries whether now existing
or hereafter acquired or formed shall be and remain Wholly-owned Subsidiaries. 
Notwithstanding anything to the contrary in this Section 8.11, the Borrower or
its Subsidiaries shall be permitted to dissolve any Subsidiary if all or
substantially all of such Subsidiaries’ Property or other assets have been sold
or transferred as permitted in this Agreement.

Section 8.12         Dividends and Certain Other Restricted Payments.  The
Borrower and its Subsidiaries may make distributions and declare or pay
dividends to the shareholders of the Borrower and may directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its capital stock or
other equity interests; provided the foregoing (a) does not occur at any time
that a Default or Event of Default exists, (b) result in any Default or Event of
Default, or (c) without limiting the generality of the foregoing clause (b),
result in any Change of Control or any violation of Section 8.22(a).

Section 8.13         ERISA.  The Borrower shall, and shall cause each Subsidiary
to, promptly pay and discharge all obligations and liabilities arising under
ERISA of a character which if unpaid or unperformed could reasonably be expected
to result in the imposition of a Lien against any of its Property.  The Borrower
shall, and shall cause each Subsidiary to, promptly notify the Administrative
Agent and each Lender of:  (a) the occurrence of any reportable event (as
defined in ERISA) with respect to a Plan, (b) receipt of any notice from the
PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor, (c) its intention to terminate or withdraw from any Plan, and
(d) the occurrence of any event with respect to any Plan which would result in
the incurrence by the Borrower or any Subsidiary of any material liability, fine
or penalty, or any material increase in the contingent liability of the Borrower
or any Subsidiary with respect to any post-retirement Welfare Plan benefit.

Section 8.14         Compliance with Laws.  (a)  The Borrower shall, and shall
cause each Subsidiary to, comply in all respects with the requirements of all
federal, state, and local laws, rules, regulations, ordinances and orders
applicable to or pertaining to its Property or business operations, including,
without limitation, the construction of Housing Units and the development of
Real Property in compliance with all applicable zoning ordinances and building
codes, where any such non-compliance, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

60


--------------------------------------------------------------------------------


(b)           Without limiting the agreements set forth in Section 8.14(a)
above, the Borrower shall, and shall cause each Subsidiary to, at all times, do
the following to the extent the failure to do so, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect:  (i)
comply in all material respects with, and maintain each of the Premises in
compliance in all material respects with, all applicable Environmental Laws;
(ii) obtain and maintain in full force and effect all material governmental
approvals required by any applicable Environmental Law for operations at each of
the Premises; (iii) cure any material violation by it or at any of the Premises
of applicable Environmental Laws; (iv) not allow the presence or operation at
any of the Premises of any (1) landfill or dump or (2) hazardous waste
management facility or solid waste disposal facility as defined pursuant to RCRA
or any comparable state law; (vi) not manufacture, use, generate, transport,
treat, store, release, dispose or handle any Hazardous Material at any of the
Premises except in the ordinary course of its business in compliance with
Environmental Laws and in de minimis amounts; (vii) within 10 Business Days
notify the Administrative Agent in writing of and provide any reasonably
requested documents upon learning of any of the following in connection with the
Borrower or any Subsidiary or any of the Premises: (1) any material liability
for response or corrective action, natural resource damage or other harm
pursuant to CERCLA, RCRA or any comparable state law; (2) any material
Environmental Claim; (3) any material violation of an Environmental Law or
material Release, threatened Release or disposal of a Hazardous Material; (4)
any restriction on the ownership, occupancy, use or transferability arising
pursuant to any (x) Release, threatened Release or disposal of a Hazardous
Material or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition, which could reasonably be expected to have a
Material Adverse Effect; (viii) conduct at its expense any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required by any
applicable Environmental Law, (ix) abide by and observe any restrictions on the
use of the Premises imposed by any governmental authority as set forth in a deed
or other instrument affecting the Borrower’s or any Subsidiary’s interest
therein; (x) promptly provide or otherwise make available to the Administrative
Agent any reasonably requested environmental record concerning the Premises
which the Borrower or any Subsidiary possesses or can reasonably obtain; and
(xi) perform, satisfy, and implement any operation or maintenance actions
required by any governmental authority or Environmental Law, or included in any
no further action letter or covenant not to sue issued by any governmental
authority under any Environmental Law.

Section 8.15         Burdensome Contracts With Affiliates.  The Borrower shall
not, nor shall it permit any of its Subsidiaries to, enter into any contract,
agreement or business arrangement with any of its Affiliates on terms and
conditions which are less favorable to the Borrower or such Subsidiary than
would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other.

Section 8.16         No Changes in Fiscal Year.  The fiscal year of the Borrower
and its Subsidiaries ends on September 30 of each year; and the Borrower shall
not, nor shall it permit any Subsidiary to, change its fiscal year from its
present basis, unless the Administrative Agent shall have approved such change,
such approval not to be unreasonably withheld.

61


--------------------------------------------------------------------------------


Section 8.17         Formation of Subsidiaries.  Promptly upon the formation or
acquisition of any Wholly-owned Subsidiary, the Borrower shall provide the
Administrative Agent notice thereof and timely comply with the requirements of
Section 4 hereof (at which time Schedule 6.2 shall be deemed amended to include
reference to such Subsidiary).

Section 8.18         Change in the Nature of Business.  The Borrower shall not,
nor shall it permit any of its Subsidiaries to, engage in any business or
activity if as a result the general nature or conduct of the business of the
Borrower or any Subsidiary would be changed in any material respect from the
general nature or conduct of the business engaged in by it as of the Closing
Date.  Notwithstanding the foregoing, the Borrower and its Subsidiaries may
conduct residential development and home building activities in areas outside of
the current Building Regions; provided the Borrower gives the Administrative
Agent prior written notice of such activity, in which event the Administrative
Agent, in its reasonable discretion, may designate a new Building Region or
include such new area within an existing Building Region.

Section 8.19         Use of Proceeds.  The Borrower shall use the credit
extended under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.

Section 8.20         No Restrictions.  Except as provided herein or in the other
Loan Documents, the Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of the Borrower or any of its Subsidiaries to:  (a) pay dividends
or make any other distribution on any Subsidiary’s capital stock or other equity
interests owned by the Borrower or any other Subsidiary, (b) pay any
indebtedness owed to the Borrower or any other Subsidiary, (c) make loans or
advances to the Borrower or any other Subsidiary, (d) transfer any of its
Property to the Borrower or any other Subsidiary, (e) encumber any of its
Property with Liens or (f) guarantee the Obligations and/or grant Liens on its
assets to the Administrative Agent; provided, however, that so long as no
Default or Event of Default exists, this Section shall not apply to nor operate
to prevent:

(a)           encumbrances or restrictions existing under or by reason of
applicable law or required by any regulatory authority having jurisdiction over
the Borrower or its Subsidiaries;

(b)           encumbrances or restrictions existing under this Agreement or as
contemplated in the Trust Indenture;

(c)           non-assignment provisions of any contract or any lease entered
into in the ordinary course of business;

(d)           encumbrances or restrictions existing under agreements existing on
the date of this Agreement as in effect on that date;

(e)           restrictions on additional Liens and the transfer of assets
subject to any Lien permitted under this Agreement as imposed by the holder of
such Liens;

62


--------------------------------------------------------------------------------


(f)            restrictions on the transfer of assets imposed under any
agreement to sell such assets permitted under this Agreement to any Person
pending the closing of such sale;

(g)           any instrument governing indebtedness or any other agreement of
any acquired Person, which encumbrance or restriction is not applicable to any
Person, or the assets of any Person, other than the Person or the assets so
acquired;

(h)           customary provisions in leases, partnership agreements, limited
liability company organizational governance documents, joint venture agreements
and other similar agreements entered into in the ordinary course of business
that restrict (i) the transfer of leasehold interests or ownership interest in
such partnership, limited liability company, joint venture or similar Person,
(ii) in the case of a Partial Subsidiary, the transfer or distribution of assets
of such Subsidiary or the creation of Liens on the Property of such entity, or
(iii) other related-party transactions;

(i)            customary encumbrances or restrictions imposed under any
indebtedness (or refinancings thereof) of a Subsidiary incurred pursuant to
Section 8.7 hereof; and

(j)            restrictions on cash or other deposits or net worth imposed by
suppliers or landlords under contracts entered into in the ordinary course of
business.

Section 8.21         Subordinated Debt.  The Borrower shall not, nor shall it
permit any of its Subsidiaries to, (a) without the prior written consent of the
Required Lenders, such consent not to be unreasonably withheld, amend or modify
any of the terms or conditions relating to Subordinated Debt, (b) without the
prior written consent of the Required Lenders, such consent not to be
unreasonably withheld, make any voluntary prepayment of Subordinated Debt,
effect any voluntary redemption thereof, or effect any defeasance thereof, or
(c) make any payment on account of Subordinated Debt which is prohibited under
the terms of any instrument or agreement subordinating the same to the
Obligations.  Notwithstanding the foregoing, the Borrower may agree to a
decrease in the interest rate applicable thereto or to a deferral of repayment
of any of the principal of or interest on the Subordinated Debt beyond the
current due dates therefor.

Section 8.22         Financial Covenants.  (a)  Tangible Net Worth.  The
Borrower shall, as of the end of each fiscal quarter of the Borrower, maintain a
Tangible Net Worth in an amount not less than the sum of (i) $302,000,000 and
(ii) 50% of the positive Net Income as earned subsequent to March 31, 2007.

(b)           Leverage Ratio.  The Borrower shall not, at the end of any fiscal
quarter of the Borrower, permit the Leverage Ratio to exceed the ratios set
forth in the below table as corresponding to the fiscal quarters of the Borrower
specified therein:

63


--------------------------------------------------------------------------------


 

Fiscal Quarter Ending

 

Maximum Leverage
Ratio

 

September 30, 2007 through and until September 30, 2008

 

1.75 to 1.00

 

December 31, 2008 and thereafter

 

2.50 to 1.00

 

 

(c)           Builder Leverage Ratio.  The Borrower shall not, at the end of any
fiscal quarter of the Borrower, permit the Builder Leverage Ratio to exceed 1.50
to 1.00.

(d)           Interest Coverage Ratio.  The Borrower shall not, at the end of
any fiscal quarter of the Borrower ending on or after March 31, 2009, permit the
ratio of EBITDA to Interest Incurred, as calculated over the preceding 4 fiscal
quarters of the Borrower, to be less than 2.25 to 1.00.

(e)           Global Land Value to Adjusted Tangible Net Worth Ratio.  The
Borrower shall not, at the end of any fiscal quarter of the Borrower, permit the
ratio of Global Land Value to Adjusted Tangible Net Worth to be greater than
1.50 to 1.00.

(f)            Minimum EBITDA.  The Borrower shall, as of the end of each fiscal
quarter of the Borrower, maintain EBITDA, as calculated over the preceding 4
fiscal quarters of the Borrower, of not less than $25,000,000.

(g)           Minimum Liquidity.  The Borrower shall not, at any time, permit
the Liquidity to be less than $50,000,000.

Section 8.23         Inventory Restrictions.  The Borrower shall not at any time
allow (a) the number of Speculative Housing Units (including Housing Units held
for exhibition to prospective buyers), as owned by the Borrower and its
Subsidiaries in the aggregate, to exceed 30% of the total number of Housing
Units actually sold and transferred by the Borrower and its Subsidiaries
pursuant to Housing Unit Contracts during the preceding 12 calendar months then
ended, or (b) the number of Speculative Housing Units (including Housing Units
held for exhibition to prospective buyers), as owned by the Borrower and its
Subsidiaries in any Building Region other than Nevada, to exceed 35% of the
total number of Housing Units actually sold and transferred by the Borrower and
its Subsidiaries pursuant to Housing Unit Contracts within such Building Region
during the preceding 12 calendar months then ended.  On and after September 1,
2007, the Borrower shall not at any time allow the number of Speculative Housing
Units (including Housing Units held for exhibition to prospective buyers), as
owned by the Borrower and its Subsidiaries in the Nevada Building Region, to
exceed 35% of the total number of Housing Units actually sold and transferred by
the Borrower and its Subsidiaries pursuant to Housing Unit Contracts within such
Building Region during the preceding 12 calendar months then ended.  In the
event the Borrower or any of its Subsidiaries begins to conduct business in a
new Building Region, the Administrative Agent and the Borrower shall reasonably
agree upon the number of Speculative Housing Units that may be constructed or
held at any one time during the first 12 calendar months in which the Borrower
or its Subsidiaries conduct activities in such Building Region.

64


--------------------------------------------------------------------------------


SECTION 9.           EVENTS OF DEFAULT AND REMEDIES.

Section 9.1            Events of Default.  Any one or more of the following
shall constitute an “Event of Default” hereunder:

(a)           any default in the payment when due of all or any part of the
principal of or interest on any Note, any Reimbursement Obligation (to the
extent such Reimbursement Obligation is not funded by a Borrowing of a Base Rate
Loan), or any fee or other Obligation payable hereunder or under any other Loan
Document, which default continues for a period of 5 days following the
Borrower’s receipt of written notice of such default from the Administrative
Agent; provided, however, that no such notice and cure period shall be
applicable with respect to amounts owed upon the Revolving Credit Termination
Date, and in the event that the Borrower shall have received 2 notices of a
default of similar nature in any trailing 12 month period, the Borrower shall
not be entitled to any notice or grace period or the opportunity to cure such
default, and any similar default shall immediately constitute an Event of
Default;

(b)           any default in the observance or performance of any covenant set
forth in Sections 4.4, 8.6, 8.7, 8.9, 8.10, 8.11, 8.12, 8.16, 8.17, 8.20, 8.21,
8.22, or 8.23 hereof or any covenant contained herein requiring the Borrower or
its Subsidiaries to notify the Administrative Agent of a particular occurrence;

(c)           any default in the observance or performance of any covenant set
forth in Section 8.5, which default continues for a period of 5 days following
the Borrower’s receipt of written notice of such default from the Administrative
Agent; provided, however, in the event that the Borrower shall have received 2
notices of a default of similar nature in any trailing 12 month period, the
Borrower shall not be entitled to any notice or grace period or the opportunity
to cure such default, and any similar default shall immediately constitute an
Event of Default;

(d)           any default in the observance or performance of any other
provision hereof or of any other Loan Document which is not remedied within 30
days after the earlier of (i) the date on which such failure shall first become
known to any officer of the Borrower or (ii) written notice thereof is given to
the Borrower by the Administrative Agent;

(e)           any representation or warranty made herein or in any other Loan
Document or in any certificate furnished to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect as of the
date of the issuance or making or deemed making thereof;

(f)            any event occurs or condition exists (other than those described
in subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any

65


--------------------------------------------------------------------------------


Subsidiary of the Borrower takes any action for the purpose of terminating,
repudiating or rescinding any Loan Document executed by it or any of its
obligations thereunder;

(g)           any default shall occur under any Indebtedness for Borrowed Money
issued, assumed or guaranteed by the Borrower or any Subsidiary aggregating in
excess of $3,000,000, or under any indenture, agreement or other instrument
under which the same may be issued, and such default shall continue for a period
of time sufficient to permit the acceleration of the maturity of any such
Indebtedness for Borrowed Money (whether or not such maturity is in fact
accelerated), or any such Indebtedness for Borrowed Money shall not be paid when
due (whether by demand, lapse of time, acceleration or otherwise);

(h)           any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $3,000,000 (except to the extent fully covered by
insurance pursuant to which the insurer has accepted liability therefor in
writing), and which remains undischarged, unvacated, unbonded or unstayed for a
period of 30 days;

(i)            the Borrower or any Subsidiary, or any member of its Controlled
Group, shall fail to pay when due an amount or amounts aggregating in excess of
$1,000,000 which it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA; or notice of intent to terminate a Plan or Plans having
aggregate Unfunded Vested Liabilities in excess of $1,000,000 (collectively, a
“Material Plan”) shall be filed under Title IV of ERISA by the Borrower or any
Subsidiary, or any other member of its Controlled Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Borrower or any Subsidiary, or any member of
its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated;

(j)            any Change of Control shall occur;

(k)           David K. Hill shall no longer hold one of the following positions:
(i) Chairman, or (ii) Chief Executive Officer, and Borrower shall have failed to
appoint or establish a successor to David K. Hill who is reasonably acceptable
to Administrative Agent, within ninety (90) days after the date David K. Hill no
longer holds any one of such positions;

(l)            the Borrower or any Subsidiary of the Borrower shall (i) have
entered involuntarily against it an order for relief under the United States
Bankruptcy Code, as amended, (ii) not pay, or admit in writing its inability to
pay, its debts generally as they become due, (iii) make an assignment for the
benefit of creditors, (iv) apply for, seek, consent to or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner,

66


--------------------------------------------------------------------------------


liquidator or similar official for it or any substantial part of its Property,
(v) institute any proceeding seeking to have entered against it an order for
relief under the United States Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (vi) take any action in furtherance of any matter
described in parts (i) through (v) above, or (vii) fail to contest in good faith
any appointment or proceeding described in Section 9.1(m) hereof; or

(m)          a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any Subsidiary, or any
substantial part of any of its Property, or a proceeding described in Section
9.1(l)(v) shall be instituted against the Borrower or any Subsidiary, and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 60 days.

Section 9.2            Non-Bankruptcy Defaults.  When any Event of Default other
than those described in subsection (l) or (m) of Section 9.1 hereof has occurred
and is continuing, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required Lenders, terminate the remaining
Revolving Credit Commitments and all other obligations of the Lenders hereunder
on the date stated in such notice (which may be the date thereof); (b) in its
discretion or if so directed by the Required Lenders, declare the principal of
and the accrued interest on all outstanding Notes to be forthwith due and
payable and thereupon all outstanding Notes, including both principal and
interest thereon, shall be and become immediately due and payable together with
all other amounts payable under the Loan Documents without further demand,
presentment, protest or notice of any kind; (c) in its discretion, or if so
directed by the Required Lenders, proceed to protect and enforce the rights and
remedies under the Loan Documents, whether by suit in equity, action at law,
judicial or non-judicial foreclosure as against the Collateral, seeking the
appointment of a receiver, or other appropriate proceedings; and (d) in its
discretion or if so directed by the Required Lenders, demand that the Borrower
immediately pay to the Administrative Agent the full amount then available for
drawing under each or any Letter of Credit, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Lenders, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit.  The Administrative Agent, after giving notice to the
Borrower pursuant to Section 9.1 or this Section 9.2, shall also promptly send a
copy of such notice to the other Lenders, but the failure to do so shall not
impair or annul the effect of such notice.

Section 9.3            Bankruptcy Defaults.  When any Event of Default described
in subsections (l) or (m) of Section 9.1 hereof has occurred and is continuing,
then all outstanding Notes shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind; the obligation of the Lenders to extend
further credit pursuant to any of the terms hereof shall immediately terminate;
and the Borrower shall immediately pay to the Administrative Agent the full
amount then available for drawing under all outstanding Letters of Credit, the
Borrower acknowledging and

67


--------------------------------------------------------------------------------


agreeing that the Lenders would not have an adequate remedy at law for failure
by the Borrower to honor any such demand and that the Lenders, and the
Administrative Agent on their behalf, shall have the right to require the
Borrower to specifically perform such undertaking whether or not any draws or
other demands for payment have been made under any of the Letters of Credit.  In
addition, in its discretion, or if so directed by the Required Lenders, the
Administrative Agent may proceed to protect and enforce the rights and remedies
under the Loan Documents, whether by suit in equity, action at law, judicial or
non-judicial foreclosure as against the Collateral, seeking the appointment of a
receiver, or other appropriate proceedings.

Section 9.4            Collateral for Undrawn Letters of Credit.  (a)  If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 1.8(b) or under Section 9.2 or 9.3
above, the Borrower shall forthwith pay the amount required to be so prepaid, to
be held by the Administrative Agent as provided in subsection (b) below.

(b)           All amounts prepaid pursuant to subsection (a) above shall be held
by the Administrative Agent in one or more separate collateral accounts (each
such account, and the credit balances, properties, and any investments from time
to time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the Administrative Agent, and to the payment
of the unpaid balance of all other Obligations (and to all Hedging Liability and
Funds Transfer and Deposit Account Liability).  The Collateral Account shall be
held in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer.  If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders; provided, however, that (i) if the Borrower shall have
made payment of all obligations referred to in subsection (a) above required
under Section 1.8(b) hereof, at the request of the Borrower the Administrative
Agent shall release to the Borrower amounts held in the Collateral Account so
long as at the time of the release and after giving effect thereto no Default or
Event of Default exists, and (ii) if the Borrower shall have made payment of all
obligations referred to in subsection (a) above required under Section 9.2 or
9.3 hereof, so long as no Letters of Credit, Revolving Credit Commitments, Loans
or other Obligations, Hedging Liability, or Funds Transfer and Deposit Account
Liability remain outstanding, at the request of the Borrower the Administrative
Agent shall release to the Borrower any remaining amounts held in the Collateral
Account.

Section 9.5            Additional Remedies with Respect to Collateral.  The
Borrower acknowledges and agrees that the Lenders have attempted to accommodate
the Borrower by not requiring title insurance or environmental reviews with
respect to the Borrowing Base Property. 

68


--------------------------------------------------------------------------------


Upon the occurrence of any Event of Default hereunder, whether or not the Loans
have been accelerated, the Administrative Agent, in its discretion or at the
direction of the Required Lenders, may obtain title insurance policies and
environmental reports with respect to all Borrowing Base Property, all at the
expense of the Borrower.

Section 9.6            Notice of Default.  The Administrative Agent shall give
notice to the Borrower under Section 9.1(a), (c) or (d) hereof, as the case may
be, at any time in its discretion or promptly upon being requested to do so by
the Required Lenders and shall thereupon notify all the Lenders thereof.

Section 9.7            Expenses.  The Borrower agrees to pay to the
Administrative Agent and each Lender, and any other holder of any Note
outstanding hereunder, all costs and expenses reasonably incurred or paid by the
Administrative Agent and such Lender or any such holder, including reasonable
attorneys’ fees and court costs, in connection with any Default or Event of
Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
Subsidiary as a debtor thereunder).

SECTION 10.         CHANGE IN CIRCUMSTANCES.

Section 10.1         Change of Law.  Notwithstanding any other provisions of
this Agreement or any Note, if at any time any change in applicable law or
regulation or in the interpretation thereof makes it unlawful for any Lender to
make or continue to maintain any Eurodollar Loans or to perform its obligations
as contemplated hereby, such Lender shall promptly give notice thereof to the
Borrower and such Lender’s obligations to make or maintain Eurodollar Loans
under this Agreement shall be suspended until it is no longer unlawful for such
Lender to make or maintain Eurodollar Loans.  The Borrower shall prepay on
demand the outstanding principal amount of any such affected Eurodollar Loans,
together with all interest accrued thereon and all other amounts then due and
payable to such Lender under this Agreement; provided, however, subject to all
of the terms and conditions of this Agreement, the Borrower may then elect to
borrow the principal amount of the affected Eurodollar Loans from such Lender by
means of Base Rate Loans from such Lender, which Base Rate Loans shall not be
made ratably by the Lenders but only from such affected Lender.

Section 10.2         Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR.  If on or prior to the first day of any Interest Period
for any Borrowing of Eurodollar Loans:

(a)           the Administrative Agent determines that deposits in U.S. Dollars
(in the applicable amounts) are not being offered to it in the interbank
eurodollar market for such Interest Period, or that by reason of circumstances
affecting the interbank eurodollar market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR, or

(b)           the Required Lenders advise the Administrative Agent that (i)
LIBOR as determined by the Administrative Agent will not adequately and fairly
reflect the

69


--------------------------------------------------------------------------------


cost to such Lenders of funding their Eurodollar Loans for such Interest Period
or (ii) that the making or funding of Eurodollar Loans become impracticable,

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

Section 10.3         Increased Cost and Reduced Return.  (a)  If, on or after
the date hereof, the adoption of any applicable law, rule or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency:

(i)            shall subject any Lender (or its Lending Office) to any tax, duty
or other charge with respect to its Eurodollar Loans, its Notes, its Letter(s)
of Credit, or its participation in any thereof, any Reimbursement Obligations
owed to it or its obligation to make Eurodollar Loans, issue a Letter of Credit,
or to participate therein, or shall change the basis of taxation of payments to
any Lender (or its Lending Office) of the principal of or interest on its
Eurodollar Loans, Letter(s) of Credit, or participations therein or any other
amounts due under this Agreement or any other Loan Document in respect of its
Eurodollar Loans, Letter(s) of Credit, any participation therein, any
Reimbursement Obligations owed to it, or its obligation to make Eurodollar
Loans, or issue a Letter of Credit, or acquire participations therein (except
for changes in the rate of tax on the overall net income or equivalent of such
Lender or its Lending Office imposed by the jurisdiction in which such Lender’s
principal executive office or Lending Office is located); or

(ii)           shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Eurodollar Loans any such requirement included in
an applicable Eurodollar Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended by, any Lender (or its Lending Office) or
shall impose on any Lender (or its Lending Office) or on the interbank market
any other condition affecting its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligation owed
to it, or its obligation to make Eurodollar Loans, or to issue a Letter of
Credit, or to participate therein;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall be obligated to pay to such Lender such additional amount or amounts as
will compensate such

70


--------------------------------------------------------------------------------


Lender for such increased cost or reduction; provided that the Borrower shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 60 days prior to the date such
Lender notifies the Borrower of the change in law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefore.

(b)           If, after the date hereof, any Lender or the Administrative Agent
shall have determined that the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Lending Office) or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has had the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, within 15 days after demand by such Lender (with a copy
to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section for any reduced returns more than 60 days prior to the date such
Lender notifies the Borrower of the change in law giving rise to such reduced
returns and of such Lender’s intention to claim compensation therefore.

(c)           A certificate of a Lender claiming compensation under this Section
10.3 and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive if reasonably determined.  In determining such
amount, such Lender may use any reasonable averaging and attribution methods.

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 60 days prior to the date that such Lender, as the
case may be, notifies the Borrower of the relevant change giving rise to such
increased cots or reductions and of such Lender’s intention to claim
compensation therefore; provided further that, if the change giving rise to such
increased costs or reductions is retroactive, then the 60-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(e)           If any Lender requests compensation or gives a notice pursuant to
this Section 10.3, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to this Section 10.3 in
the future or eliminate the need for the notice pursuant to this Section 10.3,
as applicable, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not

71


--------------------------------------------------------------------------------


otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 10.4         Lending Offices.  Each Lender may, at its option, elect to
make its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent.  To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 10.3 hereof or to avoid the unavailability of Eurodollar Loans
under Section 10.2 hereof, so long as such designation is not otherwise
disadvantageous to the Lender.

Section 10.5         Discretion of Lender as to Manner of Funding. 
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as if each Lender had actually funded and maintained each Eurodollar Loan
through the purchase of deposits in the interbank eurodollar market having a
maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.

SECTION 11.         THE ADMINISTRATIVE AGENT.

Section 11.1         Appointment and Authorization of Administrative Agent. 
Each Lender hereby appoints Harris N.A. as the Administrative Agent under the
Loan Documents and hereby authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto.  The
Lenders expressly agree that the Administrative Agent is not acting as a
fiduciary of the Lenders in respect of the Loan Documents, the Borrower or
otherwise, and nothing herein or in any of the other Loan Documents shall result
in any duties or obligations on the Administrative Agent or any of the Lenders
except as expressly set forth herein.

Section 11.2         Administrative Agent and its Affiliates.  The
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise or refrain
from exercising such rights and power as though it were not the Administrative
Agent, and the Administrative Agent and its affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Affiliate of the Borrower as if it were not the Administrative Agent under
the Loan Documents.  The term “Lender” as used herein and in all other Loan
Documents, unless the context otherwise clearly requires, includes the
Administrative Agent in its individual capacity as a Lender.  References in
Section 1 hereof to the Administrative Agent’s Loans, or to the amount owing to
the Administrative Agent for which an interest rate is being determined, refer
to the Administrative Agent in its individual capacity as a Lender.

72


--------------------------------------------------------------------------------


Section 11.3         Action by Administrative Agent.  If the Administrative
Agent receives from the Borrower a written notice of an Event of Default
pursuant to Section 8.5 hereof, the Administrative Agent shall promptly give
each of the Lenders written notice thereof.  The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein.  Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action hereunder with respect to any
Default or Event of Default, except as expressly provided in Sections 9.2 and
9.6.  Unless and until the Required Lenders give such direction, the
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders.  In no event, however, shall the Administrative Agent be required to
take any action in violation of applicable law or of any provision of any Loan
Document, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall be entitled to assume that no Default or
Event of Default exists unless notified in writing to the contrary by a Lender
or the Borrower.  In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder.  Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.

Section 11.4         Consultation with Experts.  The Administrative Agent may
consult with legal counsel, independent public accountants, and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

Section 11.5         Liability of Administrative Agent; Credit Decision. 
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or not taken by it in connection
with the Loan Documents:  (i) with the consent or at the request of the Required
Lenders or (ii) in the absence of its own gross negligence or willful
misconduct.  Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify:  (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Borrower or any Subsidiary contained herein or in any other
Loan Document; (iii) the satisfaction of any condition specified in Section 7
hereof, except receipt of items required to be delivered to the Administrative
Agent; or (iv) the validity, effectiveness, genuineness, enforceability,
perfection, value, worth or collectibility hereof or of any other Loan Document
or of any other documents or writing furnished in connection with any Loan
Document; and the Administrative Agent makes no representation of any kind or
character with respect to any such matter mentioned in this sentence.  The
Administrative Agent may execute any of its duties under any of the Loan
Documents by or through employees, agents, and attorneys in fact and shall not
be answerable to the Lenders, the Borrower, or any other Person for the default
or misconduct of any such agents or attorneys-in-fact selected with reasonable
care.  The Administrative Agent shall not incur any liability by acting in
reliance upon any

73


--------------------------------------------------------------------------------


notice, consent, certificate, other document or statement (whether written or
oral) believed by it to be genuine or to be sent by the proper party or
parties.  In particular and without limiting any of the foregoing, the
Administrative Agent shall have no responsibility for confirming the accuracy of
any compliance certificate or other document or instrument received by it under
the Loan Documents.  The Administrative Agent may treat the payee of any Note as
the holder thereof until written notice of transfer shall have been filed with
the Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent.  Each Lender acknowledges that it has independently and
without reliance on the Administrative Agent or any other Lender, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to the Borrower in the manner
set forth in the Loan Documents.  It shall be the responsibility of each Lender
to keep itself informed as to the creditworthiness of the Borrower and its
Subsidiaries, and the Administrative Agent shall have no liability to any Lender
with respect thereto.

Section 11.6         Indemnity.  The Lenders shall ratably, in accordance with
their respective Revolver Percentages, indemnify and hold the Administrative
Agent, and its directors, officers, employees, agents, and representatives
harmless from and against any liabilities, losses, costs or expenses suffered or
incurred by it under any Loan Document or in connection with the transactions
contemplated thereby, regardless of when asserted or arising, except to the
extent they are promptly reimbursed for the same by the Borrower and except to
the extent that any event giving rise to a claim was caused by the gross
negligence or willful misconduct of the party seeking to be indemnified.  The
obligations of the Lenders under this Section shall survive termination of this
Agreement.  The Administrative Agent shall be entitled to offset amounts
received for the account of a Lender under this Agreement against unpaid amounts
due from such Lender to the Administrative Agent hereunder (whether as fundings
of participations, indemnities or otherwise), but shall not be entitled to
offset against amounts owed to the Administrative Agent by any Lender arising
outside of this Agreement and the other Loan Documents.

Section 11.7         Resignation of Administrative Agent and Successor
Administrative Agent.  The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower.  Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000.  Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Loan
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 11
and all protective provisions of the other Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its

74


--------------------------------------------------------------------------------


predecessor.  If the Administrative Agent resigns and no successor is appointed,
the rights and obligations of such Administrative Agent shall be automatically
assumed by the Required Lenders and the Borrower shall be directed to make all
payments due each Lender hereunder directly to such.

Section 11.8         L/C Issuer.  The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith.  The L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Section 11 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Section 11, included the L/C Issuer with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to such L/C Issuer.

Section 11.9         Hedging Liability and Funds Transfer and Deposit Account
Liability Arrangements.  By virtue of a Lender’s execution of this Agreement or
an assignment agreement pursuant to Section 13.12 hereof, as the case may be,
any Affiliate of such Lender with whom the Borrower or any Subsidiary has
entered into an agreement creating Hedging Liability or Funds Transfer and
Deposit Account Liability shall be deemed a Lender party hereto for purposes of
any reference in a Loan Document to the parties for whom the Administrative
Agent is acting, it being understood and agreed that the rights and benefits of
such Affiliate under the Loan Documents consist exclusively of such Affiliate’s
right to share in payments and collections out of the Guaranties as more fully
set forth in Section 4.1 hereof.  In connection with any such distribution of
payments and collections, the Administrative Agent shall be entitled to assume
no amounts are due to any Lender or its Affiliate with respect to Hedging
Liability or Funds Transfer and Deposit Account Liability unless such Lender has
notified the Administrative Agent in writing of the amount of any such liability
owed to it or its Affiliate prior to such distribution.

Section 11.10       Designation of Additional Agents.  The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or more of the Lenders (and/or its or their Affiliates)
as “syndication agents,” “documentation agents,” “arrangers,” or other
designations for purposes hereto, but such designation shall have no substantive
effect, and such Lenders and their Affiliates shall have no additional powers,
duties or responsibilities as a result thereof.

Section 11.11       Rights with Respect to Collateral.  The Administrative Agent
shall have the sole right to exercise any and all remedies with respect to the
Collateral as agent for itself and all other Lenders hereunder, and no other
Lender shall have any rights with respect to the Collateral except as expressly
provided hereunder.

SECTION 12.         THE GUARANTEES.

Section 12.1         The Guarantees.  To induce the Lenders to provide the
credits described herein and in consideration of benefits expected to accrue to
the Borrower by reason of the Revolving Credit Commitments and for other good
and valuable consideration, receipt of which is hereby acknowledged, each
Subsidiary party hereto (including any Subsidiary formed or

75


--------------------------------------------------------------------------------


acquired after the Closing Date executing an Additional Guarantor Supplement in
the form attached hereto as Exhibit G or such other form acceptable to the
Administrative Agent) hereby unconditionally and irrevocably guarantees jointly
and severally to the Administrative Agent, the Lenders, and their Affiliates,
the due and punctual payment of all present and future Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability, including, but not
limited to, the due and punctual payment of principal of and interest on the
Notes, the Reimbursement Obligations, and the due and punctual payment of all
other Obligations now or hereafter owed by the Borrower under the Loan Documents
and the due and punctual payment of all Hedging Liability and Funds Transfer and
Deposit Account Liability, in each case as and when the same shall become due
and payable, whether at stated maturity, by acceleration, or otherwise,
according to the terms hereof and thereof (including interest which, but for the
filing of a petition in bankruptcy, would otherwise accrue on any such
indebtedness, obligation, or liability).  In case of failure by the Borrower or
other obligor punctually to pay any Obligations, Hedging Liability, or Funds
Transfer and Deposit Account Liability guaranteed hereby, each Guarantor hereby
unconditionally agrees to make such payment or to cause such payment to be made
punctually as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, and as if such payment were made by the
Borrower or such obligor, it being agreed that this is a guaranty of payment as
opposed to a guaranty of collection.  This Section 12 is intended to amend and
restate the provisions of Section 12 set forth in the Prior Credit Agreement
without effecting any novation or release thereunder.

Section 12.2         Guarantee Unconditional.  The obligations of each Guarantor
under this Section 12 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a)           any extension, renewal, settlement, compromise, waiver, or release
in respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

(b)           any modification or amendment of or supplement to this Agreement
or any other Loan Document or any agreement relating to Hedging Liability or
Funds Transfer and Deposit Account Liability;

(c)           any change in the corporate existence, structure, or ownership of,
or any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, the Borrower or other obligor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
the Borrower or other obligor or of any other guarantor contained in any Loan
Document;

(d)           the existence of any claim, set-off, or other rights which the
Borrower or other obligor or any other guarantor may have at any time against
the Administrative Agent, any Lender, or any other Person, whether or not
arising in connection herewith;

76


--------------------------------------------------------------------------------


(e)           any failure to assert, or any assertion of, any claim or demand or
any exercise of, or failure to exercise, any rights or remedies against the
Borrower or other obligor, any other guarantor, or any other Person or Property;

(f)            any application of any sums by whomsoever paid or howsoever
realized to any obligation of the Borrower or other obligor, regardless of what
obligations of the Borrower or other obligor remain unpaid;

(g)           any invalidity or unenforceability relating to or against the
Borrower or other obligor or any other guarantor for any reason of this
Agreement or of any other Loan Document or any agreement relating to Hedging
Liability or Funds Transfer and Deposit Account Liability or any provision of
applicable law or regulation purporting to prohibit the payment by the Borrower
or other obligor or any other guarantor of the principal of or interest on any
Note or any Reimbursement Obligation or any other amount payable under the Loan
Documents or any agreement relating to Hedging Liability or Funds Transfer and
Deposit Account Liability; or

(h)           any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 12.

Section 12.3         Discharge Only upon Payment in Full; Reinstatement in
Certain Circumstances.  Each Guarantor’s obligations under this Section 12 shall
remain in full force and effect until the Revolving Credit Commitments are
terminated, all Letters of Credit have expired, and the principal of and
interest on the Notes and all other amounts payable by the Borrower and the
Guarantors under this Agreement and all other Loan Documents and, if then
outstanding and unpaid, all Hedging Liability and Funds Transfer and Deposit
Account Liability shall have been paid in full.  If at any time any payment of
the principal of or interest on any Note or any Reimbursement Obligation or any
other amount payable by the Borrower or other obligor or any Guarantor under the
Loan Documents or any agreement relating to Hedging Liability or Funds Transfer
and Deposit Account Liability is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy, or reorganization of the Borrower or
other obligor or of any guarantor, or otherwise, each Guarantor’s obligations
under this Section 12 with respect to such payment shall be reinstated at such
time as though such payment had become due but had not been made at such time.

Section 12.4         Subrogation.  Each Guarantor agrees it will not exercise
any rights which it may acquire by way of subrogation by any payment made
hereunder, or otherwise, until all the Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability shall have been paid in full subsequent
to the termination of all the Revolving Credit Commitments and expiration of all
Letters of Credit.  If any amount shall be paid to a Guarantor on account of
such subrogation rights at any time prior to the later of (x) the payment in
full of the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability and all other amounts payable by the Borrower hereunder and
the other Loan Documents and (y) the termination of the Revolving Credit
Commitments and expiration of all Letters of Credit, such amount shall be held
in trust for the benefit of the Administrative Agent and the Lenders (and their
Affiliates) and

77


--------------------------------------------------------------------------------


shall forthwith be paid to the Administrative Agent for the benefit of the
Lenders (and their Affiliates) or be credited and applied upon the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability, whether
matured or unmatured, in accordance with the terms of this Agreement.

Section 12.5         Waivers.  Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest, and any notice not provided for herein, as
well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, or any other Person against the Borrower or
other obligor, another guarantor, or any other Person.

Section 12.6         Limit on Recovery.  Notwithstanding any other provision
hereof, the right of recovery against each Guarantor under this Section 12 shall
not exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

Section 12.7         Stay of Acceleration.  If acceleration of the time for
payment of any amount payable by the Borrower or other obligor under this
Agreement or any other Loan Document, or under any agreement relating to Hedging
Liability or Funds Transfer and Deposit Account Liability, is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower or such obligor, all
such amounts otherwise subject to acceleration under the terms of this Agreement
or the other Loan Documents, or under any agreement relating to Hedging
Liability or Funds Transfer and Deposit Account Liability, shall nonetheless be
payable by the Guarantors hereunder forthwith on demand by the Administrative
Agent made at the request of the Required Lenders.

Section 12.8         Benefit to Guarantors.  The Borrower and the Guarantors are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower has a direct impact on the
success of each Guarantor.  Each Guarantor will derive substantial direct and
indirect benefit from the extensions of credit hereunder.

Section 12.9         Guarantor Covenants.  Each Guarantor shall take such action
as the Borrower is required by this Agreement to cause such Guarantor to take,
and shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

SECTION 13.         MISCELLANEOUS.

Section 13.1         Withholding Taxes.  (a)  Payments Free of Withholding. 
Except as otherwise required by law and subject to Section 13.1(b) hereof, each
payment by the Borrower and the Guarantors under this Agreement or the other
Loan Documents shall be made without withholding for or on account of any
present or future taxes (other than overall net income taxes on the recipient)
imposed by or within the jurisdiction in which the Borrower or such Guarantor is
domiciled, any jurisdiction from which the Borrower or such Guarantor makes any
payment, or (in each case) any political subdivision or taxing authority thereof
or therein, excluding, in the case of the Administrative Agent and each Lender,
(i) taxes imposed on or measured by its net income, and franchise taxes imposed
on it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Legal Requirements of which the Administrative

78


--------------------------------------------------------------------------------


Agent or such Lender, as the case may be, is organized or maintains a lending
office and (ii) in the case of a foreign Lender, any withholding tax that is
imposed on amounts payable to such Lender at the time such foreign Lender
becomes a party to this Agreement (or designates a new Lending Office) or is
attributable to such foreign Lender’s failure to comply with Section 13.1(b). 
If any such withholding is so required, the Borrower or such Guarantor shall
make the withholding, pay the amount withheld to the appropriate governmental
authority before penalties attach thereto or interest accrues thereon, and
forthwith pay such additional amount as may be necessary to ensure that the net
amount actually received by each Lender and the Administrative Agent free and
clear of such taxes (including such taxes on such additional amount) is equal to
the amount which that Lender or the Administrative Agent (as the case may be)
would have received had such withholding not been made.  If the Administrative
Agent or any Lender pays any amount in respect of any such taxes, penalties or
interest, the Borrower or such Guarantor shall reimburse the Administrative
Agent or such Lender for that payment on demand in the currency in which such
payment was made.  If the Borrower or such Guarantor pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Lender or Administrative Agent on
whose account such withholding was made (with a copy to the Administrative Agent
if not the recipient of the original) on or before the thirtieth day after
payment.  Notwithstanding anything to the contrary herein, the Borrower and the
Guarantors shall have no liability or responsibility for payment of any
penalties, interest or fines accruing on any taxes pursuant to this Section 13
which arise or result from the Administrative Agent’s or any Lender’s failure to
comply with any Legal Requirement.

(b)           U.S. Withholding Tax Exemptions.  Each Lender that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrower and the Administrative Agent on or before the date the
initial Credit Event is made hereunder or, if later, the date such financial
institution becomes a Lender hereunder, two duly completed and signed copies of
(i) either Form W-8 BEN (relating to such Lender and entitling it to a complete
exemption from withholding under the Code on all amounts to be received by such
Lender, including fees, pursuant to the Loan Documents and the Obligations) or
Form W-8 ECI (relating to all amounts to be received by such Lender, including
fees, pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W-8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of the Borrower and is not a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Code).  Thereafter and from time to time, each Lender shall submit to the
Borrower and the Administrative Agent such additional duly completed and signed
copies of one or the other of such Forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) and
such other certificates as may be (i) requested by the Borrower in a written
notice, directly or through the Administrative Agent, to such Lender and (ii)
required under then current United States law or regulations to avoid or reduce
United States withholding taxes on payments in respect of all amounts to be
received by such Lender, including fees, pursuant to the Loan Documents or the
Obligations.  Upon the request of the Borrower or the Administrative Agent, each
Lender that is a United

79


--------------------------------------------------------------------------------


States person (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrower and the Administrative Agent a certificate to the effect
that it is such a United States person.

(c)           Inability of Lender to Submit Forms.  If any Lender determines, as
a result of any change in applicable law, regulation or treaty, or in any
official application or interpretation thereof, that it is unable to submit to
the Borrower or the Administrative Agent any form or certificate that such
Lender is obligated to submit pursuant to subsection (b) of this Section 13.1 or
that such Lender is required to withdraw or cancel any such form or certificate
previously submitted or any such form or certificate otherwise becomes
ineffective or inaccurate, such Lender shall promptly notify the Borrower and
Administrative Agent of such fact and the Lender shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.

(d)           Refunds.  If the Administrative Agent or any Lender determines, in
its sole discretion, that it has received a refund of any taxes as to which it
has been indemnified by the Borrower under this Agreement or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made under this Agreement or additional amounts paid by
the Borrower under this Section with respect to the taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant governmental authority with respect to such refund, provided
that the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower to the Administrative Agent
or such Lender in the event the Administrative Agent or such Lender is required
to repay such refund to such governmental authority.

(e)           Change of Lending Office.  If Borrower is required to pay any
additional amount to any Lender or any governmental authority for the account of
any Lender pursuant to Section 13.1, then such Lender shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 13.1 in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

Section 13.2         No Waiver, Cumulative Remedies.  No delay or failure on the
part of the Administrative Agent or any Lender or on the part of the holder or
holders of any of the Obligations in the exercise of any power or right under
any Loan Document shall operate as a waiver thereof or as an acquiescence in any
default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right.  The rights and remedies hereunder of the Administrative Agent, the
Lenders and of the holder or holders of any of the Obligations are cumulative
to, and not exclusive of, any rights or remedies which any of them would
otherwise have.

80


--------------------------------------------------------------------------------


Section 13.3         Non-Business Days.  If any payment hereunder becomes due
and payable on a day which is not a Business Day, the due date of such payment
shall be extended to the next succeeding Business Day on which date such payment
shall be due and payable.  In the case of any payment of principal falling due
on a day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.

Section 13.4         Documentary Taxes.  The Borrower agrees to pay on demand
any documentary, stamp or similar taxes payable in respect of this Agreement or
any other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.

Section 13.5         Survival of Representations.  All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.

Section 13.6         Survival of Indemnities.  All indemnities and other
provisions relative to reimbursement to the Lenders of amounts sufficient to
protect the yield of the Lenders with respect to the Loans and Letters of
Credit, including, but not limited to, Sections 1.11, 10.3, and 13.15 hereof,
shall survive the termination of this Agreement and the other Loan Documents and
the payment of the Obligations.

Section 13.7         Sharing of Set-Off.  Each Lender agrees with each other
Lender a party hereto that if such Lender shall receive and retain any payment,
whether by set-off or application of deposit balances or otherwise, on any of
the Loans or Reimbursement Obligations in excess of its ratable share of
payments on all such Obligations then outstanding to the Lenders, then such
Lender shall purchase for cash at face value, but without recourse, ratably from
each of the other Lenders such amount of the Loans or Reimbursement Obligations,
or participations therein, held by each such other Lenders (or interest therein)
as shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest.  For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.

Section 13.8         Notices.  Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or

81


--------------------------------------------------------------------------------


registered mail, by telecopy or by other telecommunication device capable of
creating a written record of such notice and its receipt.  Notices under the
Loan Documents to the Lenders and the Administrative Agent shall be addressed to
their respective addresses or telecopier numbers set forth on the signature
pages hereof, and to the Borrower or any Guarantor to:

Kimball Hill, Inc.

5999 New Wilke Road, Suite 504

Rolling Meadows, Illinois 60008

Attention:

 

Treasurer

Telephone:

 

(847) 364-7300

Telecopy:

 

(847) 290-1565

 

 

 

and a copy to:

 

Kimball Hill, Inc.

5999 New Wilke Road, Suite 504

Rolling Meadows, Illinois 60008

Attention:

 

General Counsel

Telephone:

 

(847) 364-7300

Telecopy:

 

(847) 981-2980

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or on the signature pages hereof and a confirmation of
such telecopy has been received by the sender, (ii) if given by mail, 5 days
after such communication is deposited in the mail, certified or registered with
return receipt requested, addressed as aforesaid or (iii) if given by any other
means, when delivered at the addresses specified in this Section or on the
signature pages hereof; provided that any notice given pursuant to Section 1
hereof shall be effective only upon receipt.

Section 13.9         Counterparts.  This Agreement may be executed in any number
of counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

Section 13.10       Successors and Assigns.  This Agreement shall be binding
upon the Borrower and the Guarantors and their successors and assigns, and shall
inure to the benefit of the Administrative Agent and each of the Lenders and the
benefit of their respective successors and assigns, including any subsequent
holder of any of the Obligations.  The Borrower and the Guarantors may not
assign any of their rights or obligations under any Loan Document without the
written consent of all of the Lenders.

Section 13.11       Participants.  Each Lender shall have the right at its own
cost to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and Reimbursement Obligations
and/or Revolving Credit Commitments held by such Lender at any time and from
time to time to one or more other Persons; provided that no such participation
shall relieve any Lender of any of its obligations under this Agreement, and,
provided, further that no such participant shall have any rights under this
Agreement except as provided in this Section, and the Administrative Agent shall
have no obligation or responsibility

82


--------------------------------------------------------------------------------


to such participant.  Any agreement pursuant to which such participation  is
granted shall provide that the granting Lender shall retain the sole right and
responsibility to enforce the obligations of the Borrower under this Agreement
and the other Loan Documents including, without limitation, the right to approve
any amendment, modification or waiver of any provision of the Loan Documents,
except that such agreement may provide that such Lender will not agree to any
modification, amendment or waiver of the Loan Documents that would reduce the
amount of or postpone any fixed date for payment of any Obligation in which such
participant has an interest.  Any party to which such a participation has been
granted shall have the benefits of Section 1.11 and Section 10.3 hereof.  The
Borrower authorizes each Lender to disclose to any participant or prospective
participant under this Section any financial or other information pertaining to
the Borrower or any Subsidiary, provided such participant expressly agrees to be
bound by the provisions of Section 13.25 hereof.

Section 13.12       Assignments.  (a)  Each Lender shall have the right at any
time, with the prior consent of the Administrative Agent (and the L/C Issuers,
if other than the Administrative Agent) (except in the case of assignments to an
existing Lender or an Affiliate thereof, in which case no consent by the
Administrative Agent shall be needed) and, so long as no Event of Default then
exists, the Borrower (which consent of the Borrower shall not be unreasonably
withheld) to sell, assign, transfer or negotiate all or any part of its rights
and obligations under the Loan Documents (including, without limitation, the
indebtedness evidenced by the Notes then held by such assigning Lender, together
with an equivalent percentage of its obligation to make Loans and participate in
Letters of Credit) to one or more commercial banks or other financial
institutions or investors, provided that, unless otherwise agreed to by the
Administrative Agent, such assignment shall be of a fixed percentage (and not by
its terms of varying percentage) of the assigning Lender’s rights and
obligations under the Loan Documents; provided, however, that in order to make
any such assignment (i) unless the assigning Lender is assigning all of its
Revolving Credit Commitments, outstanding Loans and interests in L/C
Obligations, the assigning Lender shall retain at least $5,000,000 in unused
Revolving Credit Commitments, outstanding Loans and interests in Letters of
Credit, (ii) the assignee Lender shall have Revolving Credit Commitments,
outstanding Loans and interests in Letters of Credit of at least $5,000,000,
(iii) each such assignment shall be evidenced by a written agreement
(substantially in the form attached hereto as Exhibit H or in such other form
acceptable to the Administrative Agent) executed by such assigning Lender, such
assignee Lender or Lenders, the Administrative Agent (and the L/C Issuers, if
other than the Administrative Agent) and, if required as provided above, the
Borrower, which agreement shall specify in each instance the portion of the
Obligations which are to be assigned to the assignee Lender and the portion of
the Revolving Credit Commitments of the assigning Lender to be assumed by the
assignee Lender, and (iv) the assigning Lender shall pay to the Administrative
Agent a processing fee of $3,500 and any out-of-pocket attorneys’ fees and
expenses incurred by the Administrative Agent in connection with any such
assignment agreement.  Any such assignee shall become a Lender for all purposes
hereunder to the extent of the rights and obligations under the Loan Documents
it assumes and the assigning Lender shall be released from its obligations, and
will have released its rights, under the Loan Documents to the extent of such
assignment.  The address for notices to such assignee Lender shall be as
specified in the assignment agreement executed by it.  Promptly upon the
effectiveness of any such assignment agreement, the Borrower shall execute and
deliver replacement Notes to the assignee Lender and the assigning Lender in the
respective amounts of their Revolving Credit Commitments (or assigned principal
amounts, as applicable)

83


--------------------------------------------------------------------------------


after giving effect to the reduction occasioned by such assignment (all such
Notes to constitute “Notes” for all purposes of the Loan Documents), and the
assignee Lender shall thereafter surrender to the Borrower its old Notes.  The
Borrower authorizes each Lender to disclose to any purchaser or prospective
purchaser of an interest in the Loans and interest in Letters of Credit owed to
it or its Revolving Credit Commitments under this Section any financial or other
information pertaining to the Borrower or any Subsidiary.

(b)           Any Lender may at any time pledge or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any such pledge or grant to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.

Section 13.13       Amendments.  Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, and (c) if the rights or duties of the Administrative Agent or the L/C
Issuer are affected thereby, the Administrative Agent or such L/C Issuer, as
applicable; provided that:

(i)            no amendment or waiver pursuant to this Section 13.13 shall (A)
increase any Revolving Credit Commitment of any Lender without the consent of
such Lender or (B) reduce the amount of or postpone the date for any scheduled
payment of any principal of or interest on any Loan or of any Reimbursement
Obligation or of any fee payable hereunder without the consent of the Lender to
which such payment is owing or which has committed to make such Loan or Letter
of Credit (or participate therein) hereunder;

(ii)           no amendment or waiver pursuant to this Section 13.13 shall,
unless signed by each Lender, increase the aggregate Revolving Credit
Commitments of the Lenders (except as provided in Section 1.13), change the
definitions of Revolving Credit Termination Date or Required Lenders, change the
provisions of this Section 13.13, release any material guarantor, or affect the
number of Lenders required to take any action hereunder or under any other Loan
Document; and

(iii)          no amendment to Section 12 hereof shall be made without the
consent of the Guarantor(s) affected thereby.

Section 13.14       Headings.  Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 13.15       Costs and Expenses; Indemnification.  (a)  The Borrower
agrees to pay all costs and expenses of the Administrative Agent in connection
with the preparation, negotiation, syndication, and administration of the Loan
Documents, including, without limitation, the

84


--------------------------------------------------------------------------------


reasonable fees and disbursements of counsel to the Administrative Agent, in
connection with the preparation and execution of the Loan Documents, and any
amendment, waiver or consent related thereto, whether or not the transactions
contemplated herein are consummated.  The Borrower further agrees to indemnify
the Administrative Agent, each Lender, and their respective directors, officers,
employees, agents, financial advisors, and consultants against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all expenses of litigation or preparation therefor, whether
or not the indemnified Person is a party thereto, or any settlement arrangement
arising from or relating to any such litigation) which any of them may pay or
incur arising out of or relating to any Loan Document or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any Loan or Letter of Credit, other than those
which arise from the gross negligence or willful misconduct of the party
claiming indemnification.  The Borrower, upon demand by the Administrative Agent
or a Lender at any time, shall reimburse the Administrative Agent or such Lender
for any legal or other expenses incurred in connection with investigating or
defending against any of the foregoing (including any settlement costs relating
to the foregoing) except if the same is directly due to the gross negligence or
willful misconduct of the party to be indemnified.  The obligations of the
Borrower under this Section shall survive the termination of this Agreement.

(b)           The Borrower unconditionally agrees to forever indemnify, defend
and hold harmless, and covenants not to sue for any claim for contribution
against, the Administrative Agent and the Lenders for any damages, costs, loss
or expense, including without limitation, response, remedial or removal costs,
arising out of any of the following:  (i) any presence, release, threatened
release or disposal of any hazardous or toxic substance or petroleum by the
Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property (whether owned or leased), (ii) the operation or violation of any
environmental law, whether federal, state, or local, and any regulations
promulgated thereunder, by the Borrower or any Subsidiary or otherwise occurring
on or with respect to its Property (whether owned or leased), (iii) any claim
for personal injury or property damage in connection with the Borrower or any
Subsidiary or otherwise occurring on or with respect to its Property (whether
owned or leased), and (iv) the inaccuracy or breach of any environmental
representation, warranty or covenant by the Borrower or any Subsidiary made
herein or in any other Loan Document evidencing or securing any Obligations or
setting forth terms and conditions applicable thereto or otherwise relating
thereto, except for damages arising from the willful misconduct or gross
negligence of the party claiming indemnification.  This indemnification shall
survive the payment and satisfaction of all Obligations and the termination of
this Agreement, and shall remain in force beyond the expiration of any
applicable statute of limitations and payment or satisfaction in full of any
single claim under this indemnification.  This indemnification shall be binding
upon the successors and assigns of the Borrower and shall inure to the benefit
of Administrative Agent and the Lenders directors, officers, employees, agents,
and collateral trustees, and their successors and assigns.

Section 13.16       Set-off.  In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender and each subsequent holder of
any Obligation is hereby authorized by the Borrower and each Guarantor at any
time or from time to time, without notice to the Borrower or such Guarantor or
to any other Person, any such notice being hereby expressly waived, to set-off
and

85


--------------------------------------------------------------------------------


to appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts, and in whatever currency
denominated) and any other indebtedness at any time held or owing by that Lender
or that subsequent holder to or for the credit or the account of the Borrower or
such Guarantor, whether or not matured, against and on account of the
Obligations of the Borrower or such Guarantor to that Lender or that subsequent
holder under the Loan Documents, including, but not limited to, all claims of
any nature or description arising out of or connected with the Loan Documents,
irrespective of whether or not (a) that Lender or that subsequent holder shall
have made any demand hereunder or (b) the principal of or the interest on the
Loans or Notes and other amounts due hereunder shall have become due and payable
pursuant to Section 9 and although said obligations and liabilities, or any of
them, may be contingent or unmatured.

Section 13.17       Entire Agreement.  The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 13.18       Governing Law.  This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of Illinois.

Section 13.19       Severability of Provisions.  Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

Section 13.20       Excess Interest.  Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”).  If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law), (ii)
refunded to the Borrower, or (iii) any combination of the foregoing, (d) the
interest rate payable hereunder or under any other Loan Document shall be
automatically subject to reduction to the maximum lawful contract rate allowed
under applicable

86


--------------------------------------------------------------------------------


usury laws (the “Maximum Rate”), and this Agreement and the other Loan Documents
shall be deemed to have been, and shall be, reformed and modified to reflect
such reduction in the relevant interest rate, and (e) neither the Borrower nor
any guarantor or endorser shall have any action against the Administrative Agent
or any Lender for any damages whatsoever arising out of the payment or
collection of any Excess Interest.  Notwithstanding the foregoing, if for any
period of time interest on any of Borrower’s Obligations is calculated at the
Maximum Rate rather than the applicable rate under this Agreement, and
thereafter such applicable rate becomes less than the Maximum Rate, the rate of
interest payable on the Borrower’s Obligations shall remain at the Maximum Rate
until the Lenders have received the amount of interest which such Lenders would
have received during such period on the Borrower’s Obligations had the rate of
interest not been limited to the Maximum Rate during such period.

Section 13.21       Construction.  The provisions of this Agreement relating to
Subsidiaries shall only apply during such times as the Borrower has one or more
Subsidiaries.

Section 13.22       Lender’s Obligations Several.  The obligations of the
Lenders hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by the Lenders pursuant hereto shall be deemed to
constitute the Lenders a partnership, association, joint venture or other
entity.

Section 13.23       Submission to Jurisdiction; Waiver of Jury Trial.  The
Borrower and the Guarantors hereby submit to the nonexclusive jurisdiction of
the United States District Court for the Northern District of Illinois and of
any Illinois State court sitting in the City of Chicago for purposes of all
legal proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby.  The Borrower and
the Guarantors irrevocably waive, to the fullest extent permitted by law, any
objection which they may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.  THE
BORROWER, THE GUARANTORS, THE ADMINISTRATIVE AGENT, AND THE LENDERS HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY.

Section 13.24       USA Patriot Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

Section 13.25       Confidentiality.  Each of the Administrative Agent, the
Lenders, the L/C Issuer and any participant under Section 13.11 hereof agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors to
the extent any such Person has a need to know such Information (it being
understood that the Persons to whom such disclosure is made will first be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b)

87


--------------------------------------------------------------------------------


to the extent requested by any regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any of its Subsidiaries and its obligations, (g) with the prior
written consent of the Borrower, (h) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section or (B)
becomes available to the Administrative Agent, any Lender or the L/C Issuer on a
non-confidential basis from a source other than the Borrower or any of its
Subsidiaries or any of their directors, officers, employees or agents, including
accountants, legal counsel and other advisors, (i) to rating agencies if
requested or required by such agencies in connection with a rating relating to
the Loans or Revolving Credit Commitments hereunder, of (j) to entities which
compile and publish information about the syndicated loan market, provided that
only basic information about the pricing and structure of the transaction
evidenced hereby may be disclosed pursuant to this subsection (j), or (k) to
holders of any Subordinated Debt.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a non-confidential basis prior to disclosure by the Borrower or any of
its Subsidiaries.

[SIGNATURE PAGES TO FOLLOW]

88


--------------------------------------------------------------------------------


This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.

“Borrower”

 

 

 

KIMBALL HILL, INC., an Illinois corporation

 

 

 

By:

/s/David K. Hill

 

Name:

David K. Hill

 

Title:

Chairman, Chief Executive Officer and Director

 


--------------------------------------------------------------------------------


 

“Guarantors”

 

 

 

Cactus Hills, LLC

 

Kimball Hill Homes TEXAS Investments, L.L.C.

 

Kimball Hill Homes TEXAS Operations, L.L.C.

 

Kimball Hill Texas Investment Company, L.L.C.

 

Kimball Hill Far East Detroit, LLC

 

KH Financial Holding Company

 

KHH Texas Trading Company L.P.

 

Kimball Hill Homes Austin, L.P.

 

Kimball Hill Homes California, Inc.

 

Kimball Hill Homes Dallas, L.P.

 

Kimball Hill Homes Florida, Inc.

 

Kimball Hill Homes Houston, L.P.

 

Kimball Hill Homes Illinois, LLC

 

Kimball Hill Homes Nevada, Inc.

 

Kimball Hill Homes Ohio, Inc.

 

Kimball Hill Homes Oregon, Inc.

 

Kimball Hill Homes Realty Florida, Inc.

 

Kimball Hill Homes San Antonio, L.P.

 

Kimball Hill Homes Texas, Inc.

 

Kimball Hill Homes Washington, Inc.

 

Kimball Hill Homes Wisconsin, Inc.

 

National Credit and Guaranty Corporation

 

River Oaks Realty, L.P.

 

18th and Peoria, LLC

 

Kimball Hill Suburban Centers, L.L.C.

 

Kimball Hill Urban Centers, L.L.C.

 

Kimball Hill Urban Centers Chicago One, L.L.C.

 

Kimball Hill Urban Centers Chicago Two, L.L.C.

 

 

 

By:

/s/ David K. Hill

 

 

David K. Hill

 

 

Chairman and CEO

 


--------------------------------------------------------------------------------


 

East Lake Park, Inc.

 

Kimball Hill Stateway, Inc.

 

 

 

By:

/s/ David K. Hill

 

 

David K. Hill

 

 

President

 

 

 

Kimball Hill Bellevue Ranch, LLC

 

Kimball Hill Reflections, LLC

 

Kimball Hill Sheldon Lakes, LLC

 

Kimball Hill Villages, LLC

 

 

 

By:

Kimball Hill Homes California, Inc., its manager

 

 

 

 

 

By:

/s/ David K. Hill

 

 

 

David K. Hill

 

 

 

Chairman and CEO

 


--------------------------------------------------------------------------------


 

Bridle Ridge Limited Partnership

 

Parkview Limited Partnership

 

River Pointe Limited Partnership

 

Sonata at Morada Ranch Limited Partnership

 

Windmill Park Limited Partnership

 

Kimball Hill Chadwick Farms Limited Partnership

 

Kimball West Frisco Limited Partnership

 

Kimball Hill Calusa Palms Limited Partnership

 

Kimball Hill Marbella Estates Limited Partnership

 

Indian Trails Limited Partnership

 

Astor Place Limited Partnership

 

Bolingbrook Limited Partnership

 

Edgewater Limited Partnership

 

Huntington Chase Limited Partnership

 

Legend Lakes Limited Partnership

 

Waterford Limited Partnership

 

Whispering Meadow Limited Partnership

 

White Oak Limited Partnership

 

Kimball Hill Centennial Heights Limited Partnership

 

Kimball Hill Heathers/Caparola Limited Partnership

 

Kimball Mountain First Limited Partnership

 

Kimball Cove Limited Partnership

 

Gables at Hiddenbrook Limited Partnership

 

Park Shore, L.L.C.

 

KIMBALL HILL URBAN CENTERS SPECIAL PURPOSES, L.L.C.

 

 

 

By:

/s/ David K. Hill

 

 

David K. Hill

 

 

Chairman and CEO

 


--------------------------------------------------------------------------------


 

Kimball Hill TX Properties, LLC

 

 

 

By:

Kimball Hill Homes Houston, L.P., its manager

 

 

 

 

 

By:

/s/ David K. Hill

 

 

 

David K. Hill

 

 

 

Chairman and CEO

 

 

 

 

 

THE HAMILTON PLACE PARTNERSHIP

 

 

 

 

 

By:

Kimball Hill Homes Illinois, LLC, its general partner

 

 

 

 

 

 

By:

/s/ David K. Hill

 

 

 

David K. Hill

 

 

 

Chairman and CEO

 

 

 

 

 

KH Ingham Park South, LLC

 

KH SRAV II, LLC

 

 

 

 

 

By:

Kimball Hill Homes Illinois, LLC, its manager

 

 

 

 

 

 

By:

/s/ David K. Hill

 

 

 

David K. Hill

 

 

 

Chairman and CEO

 

 

 

 

 

River Oaks Homes, LLP

 

 

 

 

 

By:

Kimball Hill Homes Texas, Inc., its manager

 

 

 

 

 

 

By:

/s/ David K. Hill

 

 

 

David K. Hill

 

 

 

Chairman and CEO

 


--------------------------------------------------------------------------------


 

“Lenders”

 

 

 

HARRIS N.A., in its individual capacity as a Lender, as L/C Issuer, and as
Administrative Agent

 

 

 

By:

/s/ Scott W. Morris

 

Name:

Scott W. Morris

 

Title:

Vice President

 

 

 

Address:

 

111 W. Monroe Street, 10th Floor West

 

Chicago, IL 60603

 

Attention:

Scott Morris

 

Telecopy:

(312) 461-2968

 

Telephone:

(312) 461-6791

 


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., in its individual capacity as a Lender, and as
Syndication Agent

 

 

 

By:

/s/ Patricia A. Provenzano

 

Name:

Patricia A. Provenzano

 

Title:

Senior Vice President

 

 

 

Address:

 

One Lincoln Centre, Suite 300

 

18W140 Butterfield Rd.

 

Oakbrook Terrace, IL 60181

 

Attention:

Patricia A. Provenzano

 

Telecopy:

(630) 627-1948

 

Telephone:

(630) 620-3954

 


--------------------------------------------------------------------------------


 

KEYBANK NATIONAL ASSOCIATION, as Co-Documentation Agent and a Lender

 

 

 

By:

/s/ Kevin DeLozier

 

Name:

Kevin DeLozier

 

Title:

Senior Vice President

 

 

 

Address:

 

8117 Preston Road

 

Preston Commons West Tower #440

 

Dallas, TX 75225

 

Attention:

Kevin Delozier

 

Telecopy:

(214) 414-2621

 

Telephone:

(214) 414-2585

 


--------------------------------------------------------------------------------


 

CHARTER ONE BANK, N.A., as a Lender

 

 

 

By:

/s/ Kurt Kuyawa

 

Name:

Kurt Kuyawa

 

Title:

Senior Vice President

 

 

 

Address:

 

One Grant Square - ILG402

 

Hinsdale, IL 60521

 

Attention:

Kurt Kuyawa

 

Telecopy:

(630) 850-8340

 

Telephone:

(630) 794-8721

 


--------------------------------------------------------------------------------


 

FIRST BANK, as a Lender

 

 

 

By:

/s/ James Brennan

 

Name:

James Brennan

 

Title:

Vice President

 

 

 

Address:

 

2100 S. Elmhurst

 

Mount Prospect, Illinois 60056

 

Attention:

Jim Brennan

 

Telecopy:

(847) 437-1530

 

Telephone:

(847) 472-7923

 


--------------------------------------------------------------------------------


LaSALLE BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Russ Ruhnke

 

Name:

Russ Ruhnke

 

Title:

Senior Vice President

 

 

 

Address:

 

135 South LaSalle

 

Suite 1225

 

Chicago, Illinois 60603

 

Attention:

Brad Amundsen

 

Telecopy:

(312) 904-6392

 

Telephone:

(312) 904-1473

 


--------------------------------------------------------------------------------


 

FIFTH THIRD BANK, as a Lender

 

 

 

By:

/s/ Thomas O’Connell

 

Name:

Thomas O’Connell

 

Title:

Vice President

 

 

 

Address:

 

1701 Golf Road

 

Tower 1, GRLM7E

 

Rolling Meadows, IL 60008

 

Attention:

Thomas O’Connell

 

Telecopy:

(847) 354-7150

 

Telephone:

(847) 354-7096

 


--------------------------------------------------------------------------------


 

ASSOCIATED BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Robert J. Burda

 

Name:

Robert J. Burda

 

Title:

Vice President

 

 

 

Address:

 

500 Lake Cook Road, Suite 210

 

Deerfield, IL 60015

 

Attention:

Rob Burda

 

Telecopy:

(847) 236-0996

 

Telephone:

(847) 236-4462

 


--------------------------------------------------------------------------------


 

NATIONAL CITY BANK, as a Lender

 

 

 

By:

/s/ Todd R. Olsen

 

Name:

Todd R. Olsen

 

Title:

Vice President

 

 

 

Address:

 

1 North Franklin, Suite 2150

 

Chicago, IL 60606

 

Attention:

Todd R. Olsen

 

Telecopy:

(312) 384-4623

 

Telephone:

(312) 338-5209CICI

 


--------------------------------------------------------------------------------


 

CITIBANK TEXAS, N.A., as a Lender

 

 

 

By:

/s/ J. Cory Lebouf

 

Name:

J. Cory Lebouf

 

Title:

Relationship Manager

 

 

 

Address:

 

2000 West Sam Houston Parkway So. #600

 

Houston, TX 77042

 

Attention:

J. Cory Lebouf

 

Telecopy:

(713) 954-2053

 

Telephone:

(713) 260-3073

 


--------------------------------------------------------------------------------


 

FRANKLIN BANK, SSB, as a Lender

 

 

 

By:

/s/ Sherry K. Day

 

Name:

Sherry K. Day

 

Title:

Senior Vice President

 

 

 

Address:

 

9800 Richmond Ave, #680

 

Houston, TX 77042

 

Attention:

Sherry K. Day

 

Telecopy:

(713) 339-8949

 

Telephone:

(713) 339-8943

 


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

By:

/s/ Jennifer S. Kelley

 

Name:

Jennifer S. Kelley

 

Title:

Senior Vice President

 

 

 

Address:

 

131 S. Dearborn St., 5th Floor

 

Mail code IL1-0458

 

Chicago, IL 60603

 

Attention:

Jennifer S. Kelley

 

Telecopy:

(312) 325-5173

 

Telephone:

(312) 325-5014

 


--------------------------------------------------------------------------------


 

BANK OF THE WEST, a California banking corporation, as a Lender

 

 

 

By:

/s/Pamela McGlynn

 

 

Pamela McGlynn,

 

 

Vice President & Documentation Supervisor

 

 

 

 

By:

/s/Stacy Michrowski

 

 

Stacy Michrowski,

 

 

Senior Vice President, Syndications

 

 

 

Address:

 

4041 MacArthur Blvd., Suite 100

 

Newport Beach, CA 92660

 

Attention:

Dana O. White

 

Telecopy:

(949) 833-3275

 

Telephone:

(949) 622-6024

 


--------------------------------------------------------------------------------


 

COMERICA BANK, as a Lender

 

 

 

By:

/s/Charles Weddell

 

Name:

Charles Weddell

 

Title:

Vice President

 

 

 

Address:

 

500 Woodward Ave., MC 3256

 

Detroit, MI 48226

 

Attention:

Charles Weddell

 

Telecopy:

(313) 222-9295

 

Telephone:

(313) 222-3323

 


--------------------------------------------------------------------------------


 

COMPASS BANK, as a Lender

 

 

 

By:

/s/ Johanna Duke Paley

 

Name:

Johanna Duke Paley

 

Title:

Senior Vice President

 

 

 

Address:

 

15 South 20th Street, 15th Floor

 

Birmingham, AL 35233

 

Attention:

Johanna Duke Paley

 

Telecopy:

(205) 297-7212

 

Telephone:

(205) 297-3851

 


--------------------------------------------------------------------------------


 

BMO CAPITAL MARKETS FINANCING, INC., as Co-Lead Arranger and Joint Book Runner

 

 

 

By:

/s/Sumit Sengupta

 

Name:

Sumit Sengupta

 

Title:

Managing Director

 

 

 

Address:

 

 

 

 

 

Attention:

Scott Morris

 

Telecopy:

(312) 461-2968

 

Telephone:

(312) 461-6791

 

 

 


--------------------------------------------------------------------------------


Exhibit A

 

Form of Notice of Payment Request

 

Exhibit B

 

Form of Notice of Borrowing

 

Exhibit C

 

Form of Notice of Continuation/Conversion

 

Exhibit D-1

 

Form of Revolving Note

 

Exhibit D-2

 

Form of Swing Note

 

Exhibit E

 

Form of Borrowing Base Certificate

 

Exhibit F

 

Form of Compliance Certificate

 

Exhibit G

 

Form of Additional Guarantor Supplement

 

Exhibit H

 

Form of Assignment and Acceptance

 

Exhibit I

 

Form of Commitment and Acceptance

 

Exhibit J

 

Form of Liquidity Certificate

 

 

 

 

 

Schedule 1

 

Revolving Credit Commitments

 

Schedule 1.2

 

Pre-existing Letters of Credit

 

Schedule 4.5

 

Parameters for Projected Base Price for Housing Units

 

Schedule 6.2

 

Subsidiaries

 

 


--------------------------------------------------------------------------------